EXHIBIT 10.2

CHARYS HOLDING COMPANY, INC.,

THE GUARANTORS NAMED HEREIN

and

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee

--------------------------------------------------------------------------------

 

INDENTURE

Dated as of February 16, 2007

--------------------------------------------------------------------------------

 

Up to $201,250,000 Principal Amount

8.75% SENIOR CONVERTIBLE NOTES DUE 2012


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

I.

DEFINITIONS AND INCORPORATION BY REFERENCE

 

1

 

 

 

 

 

1.1

Definitions.

1

 

1.2

Other Definitions.

6

 

1.3

Incorporation by Reference of Trust Indenture Act.

7

 

1.4

Rules of Construction.

7

 

 

 

 

II.

THE SECURITIES

 

8

 

 

 

 

 

2.1

Form and Dating.

8

 

2.2

Execution and Authentication.

8

 

2.3

Registrar, Paying Agent and Conversion Agent.

9

 

2.4

Paying Agent to Hold Money in Trust.

9

 

2.5

Securityholder Lists.

10

 

2.6

Transfer and Exchange.

10

 

2.7

Replacement of Securities.

10

 

2.8

Outstanding Securities.

10

 

2.9

Securities Held by the Company or an Affiliate.

11

 

2.10

Temporary Securities.

11

 

2.11

Cancellation.

11

 

2.12

Defaulted Interest.

12

 

2.13

CUSIP Numbers.

12

 

2.14

Deposit of Moneys.

12

 

2.15

Book-Entry Provisions for Global Securities.

12

 

2.16

Special Transfer Provisions.

13

 

2.17

Restrictive Legends.

14

 

 

 

 

III.

REDEMPTION; REPURCHASE

 

14

 

 

 

 

 

3.1

Right of Redemption.

14

 

3.2

Notices to Trustee.

17

 

3.3

Selection of Securities to be Redeemed.

18

 

3.4

Notice and Public Announcement of Redemption.

18

 

3.5

Effect of Notice of Redemption.

19

 

3.6

Deposit of Redemption Price.

20

 

3.7

Securities Redeemed in Part.

20

 

3.8

Repurchase at Holder’s Option.

20

 

3.9

No Sinking Fund.

24

 

 

 

 

IV.

COVENANTS

 

24

 

 

 

 

 

4.1

Payment of Securities.

24

 

4.2

Maintenance of Office or Agency.

24

 

4.3

Rule 144A Information and Annual Reports.

25

 

4.4

Compliance Certificate.

25

 

4.5

Stay, Extension and Usury Laws.

26

 

4.6

Corporate Existence; Conduct of Business.

26

 

4.7

Indebtedness and Liens.

26

 

4.8

Acquisitions and Capital Expenditures.

26

 

4.9

No Subsidiaries.

27

 

4.10

Payment of Taxes.

27

 

4.11

Transactions with Affiliates

27

 

4.12

Distributions and Redemptions

27

 

4.13

Sales of Assets; Liquidation

27

 

4.14

Notice of Default.

28

 

4.15

Further Instruments and Acts.

28

 

i


--------------------------------------------------------------------------------


 

V.

SUCCESSORS

 

28

 

 

 

 

 

5.1

When the Company May Merge, Etc.

28

 

5.2

Successor Substituted.

28

 

 

 

 

VI.

DEFAULTS AND REMEDIES

28

 

 

 

 

6.1

Events of Default.

28

 

6.2

Acceleration.

30

 

6.3

Other Remedies.

30

 

6.4

Waiver of Defaults.

30

 

6.5

Control by Majority.

31

 

6.6

Limitation on Suits.

31

 

6.7

Rights of Holders to Receive Payment.

31

 

6.8

Collection Suit by Trustee.

31

 

6.9

Trustee May File Proofs of Claim.

31

 

6.10

Priorities.

32

 

6.11

Undertaking for Costs.

32

 

 

 

 

VII.

TRUSTEE

 

32

 

 

 

 

 

7.1

Duties of Trustee.

32

 

7.2

Rights of Trustee.

33

 

7.3

Individual Rights of Trustee.

34

 

7.4

Trustee’s Disclaimer.

34

 

7.5

Notice of Defaults.

34

 

7.6

Reports by Trustee to Holder of the Securities.

34

 

7.7

Compensation, Reimbursement and Indemnity.

35

 

7.8

Replacement of Trustee.

35

 

7.9

Successor Trustee by Merger, Etc.

36

 

7.10

Eligibility; Disqualification.

36

 

7.11

Preferential Collection of Claims Against Company.

37

 

 

 

 

VIII.

DISCHARGE OF INDENTURE

37

 

 

 

 

8.1

Termination of the Obligations of the Company.

37

 

8.2

Application of Trust Money.

37

 

8.3

Repayment to Company and/or the Guarantors (as applicable).

37

 

8.4

Reinstatement.

37

 

 

 

 

IX.

AMENDMENTS

38

 

 

 

 

9.1

Without Consent of Holders.

38

 

9.2

With Consent of Holders.

38

 

9.3

Compliance with Trust Indenture Act.

39

 

9.4

Revocation and Effect of Consents.

39

 

9.5

Notation on or Exchange of Securities.

40

 

9.6

Trustee Protected.

40

 

 

 

 

X.

CONVERSION

40

 

 

 

 

10.1

Conversion Privilege.

40

 

10.2

Limitations on Conversion.

41

 

10.3

Restrictive Legends.

41

 

10.4

Conversion Procedure.

41

 

10.5

Fractional Shares.

42

 

10.6

Taxes on Conversion.

42

 

10.7

Company to Provide Stock.

42

 

10.8

Adjustment of Conversion Price.

43

 

10.9

No Adjustment.

45

 

10.10

Certificate of Adjustment.

45

 

ii


--------------------------------------------------------------------------------


 

10.11

Conversion in Connection with a Change in Control.

46

 

10.12

Notice of Certain Transactions.

47

 

10.13

Effect of Reclassifications, Consolidations, Mergers, Binding Share Exchanges or
Sales on Conversion Privilege.

47

 

10.14

Trustee’s Disclaimer.

48

 

 

 

 

XI.

SUBORDINATION

48

 

 

 

 

11.1

Agreement of Subordination.

48

 

11.2

Liquidation; Dissolution; Bankruptcy.

48

 

11.3

Default on Designated Secured Indebtedness.

48

 

11.4

Acceleration of Securities.

49

 

11.5

When Distribution Must Be Paid Over.

49

 

11.6

Notice by Company.

49

 

11.7

Subrogation.

49

 

11.8

Relative Rights.

50

 

11.9

Subordination May Not Be Impaired by Company.

50

 

11.10

Distribution or Notice to Representative.

50

 

11.11

Rights of Trustee.

50

 

11.12

Authorization to Effect Subordination.

51

 

11.13

Article Applicable to Paying Agents.

51

 

11.14

Designated Secured Indebtedness Entitled to Rely.

51

 

11.15

Permitted Payments.

51

 

 

 

 

XII.

GUARANTEE

51

 

 

 

 

12.1

Guarantee.

51

 

12.2

Obligations of Guarantees Unconditional.

53

 

12.3

Execution of Guarantees.

53

 

12.4

Release of a Guarantor.

53

 

12.5

Withholding.

53

 

 

 

 

XIII.

MISCELLANEOUS

54

 

 

 

 

13.1

Trust Indenture Act Controls.

54

 

13.2

Notices.

54

 

13.3

Communication by Holders with Other Holders.

55

 

13.4

Certificate and Opinion as to Conditions Precedent.

55

 

13.5

Statements Required in Certificate or Opinion.

55

 

13.6

Rules by Trustee and Agents.

56

 

13.7

Legal Holidays.

56

 

13.8

Duplicate Originals.

56

 

13.9

Governing Law; Submission to Jurisdiction.

56

 

13.10

No Adverse Interpretation of Other Agreements.

56

 

13.11

Successors.

57

 

13.12

Separability.

57

 

13.13

Table of Contents, Headings, Etc.

57

 

13.14

Calculations in Respect of the Securities.

57

 

13.15

Force Majeure.

57

 

 

 

 

 

 

Exhibit A

— Form of Global Security

 

Exhibit B-1

— Form of Private Placement Legend

 

Exhibit B-2

— Form of Legend for Global Security

 

Exhibit B-3

— Form of Legend Regarding Registration Rights Agreement

 

Exhibit C

— Form of Notice of Transfer Pursuant to Registration Statement

 

 

iii


--------------------------------------------------------------------------------


INDENTURE, dated as of February 16, 2007, between (i) Charys Holding Company,
Inc., a Delaware corporation (the “Company”), (ii) the Guarantors (as defined
below), and (iii) The Bank of New York Corporate Trust Company, N.A., a national
banking association, as trustee (the “Trustee”).

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of the Company’s 8.75% Senior
Convertible Notes due 2012 (the “Securities”).


I.  DEFINITIONS AND INCORPORATION BY REFERENCE


1.1          DEFINITIONS.

“Additional Interest” has the meaning ascribed to it in the Registration Rights
Agreement.  All references herein or in the Securities to interest accrued or
payable as of any date shall include any Additional Interest accrued or payable
as of such date as provided in the Registration Rights Agreement.

“Additional Securities” means additional Securities in an aggregate amount not
to exceed $26,250,000 issued pursuant to the Initial Purchaser’s Option.

“Affiliate” of any Person means, with respect to any specified Person: (a) any
other Person directly or indirectly controlling or controlled by or under direct
or indirect common control with such specified Person; (b) any other Person that
owns, directly or indirectly, 10% or more of such specified Person’s Capital
Stock, or any officer or director of any such specified Person or other Person
or, with respect to any natural Person, any person having a relationship with
such Person by blood, marriage or adoption not more remote than first cousin; or
(c) any other Person 10% or more of the Voting Stock of which is beneficially
owned or held, directly or indirectly, by such specified Person.  For the
purpose of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Board” or Board of Directors” means the Board of Directors of the Company or
any committee thereof authorized to act for it hereunder.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Capital Expenditures” shall mean all cash payments for any fixed assets or
improvements or for replacements, substitutions or additions thereto, that have
a useful life of more than one year and which are required to be capitalized
under GAAP or which would be capitalized based on past practices of the Company.

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of
such Person and all warrants, options or rights to acquire such capital stock.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company, or such other Capital Stock of the Company into which the Company’s
common stock is reclassified or changed.

“Common Stock Equivalents” means rights, options, warrants or other securities
to, directly or indirectly, subscribe for or purchase Common Stock, or
securities, directly or indirectly, convertible or exercisable into or
exchangeable for Common Stock.

“Company” means the party named as such above until a successor replaces it
pursuant to the applicable provisions hereof and thereafter means the successor.

“Company’s Request” means a written request or order signed on behalf of the
Company by its Chairman of the Board, its Chief Executive Officer, its
President, its Chief Operating Officer, its Chief Financial Officer, any

1


--------------------------------------------------------------------------------


Executive Vice President or any Senior Vice President and by its Treasurer or an
Assistant Treasurer or its Secretary or an Assistant Secretary, and delivered to
the Trustee.

“Conversion Price” means $2.25, subject to adjustment as provided in ARTICLE X.

“Continuing Directors” means members of the Company’s Board of Directors as of
the Issue Date or a person recommended to succeed such a member and designated a
“Continuing Director” by a majority of the Continuing Directors and who is
subsequently elected to the Board of Directors.

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in SECTION 13.2 or such other address as the Trustee may give notice
of to the Company.

“Current Market Price” means (a) if the Common Stock is listed or quoted on a
Trading Market, the Volume Weighted Average Price for the 20 consecutive Trading
Days ending on and including the Trading Day immediately preceding the
applicable Date of Determination; and (b) if not so listed or quoted, such price
as the Board of Directors of the Company shall determine, in good faith.

“Date of Determination” means (a) with respect to SECTIONS 10.8(a), (b) and (c),
the date fixed for determination of the holders of Common Stock entitled to
receive the subject dividend, issuance or distribution, and (b) with respect to
SECTION 10.8(d), the Trading Day immediately preceding the date on which the
Common Stock or Common Stock Equivalents are issued or sold.

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

“Depositary” means The Depository Trust Company, New York, New York, its
nominees and successors.

“Designated Secured Indebtedness” means (a) Existing Secured Indebtedness, (b)
Secured Indebtedness the terms of which expressly require subordination of the
Securities, in an amount not to exceed $10,000,000 in the aggregate (not
including Existing Secured Indebtedness), and (c) such other Secured
Indebtedness as is designated as “Designated Secured Indebtedness” by the
Company with the prior written consent of the Requisite Holders.

“Disqualified Stock” means, with respect to the Company or any Subsidiary, any
Capital Stock which by its terms (or the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event
(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise, or (b) is redeemable at the option of the holder thereof, in
either case, in whole or in part, on or prior to a date that is 91 days after
the Maturity Date.

“EBITDA” means (a) consolidated net earnings (or loss), minus (b) the aggregate
amount of extraordinary gains and interest income, plus (c) the aggregate amount
of extraordinary losses, non-cash and nonrecurring expenses (not to exceed
$5,000,000 in the aggregate for the applicable fiscal year), interest expenses,
income taxes and depreciation and amortization, as determined in accordance with
GAAP.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.

“Excluded Securities” means shares, rights, options, warrants and convertible or
exchangeable securities, issued or issuable (a) in any of the transactions with
respect to which an adjustment of the Conversion Price is provided pursuant to
SECTIONS 10.8(a) through (c) of this Indenture, (b) pursuant to the Purchase
Agreement or in connection therewith, including, the Units, the Securities, the
Guarantees, the Warrants and the Initial Purchaser Warrants, (c) upon conversion
or exercise of the Securities (including, Additional Shares, if any), the
Warrants or the Initial Purchaser’s Warrants, and (d) to directors and employees
(including officers) pursuant to stock option and incentive plans existing as of
the Issue Date.

2


--------------------------------------------------------------------------------


“Existing Secured Indebtedness” means Secured Indebtedness existing as of the
Issue Date and identified on Schedule 2(b)(ii) to the Purchase Agreement and
such Secured Indebtedness as may, following the Issue Date be obtained in order
to refinance or otherwise replace such identified Secured Indebtedness, in the
same or lesser amounts as the amounts identified in said schedule and
outstanding as of the Issue Date but, in any case, only to the extent the terms
thereof expressly require subordination of the Securities.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Guarantees” means the guarantees of the Guarantors endorsed on the Securities
and shall include the guarantees set forth in ARTICLE XII; “Guarantee” means
each such guarantee.

“Guarantor” or “Guarantors” means the Subsidiaries identified on the signature
page to this Indenture and such other Subsidiaries as become Guarantors pursuant
to ARTICLE XII of this Indenture until any successor corporation shall have
become such with respect to any Guarantor pursuant to the applicable provisions
of this Indenture, and thereafter “Guarantors” shall include any successor
corporations; provided, however, that upon the sale or disposition (by merger or
otherwise) of a Guarantor to an entity which is not a direct or indirect
Subsidiary of the Company with the consent of the Requisite Holders, that
Guarantor shall be deemed released from all obligations under its Guarantee
without any further action required on the part of the Trustee or any Holder;
and thereafter “Guarantors” shall exclude such released Guarantor.

“Guarantor Request” means a written request signed in the name of the Guarantor
by its Chairman of the Board, its Vice Chairman of the Board, its President or a
Vice President, and by its Treasurer or an Assistant Treasurer, or its Secretary
or an Assistant Secretary, and delivered to the Trustee.

“Holder” or “Securityholder” means a Person in whose name a Security (including
the Guarantee endorsed thereon) is registered on the Registrar’s books.

“Indebtedness” of a Person means the principal of, premium, if any, and interest
on, and all other obligations in respect of (a) all indebtedness of such Person
for borrowed money (including all indebtedness evidenced by notes, bonds,
debentures or other securities), (b) all obligations (other than trade payables)
incurred by such Person in the acquisition (whether by way of purchase, merger,
consolidation or otherwise and whether by such Person or another Person) of any
business, real property or other assets, (c) all reimbursement obligations of
such Person with respect to letters of credit, bankers’ acceptances or similar
facilities issued for the account of such Person, (d) all capital lease
obligations of such Person, (e) all net obligations of such Person under
interest rate swap, currency exchange or similar agreements of such Person, (f)
all obligations and other liabilities, contingent or otherwise, under any lease
or related document, including a purchase agreement, conditional sale or other
title retention agreement, in connection with the lease of real property or
improvements thereon (or any personal property included as part of any such
lease) which provides that such Person is contractually obligated to purchase or
cause a third party to purchase the leased property or pay an agreed-upon
residual value of the leased property, including such Person’s obligations under
such lease or related document to purchase or cause a third party to purchase
such leased property or pay an agreed-upon residual value of the leased property
to the lessor, (g) guarantees by such Person of indebtedness described in
CLAUSES (a) though (f) of another Person, (h) all Disqualified Stock and
preferred stock issued by any Subsidiary, and (i) all renewals, extensions,
refundings, deferrals, restructurings, amendments and modifications of any
indebtedness, obligation, guarantee or liability of the kind described in
CLAUSES (a) though (h).

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Initial Purchaser” means McMahan Securities Co. L.P.

“Initial Purchaser’s Option” means the Initial Purchaser’s option to acquire up
to $26,250,000 aggregate principal amount of Additional Securities as provided
for in the Purchase Agreement.

“Initial Purchaser’s Warrants” means the warrants issued or issuable to the
Initial Purchaser and/or one or more of its Affiliates in connection with the
transactions contemplated by the Purchase Agreement.

3


--------------------------------------------------------------------------------


The term “Interest” or “interest” as it relates to the Securities, includes
Additional Interest, unless the context otherwise requires or unless the terms
of the Registration Rights Agreement provide otherwise.

“Interest Payment Default” means (a) with respect to a Security called for
Redemption, in the case that the applicable Redemption Date is also an interest
payment date, a Default in the payment of the accrued and unpaid Interest, if
any, to, but excluding the Redemption Date to the Holder(s) of record of such
Security as of the close of business on the record date for such interest
payment, and (b) with respect to a Security subject to repurchase at Holder’s
Option Upon a Change of Control, in the case that the applicable Repurchase Date
is also an interest payment date, a Default in the payment of the accrued and
unpaid Interest, if any, to, but excluding the Repurchase Date to the Holder(s)
of record of such Security as of the close of business on the record date for
such interest payment.

“Issue Date” means February 16, 2007.

“Junior Debt” means unsecured Indebtedness, not to exceed $25,000,000 in the
aggregate, which Indebtedness (a) has a maturity date not less than 91 days
after the Maturity Date, and (b) is expressly subordinated to the Securities,
such that (i) no payment may be made with respect to the principal of, or other
amounts owing, in all respect of such Indebtedness (except that scheduled
interest may be paid so long as no Event of Default shall have occurred and be
continuing), and (ii) upon any payment or distribution of the assets of the
Company to creditors upon dissolution, total or partial liquidation or
reorganization of, or similar proceeding relating to, the Company, the Holders
will be entitled to receive payment in full (including, without limitation, all
Interest accruing on or after filing of any petition in bankruptcy or
reorganization whether or not a claim for post-filing interest is allowed in
such proceeding) in respect of the Securities before any holder of such other
Indebtedness is entitled to receive any payment.

 “Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind.

“Maturity Date” means February 16, 2012.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

“Officer” of a Person means the Chairman of the Board, the Chief Executive
Officer, the President, the Chief Operating Officer, the Chief Financial
Officer, any Vice President, the Treasurer or the Secretary of such Person.

“Officers’ Certificate” means a certificate signed by two Officers of the
Company or by an Officer and an Assistant Treasurer or an Assistant Secretary of
the Company.

“Opinion of Counsel” means a written opinion from legal counsel who may be an
employee of or counsel for the Company, or other counsel reasonably acceptable
to the Trustee.

“Permitted Indebtedness” means (a) ordinary and customary unsecured trade
payables incurred in the ordinary course of the business of the Company and the
Subsidiaries, (b) Designated Secured Indebtedness, (c) Indebtedness of one or
more Subsidiaries, existing as of the Issue Date and identified on in Schedule
2(b)(ii) to the Purchase Agreement, and (d) Junior Debt.

“Permitted Liens” means Liens (a) for taxes which are not yet due and payable,
(b) arising by operation of law in favor of wherehousemen, landlords, carriers,
mechanics, materialmen, laborers or suppliers, incurred in the ordinary course
of business or in connection with Permitted Capital Expenditures and
Acquisitions, (c) securing the interests of lessors under capital leases, and
(d) securing Designated Secured Indebtedness.

4


--------------------------------------------------------------------------------


“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof.

“Principal Amount” of a Security means the principal amount of the Security as
set forth on the face of the Security.

“Purchase Agreement” means the Purchase Agreement, dated February 14, 2007,
between the Company and the Initial Purchaser.

“Purchase Notice” means a Purchase Notice in the form set forth in the
Securities.

“Redemption” means a Provisional Redemption.

“Redemption Date” means the date specified by the Company for Provisional
Redemption of the Securities in accordance with the terms of the Securities and
this Indenture.

“Redemption Price” means, with respect to a Security to be redeemed by the
Company in accordance with ARTICLE III, 100% of the outstanding principal amount
of such Security to be redeemed, plus accrued and unpaid interest (including
Additional Interest), if any, to but excluding the Redemption Date.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, between the Company and the Initial Purchaser, as
amended, modified or supplemented from time to time.

“Requisite Holders” means one or more Holders of at least a majority in
principal amount of the then outstanding Securities.

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any senior vice
president, any vice president, assistant vice president or any other officer of
the Trustee who customarily performs functions similar to those performed by the
Persons who at the time shall be such officers, respectively, or to whom any
corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Indenture.

“Restricted Security” means a Security that constitutes a “restricted security”
within the meaning of Rule 144(a)(3) under the Securities Act; provided,
however, that the Trustee shall be entitled to request and conclusively rely on
an Opinion of Counsel with respect to whether any Security constitutes a
Restricted Security.

“Rule 144A” means Rule 144A under the Securities Act.

“SEC” means the Securities and Exchange Commission.

“Secured Indebtedness” means the principal of, premium, if any, interest,
including all interest accruing after the commencement of any bankruptcy or
similar proceeding, whether or not a claim for post-petition interest is allowed
as a claim in the proceeding, and rent payable on or in connection with, and all
fees, costs, expenses and other amounts accrued, due or to become due, on or in
connection with secured Indebtedness (including capital lease obligations) of
the Company or any Subsidiary.

“Securities” means the 8.75% Senior Convertible Notes due 2012 issued by the
Company pursuant to this Indenture.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

“Security Agent” means any Registrar, Paying Agent, Conversion Agent or
co-Registrar or co-agent.

5


--------------------------------------------------------------------------------


“Subsidiary” means a Person in which the Company, directly or indirectly, holds
a majority of the Voting Stock.

“Termination of Trading” means that the Common Stock or other Capital Stock into
which the Securities are convertible is not listed for trading on a Trading
Market.

“TIA” means the Trust Indenture Act of 1939 (15 U.S. Code ss.ss. 77aaa-77bbbb),
as amended and in effect from time to time.

“Trading Day” means a day during which trading in securities generally occurs on
the principal Trading Market on which the Common Stock is then listed or quoted.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Boston Stock Exchange, the NASDAQ Global Select Market, the
NASDAQ Global Market, NASDAQ Capital Market or the Over-The-Counter Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions hereof and thereafter means the
successor.

“Units” means units of the Company’s securities, consisting of a Security and
Warrants.

“Volume Weighted Average Price” means (a) with respect to a specified Trading
Day, the quotient obtained by dividing (i) the sum of the Volume Weighted
Transaction Price for each trade of Common Stock made during such Trading Day by
(ii) the total number of shares of Common Stock traded on such Trading Day, and
(b) with respect to a specified number of Trading Days, the average Volume
Weighted Average Price for such Trading Days, determined by dividing the sum of
the Volume Weighted Average Price for each such Trading Day (determined in
accordance with the foregoing clause (a)) by the number of Trading Days during
such period.

“Volume Weighted Transaction Price” means, with respect to a particular trade of
Common Stock, the quotient obtained by dividing (a) the product of the number of
shares bought and sold in such transaction, multiplied by the price at which
such shares are bought and sold, divided by (b) the number of shares bought and
sold in such transaction.

“Voting Stock” of any Person means the total voting power of all classes of the
Capital Stock or other equity securities of such Person entitled to vote
generally in the election of directors of such Person.

“Warrants” means the warrants to purchase shares of Common Stock, at an initial
exercise price of $4.00 per share, and the warrants to purchase shares of Common
Stock, at an initial exercise price of $5.00 per share, in each case, which are
being issued and sold by the Company, together with the Securities, pursuant to
the Purchase Agreement.


1.2          OTHER DEFINITIONS.

Term

 

Defined in SECTION

“5% Maximum Percentage”

 

10.2

“10% Maximum Percentage”

 

10.2

“Additional Amounts”

 

12.5

“Additional Shares”

 

10.11

“Aggregate Redemption Payment Amount”

 

3.1

“Bankruptcy Law”

 

6.1

“Business Day”

 

13.7

“Change in Control”

 

3.8

“Conversion Agent”

 

2.3

“Conversion Date

 

10.4

“Conversion Price Reset Date”

 

10.8(e)

“Custodian”

 

6.1

“Effective Date”

 

10.11

“Event of Default”

 

6.1

“Fundamental Transaction”

 

10.13

“Global Security”

 

2.1

“Legal Holiday”

 

13.7

“Make-Whole Payment”

 

3.1

“Notice Date”

 

3.1

“Participants”

 

2.15

“Paying Agent”

 

2.3

“Permitted Capital Expenditures and Acquisitions

 

4.8

“Physical Securities”

 

2.1

“Private Placement Legend”

 

2.17

“Provisional Redemption”

 

3.1

“Registrar”

 

2.3

“Repurchase at Holder’s Option”

 

3.8

“Repurchase Triggering Event”

 

3.8

“Redemption Price”

 

3.1

“Repurchase Date”

 

3.8

“Repurchase Price”

 

3.8

“Repurchase Right”

 

3.8

“Resale Restriction Termination Date”

 

2.17

“Right of Repurchase Notice”

 

3.8

“Stock Price”

 

10.11

 

6


--------------------------------------------------------------------------------


 


1.3          INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT.

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture. The following
TIA terms used in this Indenture have the following meanings:

“Commission” means the SEC;

“Indenture Securities” means the Securities;

“Indenture Security Holder” means a Securityholder or a Holder;

“Indenture to be Qualified” means this Indenture;

“Indenture Trustee” or “Institutional Trustee” means the Trustee; and

“Obligor” on the indenture securities means the Company (or any successor).

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA and not
otherwise defined herein have the meanings so assigned to them.


1.4          RULES OF CONSTRUCTION.

Unless the context otherwise requires:


(A)           A TERM HAS THE MEANING ASSIGNED TO IT;


(B)           AN ACCOUNTING TERM NOT OTHERWISE DEFINED HAS THE MEANING ASSIGNED
TO IT IN ACCORDANCE WITH GAAP;

7


--------------------------------------------------------------------------------



(C)           “OR” IS NOT EXCLUSIVE;


(D)           WORDS IN THE SINGULAR INCLUDE THE PLURAL AND IN THE PLURAL INCLUDE
THE SINGULAR;


(E)           PROVISIONS APPLY TO SUCCESSIVE EVENTS AND TRANSACTIONS;


(F)            “HEREIN,” “HEREOF” AND OTHER WORDS OF SIMILAR IMPORT REFER TO
THIS INDENTURE AS A WHOLE AND NOT TO ANY PARTICULAR ARTICLE, SECTION OR OTHER
SUBDIVISION; AND


(G)           REFERENCES TO CURRENCY SHALL MEAN THE LAWFUL CURRENCY OF THE
UNITED STATES OF AMERICA, UNLESS THE CONTEXT REQUIRES OTHERWISE.


II.  THE SECURITIES


2.1          FORM AND DATING.

The Securities, the Guarantees endorsed thereon and the Trustee’s certificate of
authentication shall be substantially in the respective forms set forth in
EXHIBIT A, which is incorporated in and forms a part of this Indenture. The
Securities and the Guarantees may have notations, legends or endorsements
required by law, stock exchange rule or usage. Each Security shall be dated the
date of its authentication.

Securities offered and sold in reliance on Rule 144A shall be issued initially
in the form of one or more Global Securities, substantially in the form set
forth in EXHIBIT A (the “Global Security”), deposited with the Trustee, as
custodian for the Depositary, duly executed by the Company and authenticated by
the Trustee as hereinafter provided and bearing the legends set forth in
EXHIBITS B-1 and B-2. The aggregate principal amount of the Global Security may
from time to time be increased or decreased by adjustments made on the records
of the Trustee, as custodian for the Depositary, as hereinafter provided;
provided, that in no event shall the aggregate principal amount of the Global
Security or Securities exceed $201,250,000 (assuming the maximum aggregate
principal amount of Additional Securities are issued pursuant to the Initial
Purchaser’s Option).

Securities issued in exchange for interests in a Global Security pursuant to
SECTION 2.15 may be issued in the form of permanent certificated Securities in
registered form in substantially the form set forth in EXHIBIT A (the “Physical
Securities”) and, if applicable, bearing any legends required by SECTION 2.17.
In no other event shall physical securities be issued.

The Securities shall bear the legend set forth in EXHIBIT B-3.


2.2          EXECUTION AND AUTHENTICATION.

One Officer shall sign the Securities for the Company by manual or facsimile
signature. Typographical and other minor errors or defects in any such facsimile
signature shall not affect the validity or enforceability of any Security which
has been authenticated and delivered by the Trustee. If an Officer whose
signature is on a Security no longer holds that office at the time the Security
is authenticated, the Security shall nevertheless be valid. A Security shall not
be valid until authenticated by the manual signature of the Trustee. The
signature of the Trustee shall be conclusive evidence that the Security has been
authenticated under this Indenture. Upon a written order of the Company signed
by one Officer of the Company, the Trustee shall authenticate Securities for
original issue in the aggregate principal amount of $175,000,000 and such
additional principal amount, if any, as shall be determined pursuant to the next
sentence of this SECTION 2.2. Upon receipt by the Trustee of one or more
Officers’ Certificates stating that the Initial Purchaser has elected to
purchase from the Company a specified principal amount of Additional Securities,
not to exceed $26,250,000, pursuant to the Initial Purchaser’s Option, the
Trustee shall authenticate and deliver such specified principal amount of
Additional Securities to or upon the written order of the Company signed as
provided in the immediately preceding sentence. Such Officers’ Certificate must
be received by the Trustee not later than the proposed date for delivering of
such Additional Securities. The Company may issue Additional Securities
hereunder without the consent of any Holder.

8


--------------------------------------------------------------------------------


The aggregate principal amount of Securities outstanding at any time may not
exceed $201,250,000 (assuming the maximum aggregate principal amount of
Additional Securities are issued pursuant to the Initial Purchaser’s Option).

Upon a written order of the Company signed by two Officers or by an Officer and
an Assistant Secretary or Treasurer of the Company, the Trustee shall
authenticate Securities not bearing the Private Placement Legend to be issued to
the transferee when sold pursuant to an effective registration statement under
the Securities Act as set forth in SECTION 2.16(b).

The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such authenticating
agent. An authenticating agent has the same rights as a Security Agent to deal
with the Company and its Affiliates.

If a written order of the Company pursuant to this SECTION 2.2 has been, or
simultaneously is, delivered, any instructions by the Company to the Trustee
with respect to endorsement, delivery or redelivery of a Security issued in
global form shall be in writing but need not comply with SECTION 13.4 hereof and
need not be accompanied by an Opinion of Counsel.

The Securities shall be issuable only in registered form without interest
coupons and only in denominations of $1,000 principal amount and any integral
multiple thereof.

Reference is made to ARTICLE XII concerning the execution and delivery of the
Guarantees.


2.3          REGISTRAR, PAYING AGENT AND CONVERSION AGENT.

The Company shall maintain an office or agency in the Borough of Manhattan, The
City of New York, where Securities may be presented for registration of transfer
or for exchange (“Registrar”), an office or agency in the Borough of Manhattan,
The City of New York, where Securities may be presented for payment (“Paying
Agent”) and an office or agency in the Borough of Manhattan, The City of New
York, where Securities may be presented for conversion (“Conversion Agent”). The
Registrar shall keep a register of the Securities and of their transfer and
exchange. The Company may appoint or change one or more co-Registrars, one or
more additional Paying Agents and one or more additional Conversion Agents
without notice and may act in any such capacity on its own behalf. The term
“Registrar” includes any co-Registrar; the term “Paying Agent” includes any
additional Paying Agent; and the term “Conversion Agent” includes any additional
Conversion Agent.

The Company shall enter into an appropriate agency agreement with any Security
Agent not a party to this Indenture. Each such agreement shall implement the
provisions of this Indenture that relate to such Security Agent. The Company
shall notify the Trustee of the name and address of any Security Agent not a
party to this Indenture. If the Company fails to maintain a Registrar, Paying
Agent or Conversion Agent, the Trustee shall act as such.

The Company initially appoints the Trustee as Paying Agent, Registrar and
Conversion Agent.  Notwithstanding anything contained herein to the contrary,
the Company may not act as Paying Agent prior to payment in full of all Interest
due through the fourth interest payment date immediately following the Issue
Date.


2.4          PAYING AGENT TO HOLD MONEY IN TRUST.

Each Paying Agent shall hold in trust for the benefit of the Securityholders or
the Trustee all moneys held by the Paying Agent for the payment of the Principal
Amount and any Interest, and shall notify the Trustee of any Default by the
Company in making any such payment. While any such Default continues, the
Trustee may require a Paying Agent to pay all money held by it to the Trustee.
The Company at any time may require a Paying Agent to pay all money held by it
to the Trustee. Upon payment over to the Trustee, the Paying Agent shall have no
further liability for the money. If the Company acts as Paying Agent, it shall
segregate and hold as a separate trust fund all money held by it as Paying
Agent.

9


--------------------------------------------------------------------------------



2.5          SECURITYHOLDER LISTS.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Securityholders.
If the Trustee is not the Registrar, the Company shall furnish to the Trustee on
or before each interest payment date and at such other times as the Trustee may
request in writing a list, in such form and as of such date as the Trustee may
reasonably require, of the names and addresses of Securityholders.


2.6          TRANSFER AND EXCHANGE.

Subject to SECTIONS 2.15 and 2.16 hereof, where Securities are presented to the
Registrar with a request to register their transfer or to exchange them for an
equal principal amount of Securities of other authorized denominations, the
Registrar shall register the transfer or make the exchange if its requirements
for such transaction are met. To permit registrations of transfer and exchanges,
the Trustee shall authenticate Securities at the Registrar’s request. The
Company, the Trustee and the Registrar shall not be required to register the
transfer of or exchange any Security that has been selected for Redemption or
for which a Purchase Notice has been delivered, and not withdrawn, in accordance
with this Indenture, except the unredeemed or unrepurchased portion of
Securities being redeemed or repurchased in part.

No service charge shall be made for any transfer, exchange or conversion of
Securities, but the Company may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge that may be imposed in connection
with any transfer, exchange or conversion of Securities, other than exchanges
pursuant to SECTIONS 2.10, 9.5 or 10.4, or ARTICLE III, not involving any
transfer.

All Securities, and the Guarantees endorsed thereon, issued upon any
registration of transfer or exchange of Securities shall be the valid
obligations of the Company and the Guarantors, respectively, evidencing the same
debt and obligations, and entitled to the same benefits under this Indenture, as
the Securities, and the Guarantees endorsed thereon, surrendered upon such
registration of transfer or exchange.


2.7          REPLACEMENT OF SECURITIES.

If the Holder of a Security claims that the Security has been mutilated, lost,
destroyed or wrongfully taken, the Company shall issue and the Trustee shall
authenticate a replacement Security, having endorsed thereon a Guarantee duly
executed by the Guarantors, upon surrender to the Trustee of the mutilated
Security, or upon delivery to the Trustee of evidence of the loss, destruction
or theft of the Security satisfactory to the Trustee and the Company. In the
case of lost, destroyed or wrongfully taken Securities, if required by the
Trustee or the Company, an indemnity bond must be provided by the Holder that is
reasonably satisfactory to the Trustee and the Company to protect the Company,
the Trustee or any Security Agent from any loss which any of them may suffer if
a Security is replaced. The Trustee may charge the Holder for its expenses in
replacing a Security.

In case any such mutilated, lost, destroyed or wrongfully taken Security has
become or is about to become due and payable, or is about to be redeemed or
purchased by the Company pursuant to ARTICLE  III, the Company, in its
discretion, may, instead of issuing a new Security, pay when due, redeem or
purchase such Security, as the case may be.

Every replacement Security is an additional obligation of the Company only as
provided in SECTION 2.8.


2.8          OUTSTANDING SECURITIES.

Securities outstanding at any time are all the Securities authenticated by the
Trustee except for those converted, those cancelled by it, those replaced
pursuant to SECTION 2.7, those delivered to it for cancellation and those
described in this SECTION 2.8 as not outstanding. Except to the extent provided
in SECTION 2.9, a Security does not cease to be outstanding because the Company,
the Guarantors or one of its Subsidiaries or Affiliates holds the Security.

10


--------------------------------------------------------------------------------


If a Security is replaced pursuant to SECTION 2.7, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it, or a court holds, that the
replaced Security is held by a bona fide purchaser.

If the Paying Agent (other than the Company) holds on a Redemption Date,
Repurchase Date or Maturity Date, money and, if applicable as provided herein
and in accordance herewith, shares of Common Stock sufficient to pay the
aggregate Redemption Price, Repurchase Price or principal amount, as the case
may be, with respect to all Securities to be redeemed, purchased or paid upon
Redemption, Repurchase at Holder’s Option or maturity, as the case may be, in
each case plus, if applicable, accrued and unpaid interest, if any, and, if
applicable, any Make-Whole Payment payable as herein provided upon Redemption,
or maturity, then (unless there shall be a Default in the payment of such
aggregate Redemption Price, Repurchase Price or Make-Whole Payment, or there
shall be a Default in payment of any principal amount or accrued and unpaid
interest (including, an Interest Payment Default)) on and after such date such
Securities shall be deemed to be no longer outstanding, interest on such
Securities shall cease to accrue, and such Securities shall be deemed paid
whether or not such Securities are delivered to the Paying Agent. Thereafter,
all rights of the Holders of such Securities shall terminate with respect to
such Securities, other than the right to receive the Redemption Price,
Repurchase Price or principal amount, as the case may be, plus, if applicable,
such accrued and unpaid interest, or Make-Whole Payment, in accordance with this
Indenture.

If a Security is converted in accordance with ARTICLE X, then, from and after
the time of such conversion on the Conversion Date, such Security shall cease to
be outstanding, and interest, if any, shall cease to accrue on such Security;
provided, however, that nothing in this paragraph shall affect the provision in
the Registration Rights Agreement relating to Additional Interest.


2.9          SECURITIES HELD BY THE COMPANY OR AN AFFILIATE.

In determining whether the Holders of the required aggregate principal amount of
Securities have concurred in any direction, waiver or consent, Securities owned
by the Company or any of its Subsidiaries or Affiliates shall be considered as
though not outstanding, except that, for the purposes of determining whether a
Responsible Officer of the Trustee shall be protected in relying on any such
direction, waiver or consent, only Securities which a Responsible Officer of the
Trustee actually knows are so owned shall be so disregarded. Securities so owned
which have been pledged in good faith may be considered to be outstanding for
purposes of this SECTION 2.9 if the pledgee establishes, to the satisfaction of
the Trustee, the pledgee’s right so to concur with respect to such Securities
and that the pledgee is not, and is not acting at the direction or on behalf of,
the Company, any other obligor on the Securities or an Affiliate of the Company
or any such other obligor. In the event of a dispute as to whether the pledgee
has established the foregoing, the Trustee may conclusively rely on the advice
of counsel or on an Officers’ Certificate.


2.10        TEMPORARY SECURITIES.

Until definitive Securities are ready for delivery, the Company may prepare and
the Trustee shall authenticate temporary Securities. Temporary Securities shall
be substantially in the form of definitive Securities but may have variations
that the Company considers appropriate for temporary Securities. Without
unreasonable delay, the Company shall prepare and the Trustee shall authenticate
definitive Securities in exchange for such temporary Securities.


2.11        CANCELLATION.

The Company or the Guarantors at any time may deliver Securities to the Trustee
for cancellation. The Registrar, Paying Agent and Conversion Agent shall forward
to the Trustee any Securities surrendered to them for transfer, exchange,
payment or conversion. The Trustee shall promptly cancel all Securities
surrendered for transfer, exchange, payment, conversion or cancellation in
accordance with its customary procedures. The Company may not issue new
Securities to replace Securities that it or the Guarantors have paid or
delivered to the Trustee for cancellation or that any Securityholder has
converted pursuant to ARTICLE X.

11


--------------------------------------------------------------------------------



2.12        DEFAULTED INTEREST.

If and to the extent the Company defaults in a payment of interest on the
Securities, the Company shall pay the defaulted interest in any lawful manner
plus, to the extent not prohibited by applicable statute or case law, interest
on such defaulted interest at the rate provided in the Securities. The Company
may pay the defaulted interest (plus interest on such defaulted interest) to the
Persons who are Securityholders on a subsequent special record date. The Company
shall fix such special record date and payment date. At least 15 calendar days
before the special record date, the Company shall mail to Securityholders a
notice that states the record date, payment date and amount of interest to be
paid.


2.13        CUSIP NUMBERS.

The Company in issuing the Securities may use one or more “CUSIP” numbers, and,
if so, the Trustee shall use the CUSIP numbers in notices of redemption or
exchange as a convenience to Holders; provided, however, that no representation
is hereby deemed to be made by the Trustee as to the correctness or accuracy of
the CUSIP numbers printed on the notice or on the Securities; provided further,
that reliance may be placed only on the other identification numbers printed on
the Securities, and the effectiveness of any such notice shall not be affected
by any defect in, or omission of, such CUSIP numbers. The Company shall promptly
notify the Trustee in writing of any change in the CUSIP numbers.


2.14        DEPOSIT OF MONEYS.

Prior to 10:00 A.M., New York City time, on each interest payment date, Maturity
Date, Redemption Date or Repurchase Date, the Company shall deposit with a
Paying Agent (or, if the Company is acting as its own Paying Agent, segregate
and hold in trust in accordance with SECTION 2.4) money, in funds immediately
available on such date, and, if applicable as provided herein and in accordance
herewith, shares of Common Stock, sufficient to make cash payments, if any, due
on such interest payment date, Maturity Date, Redemption Date or Repurchase
Date, as the case may be, in a timely manner which permits the Paying Agent to
remit payment to the Holders on such interest payment date, Maturity Date,
Redemption Date or Repurchase Date, as the case may be.  Without limiting the
foregoing, on the Issue Date, the Company shall deposit with the initial Paying
Agent (who shall be the Trustee) money, in immediately available funds,
sufficient to make cash payments due on each of the first two interest payment
dates immediately following the Issue Date.


2.15        BOOK-ENTRY PROVISIONS FOR GLOBAL SECURITIES.


(A)           THE GLOBAL SECURITIES INITIALLY SHALL (I) BE REGISTERED IN THE
NAME OF THE DEPOSITARY OR THE NOMINEE OF SUCH DEPOSITARY, (II) BE DELIVERED TO
THE TRUSTEE AS CUSTODIAN FOR SUCH DEPOSITARY, AND (III) BEAR LEGENDS REQUIRED BY
SECTION 2.17.

Members of, or participants in, the Depositary (“Participants”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary, or the Trustee as its custodian, or under the Global
Security, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of the Global Security
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and
Participants, the operation of customary practices governing the exercise of the
rights of a Holder of any Security.


(B)           TRANSFERS OF GLOBAL SECURITIES SHALL BE LIMITED TO TRANSFERS IN
WHOLE, BUT NOT IN PART, TO THE DEPOSITARY, ITS SUCCESSORS OR THEIR RESPECTIVE
NOMINEES. IN ADDITION, PHYSICAL SECURITIES SHALL BE TRANSFERRED TO ALL
BENEFICIAL OWNERS, AS IDENTIFIED BY THE DEPOSITARY, IN EXCHANGE FOR THEIR
BENEFICIAL INTERESTS IN GLOBAL SECURITIES ONLY IF (I) THE DEPOSITARY NOTIFIES
THE COMPANY THAT THE DEPOSITARY IS UNWILLING OR UNABLE TO CONTINUE AS DEPOSITARY
FOR ANY GLOBAL SECURITY (OR THE DEPOSITARY CEASES TO BE A “CLEARING AGENCY”
REGISTERED UNDER SECTION 17A OF THE EXCHANGE ACT) AND A SUCCESSOR DEPOSITARY IS
NOT APPOINTED BY THE COMPANY WITHIN 90 DAYS OF SUCH NOTICE OR

12


--------------------------------------------------------------------------------



CESSATION, OR (II) AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE
REGISTRAR HAS RECEIVED A WRITTEN REQUEST FROM THE DEPOSITARY TO ISSUE PHYSICAL
SECURITIES.


(C)           IN CONNECTION WITH THE TRANSFER OF A GLOBAL SECURITY IN ITS
ENTIRETY TO BENEFICIAL OWNERS PURSUANT TO SECTION 2.15(B), SUCH GLOBAL SECURITY
SHALL BE DEEMED TO BE SURRENDERED TO THE TRUSTEE FOR CANCELLATION, AND THE
COMPANY SHALL EXECUTE, AND THE TRUSTEE SHALL UPON WRITTEN INSTRUCTIONS FROM THE
COMPANY AUTHENTICATE AND DELIVER, TO EACH BENEFICIAL OWNER IDENTIFIED BY THE
DEPOSITARY IN EXCHANGE FOR ITS BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY, AN
EQUAL AGGREGATE PRINCIPAL AMOUNT OF PHYSICAL SECURITIES OF AUTHORIZED
DENOMINATIONS.


(D)           ANY PHYSICAL SECURITY CONSTITUTING A RESTRICTED SECURITY DELIVERED
IN EXCHANGE FOR AN INTEREST IN A GLOBAL SECURITY PURSUANT TO SECTION 2.15(B)
SHALL, EXCEPT AS OTHERWISE PROVIDED BY SECTION 2.16(B), BEAR THE PRIVATE
PLACEMENT LEGEND.


(E)           THE HOLDER OF ANY GLOBAL SECURITY MAY GRANT PROXIES AND OTHERWISE
AUTHORIZE ANY PERSON, INCLUDING PARTICIPANTS AND PERSONS THAT MAY HOLD INTERESTS
THROUGH PARTICIPANTS, TO TAKE ANY ACTION WHICH A HOLDER IS ENTITLED TO TAKE
UNDER THIS INDENTURE OR THE SECURITIES.


2.16        SPECIAL TRANSFER PROVISIONS.


(A)           RESTRICTIONS ON TRANSFER AND EXCHANGE OF GLOBAL SECURITIES. 
NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS INDENTURE, BUT EXCEPT AS PROVIDED
IN SECTION 2.15(B), A GLOBAL SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE
BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY.


(B)           PRIVATE PLACEMENT LEGEND.  UPON THE TRANSFER, EXCHANGE OR
REPLACEMENT OF SECURITIES NOT BEARING THE PRIVATE PLACEMENT LEGEND, THE
REGISTRAR OR CO-REGISTRAR SHALL DELIVER SECURITIES THAT DO NOT BEAR THE PRIVATE
PLACEMENT LEGEND. UPON THE TRANSFER, EXCHANGE OR REPLACEMENT OF SECURITIES
BEARING THE PRIVATE PLACEMENT LEGEND, THE REGISTRAR OR CO-REGISTRAR SHALL
DELIVER ONLY SECURITIES THAT BEAR THE PRIVATE PLACEMENT LEGEND UNLESS (I) THE
REQUESTED TRANSFER IS AFTER THE RESALE RESTRICTION TERMINATION DATE, (II) THERE
IS DELIVERED TO THE TRUSTEE AND THE COMPANY AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY AND ADDRESSED TO THE COMPANY TO THE EFFECT THAT
NEITHER SUCH LEGEND NOR THE RELATED RESTRICTIONS ON TRANSFER ARE REQUIRED IN
ORDER TO MAINTAIN COMPLIANCE WITH THE PROVISIONS OF THE SECURITIES ACT, OR (III)
SUCH SECURITY HAS BEEN SOLD PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND THE HOLDER THAT SOLD SUCH SECURITIES HAS DELIVERED
TO THE REGISTRAR OR CO-REGISTRAR A NOTICE IN THE FORM OF EXHIBIT C HERETO. UPON
THE EFFECTIVENESS, UNDER THE SECURITIES ACT, OF A REGISTRATION STATEMENT (AS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) RELATING TO THE SALE OF
SECURITIES, THE COMPANY SHALL DELIVER TO THE TRUSTEE A NOTICE OF EFFECTIVENESS,
A GLOBAL SECURITY OR GLOBAL SECURITIES REPRESENTING THE PRINCIPAL AMOUNT OF
SECURITIES COVERED BY SUCH EFFECTIVE REGISTRATION STATEMENT WHICH DO NOT BEAR
THE PRIVATE PLACEMENT LEGEND, AN AUTHENTICATION ORDER IN ACCORDANCE WITH SECTION
2.2 AND AN OPINION OF COUNSEL IN CUSTOMARY FORM, AND, IF REQUIRED BY THE
DEPOSITARY, THE COMPANY SHALL DELIVER TO THE DEPOSITARY A LETTER OF
REPRESENTATIONS IN A FORM REASONABLY ACCEPTABLE TO THE DEPOSITARY. UPON THE
EFFECTIVENESS OF ANY POST-EFFECTIVE AMENDMENT TO THE REGISTRATION STATEMENT AND
UPON THE EFFECTIVENESS, UNDER THE SECURITIES ACT, OF ANY SUBSEQUENT REGISTRATION
STATEMENT, THE COMPANY SHALL DELIVER TO THE TRUSTEE A NOTICE OF EFFECTIVENESS
AND AN OPINION OF COUNSEL IN CUSTOMARY FORM AND, IF SUCH POST-EFFECTIVE
AMENDMENT OR SUBSEQUENT REGISTRATION STATEMENT COVERS THE SALE OF SECURITIES NOT
COVERED BY THE INITIAL REGISTRATION STATEMENT, ONE OR MORE GLOBAL SECURITIES
RELATING TO SUCH ADDITIONAL SECURITIES.  UPON ANY SALE, PURSUANT TO A
REGISTRATION STATEMENT, OF A BENEFICIAL INTEREST IN A GLOBAL SECURITY THAT
THERETOFORE CONSTITUTED A RESTRICTED SECURITY AND DELIVERY OF APPROPRIATE
EVIDENCE THEREOF TO THE TRUSTEE, AND UPON ANY SALE OR TRANSFER OF A BENEFICIAL
INTEREST IN CONNECTION WITH WHICH THE PRIVATE PLACEMENT LEGEND WILL BE REMOVED
IN ACCORDANCE WITH THIS INDENTURE, THE TRUSTEE SHALL INCREASE THE PRINCIPAL
AMOUNT OF THE GLOBAL SECURITY THAT DOES NOT CONSTITUTE A RESTRICTED SECURITY BY
THE PRINCIPAL AMOUNT OF SUCH SALE OR TRANSFER AND LIKEWISE REDUCE THE PRINCIPAL
AMOUNT OF THE GLOBAL SECURITY THAT DOES CONSTITUTE A RESTRICTED SECURITY.


(C)           GENERAL.  BY ITS ACCEPTANCE OF ANY SECURITY BEARING THE PRIVATE
PLACEMENT LEGEND, EACH HOLDER OF SUCH A SECURITY ACKNOWLEDGES THE RESTRICTIONS
ON TRANSFER OF SUCH SECURITY SET FORTH IN THIS INDENTURE AND IN THE PRIVATE
PLACEMENT LEGEND AND AGREES THAT IT WILL TRANSFER SUCH SECURITY ONLY AS PROVIDED
IN THIS INDENTURE.

13


--------------------------------------------------------------------------------


The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to SECTION 2.15 or this SECTION 2.16. The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Registrar.


2.17        RESTRICTIVE LEGENDS.

Each Global Security and Physical Security that constitutes a Restricted
Security shall bear the legend (the “Private Placement Legend”) as set forth in
EXHIBIT B-1 on the face thereof until after the second anniversary of the later
of (a) the Issue Date, and (b) the last date on which the Company or any
Affiliate thereof was the owner of such Security (or any predecessor security)
(or such shorter period of time as permitted by Rule 144(k) under the Securities
Act or any successor provision thereunder) (or such longer period of time as may
be required under the Securities Act or applicable state securities laws, as set
forth in an Opinion of Counsel, unless otherwise agreed between the Company and
the Holder thereof) (such date, the “Resale Restriction Termination Date”).

Each Global Security shall also bear the legend as set forth in EXHIBIT B-2.


III.  REDEMPTION; REPURCHASE


3.1          RIGHT OF REDEMPTION.


(A)           PRIOR TO MARCH 8, 2009, THE SECURITIES ARE NOT REDEEMABLE. 
THEREAFTER, REDEMPTION OR REPURCHASE OF THE SECURITIES, AS PERMITTED BY ANY
PROVISION OF THIS INDENTURE, SHALL BE MADE (I) WITH RESPECT TO A REDEMPTION AT
THE COMPANY’S OPTION, IN ACCORDANCE WITH PARAGRAPHS 6 AND 7 OF THE SECURITIES,
AND (II) WITH RESPECT TO A REPURCHASE AT HOLDER’S OPTION IN ACCORDANCE WITH
PARAGRAPH 8 OF THE SECURITIES, IN EACH CASE IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THIS ARTICLE III.  SECURITIES IN DENOMINATIONS LARGER THAN $1,000
PRINCIPAL AMOUNT MAY BE REDEEMED IN PART BUT ONLY IN INTEGRAL MULTIPLES OF
$1,000 PRINCIPAL AMOUNT.


(B)           THE COMPANY WILL COMPLY WITH ALL FEDERAL AND STATE SECURITIES
LAWS, AND THE APPLICABLE LAWS OF ANY FOREIGN JURISDICTION, IN CONNECTION WITH
ANY OFFER TO SELL OR SOLICITATIONS OF OFFERS TO BUY SECURITIES PURSUANT TO THIS
ARTICLE III.


(C)           (I)            THE COMPANY SHALL HAVE THE RIGHT, AT ITS OPTION, AT
ANY TIME, AND FROM TIME TO TIME, ON OR AFTER THE DATES SET FORTH BELOW (ANY DATE
SELECTED BY THE COMPANY IN ACCORDANCE WITH THE TERMS OF PARAGRAPH 6 OF THE
SECURITIES AND THIS ARTICLE III, A “REDEMPTION DATE”), TO REDEEM (A “PROVISIONAL
REDEMPTION”) UP TO THE CORRESPONDING PERCENTAGE (BASED ON THE AGGREGATE AMOUNT
OF SECURITIES OF ORIGINAL ISSUE) OF THE SECURITIES SET FORTH BELOW, IN ANY CASE,
AT THE REDEMPTION PRICE, PLUS THE MAKE-WHOLE PAYMENT:

DATE

 

PERCENTAGE OF
SECURITIES

 

AGGREGATE PRINCIPAL
AMOUNT(1)

 

March 8, 2009

 

25

%

$

43,750,000

 

March 8, 2010

 

50

%(2)

$

87,500,000

(2)

March 8, 2011

 

100

%(2)

$

175,000,000

(2)

--------------------------------------------------------------------------------

(1)          Assumes $175,000,000 aggregate principal amount of Securities of
original issue

(2)          Includes any previously redeemed Securities

; provided, that, the Company may not exercise such redemption right unless: 
(A) the Volume Weighted Average Price for at least 20 Trading Days in the 30
consecutive Trading Day period ending on and including the Trading Day
immediately preceding the date (the “Notice Date”) of mailing of the notice of
Provisional Redemption as provided in SECTION 3.4, exceeds 200% of the
Conversion Price in effect on such Notice Date; (B) a registration statement
covering the shares of Common Stock underlying the Securities called for
redemption is effective and available for use for the 90-day period following
the Redemption Date, unless registration of such shares of Common Stock is not
required under the Securities Act and applicable state securities laws; and (C)
no continuing Default or Event of Default exists that has not been cured or
waived, in accordance herewith, on or before such

14


--------------------------------------------------------------------------------


Redemption Date and; provided, further, that, Holders of Securities who are
subject to the 10% Maximum Percentage may, by notice to the Company at least 10
days prior to the scheduled Redemption Date, extend the Redemption Date with
respect to the portion of their respective Securities that have been called for
redemption the conversion of which is prohibited by the 10% Maximum
Percentage,until the later of (x) the 70th day after the Redemption Date, and
(y) the 61st day after the date on which the Company publicly discloses the
number of shares of Common Stock outstanding following the Redemption Date
(which disclosure shall be made pursuant to the last paragraph of SECTION 3.4
below).

(ii)           With respect to a Security subject to a Provisional Redemption,
the following terms have the following meanings:

“Redemption Price” means an amount equal to 100% of the then outstanding
principal amount of such Security, plus accrued and unpaid interest (including
Additional Interest), if any, through the applicable Redemption Date.

“Make-Whole Payment” means an amount equal to 50% of the “present value” of all
remaining scheduled interest payments on such Security from, and including, the
applicable Redemption Date through the Maturity Date.  For purposes hereof, the
“present value” will be calculated using the bond equivalent yield on U.S.
Treasury notes or bills having a term nearest in length to that of the remaining
period from the date preceding the Notice Date to the Maturity Date; provided,
however, that if the period from the Redemption Date to the third anniversary of
the issuance of the Securities is less than one year, the weekly average yield
on actually-traded U.S. Treasury notes or bills adjusted to a constant maturity
of one year shall be used.  The Make-Whole Payment shall be paid by the Company
on all Securities called for Provisional Redemption, including, without
limitation, any Securities (or any portion thereof) that have been converted
into shares of Common Stock on or after the Notice Date and before such
Redemption Date. In no event shall the Make-Whole Payment with respect to a
Security that is called for Provisional Redemption be reduced by any amount of
accrued and unpaid interest; provided, however, that in the event such
Redemption Date is an interest payment date, then the Make-Whole Payment shall
be reduced by any accrued and unpaid interest to, and including, the Redemption
Date, which accrued and unpaid interest shall instead be paid by the Company on
the Redemption Date to the Holder of record of such Security at the close of
business on the record date for such interest payment.

“Aggregate Redemption Payment Amount” means the sum of the Redemption Price and
the Make-Whole Payment.

(iii)          The Make-Whole Payment may be paid for in whole or in part, at
the election of the Company, in cash or shares of Common Stock or in any
combination of cash and shares of Common Stock; provided, however, that:

(A)          UNLESS OTHERWISE AGREED BY THE REQUISITE HOLDERS, NO PORTION OF THE
MAKE-WHOLE PAYMENT SHALL BE PAID IN SHARES OF COMMON STOCK UNLESS THE CONDITIONS
SET FORTH IN SECTION 3.1(C)(IX) ARE SATISFIED;

(B)           THE REDEMPTION PRICE SHALL BE EXCLUSIVELY PAID IN CASH; AND

(C)           THE COMPANY WILL NOT ISSUE FRACTIONAL SHARES OF COMMON STOCK IN
PAYMENT OF THE MAKE-WHOLE PAYMENT AND SHALL INSTEAD ROUND UP TO THE NEAREST
WHOLE NUMBER OF SHARES OF COMMON STOCK.

(iv)          Except as provided in this SECTION 3.1(c), once the Company has
mailed the notice of Provisional Redemption specified in SECTION 3.4, the
Company shall not change its election set forth in such notice pursuant to
SECTION 3.4(viii) with respect to the portion of the Make-Whole Payment to be
paid in cash or shares of Common Stock.

15


--------------------------------------------------------------------------------


(v)           Except as otherwise provided in this SECTION 3.1(c), each Holder
whose Securities are redeemed pursuant to a Provisional Redemption shall receive
the same percentage of cash and of shares of Common Stock in payment of the
Make-Whole Payment for such Securities.

(vi)          The portion of the Make-Whole Payment to be paid in shares of
Common Stock, if payment in shares of Common Stock is permitted pursuant to this
SECTION 3.1(c), shall be paid by the issuance of a number of shares of Common
Stock equal to a fraction:

(A)          WHOSE NUMERATOR IS THE DOLLAR AMOUNT OF SUCH PORTION OF THE
MAKE-WHOLE PAYMENT TO BE PAID IN SHARES OF COMMON STOCK; AND

(B)           WHOSE DENOMINATOR IS THE PRODUCT OF (X) OF THE VOLUME WEIGHTED
AVERAGE PRICE FOR THE 20 CONSECUTIVE TRADING DAYS ENDING ON AND INCLUDING THE
TRADING DAY IMMEDIATELY PRECEDING THE REDEMPTION DATE, WHICH AVERAGE SHALL BE
APPROPRIATELY ADJUSTED IN THE GOOD FAITH DETERMINATION OF THE BOARD OF DIRECTORS
(WHOSE DETERMINATION SHALL BE DESCRIBED IN A BOARD RESOLUTION) TO ACCOUNT FOR
THE OCCURRENCE, DURING SUCH 20-TRADING DAY PERIOD, OF A STOCK SPLIT, STOCK
DIVIDEND OR A SUBDIVISION OR COMBINATION OF COMMON STOCK; AND (Y) 90%; PROVIDED,
HOWEVER, THAT FRACTIONAL SHARES OF COMMON STOCK SHALL BE ROUNDED UP TO THE
NEAREST WHOLE NUMBER OF SHARES OF COMMON STOCK.

(vii)         All shares of Common Stock delivered as full or partial payment of
the Make-Whole Payment pursuant to this SECTION 3.1(c) shall be newly issued
shares or treasury shares, shall be duly authorized, validly issued, fully paid
and non-assessable and shall be free from preemptive rights and free of any Lien
or adverse claim.

(viii)        If a Holder is paid in shares of Common Stock as full or partial
payment of the Make-Whole Payment pursuant to this SECTION 3.1(c), the Company
shall pay any documentary, stamp or similar issue or transfer tax due on such
issue of Common Stock. However, the Holder shall pay any such tax which is due
because the Holder requests the Common Stock to be issued in a name other than
the Holder’s name. The Paying Agent may refuse to deliver the certificates
representing the shares of Common Stock being issued in a name other than the
Holder’s name until the Paying Agent receives a sum sufficient to pay any tax
which will be due because the shares of Common Stock are to be issued in a name
other than the Holder’s name. Nothing herein shall preclude any income tax
withholding required by law or regulations.

(ix)           The Company shall not be entitled to pay any portion of the
Make-Whole Payment in shares of Common Stock pursuant to this SECTION 3.1(c)
unless all of the following conditions are satisfied:

(A)          THE COMPANY SHALL HAVE SPECIFIED, IN THE NOTICE OF PROVISIONAL
REDEMPTION SPECIFIED IN SECTION 3.4, WHICH NOTICE SHALL HAVE BEEN TIMELY MAILED
TO EACH HOLDER WHOSE SECURITIES ARE TO BE REDEEMED PURSUANT TO THE PROVISIONAL
REDEMPTION, THAT THE COMPANY WILL PAY ALL OR A PORTION OF THE MAKE-WHOLE PAYMENT
IN SHARES OF COMMON STOCK AND SHALL HAVE SPECIFIED IN SUCH NOTICE THE
PERCENTAGES OF THE MAKE-WHOLE PAYMENT THAT THE COMPANY WILL PAY IN CASH OR
SHARES OF COMMON STOCK;

(B)           BEFORE A NOTICE OF PROVISIONAL REDEMPTION IS MAILED TO HOLDERS
PURSUANT TO SECTION 3.4, THE COMPANY SHALL HAVE DELIVERED AN OFFICERS’
CERTIFICATE TO THE TRUSTEE SPECIFYING (X) THE MANNER OF PAYMENT SELECTED BY THE
COMPANY, (Y) THE INFORMATION REQUIRED BY SECTION 3.4 TO BE INCLUDED IN THE SUCH
NOTICE, AND (Z) IF THE COMPANY ELECTS TO PAY ALL OR A PORTION OF THE MAKE-WHOLE
PAYMENT IN SHARES OF COMMON STOCK, THAT THE CONDITIONS TO SUCH MANNER OF PAYMENT
SET FORTH IN THIS SECTION 3.1(C) HAVE BEEN, OR WILL BE, COMPLIED WITH;

(C)           THE INFORMATION NECESSARY TO CALCULATE THE VOLUME WEIGHTED AVERAGE
PRICE IS PUBLISHED IN A DAILY NEWSPAPER OF NATIONAL CIRCULATION OR ON THE
WEBSITE OF THE NASDAQ STOCK MARKET OR THE U.S. NATIONAL SECURITIES EXCHANGE
WHICH IS THE PRINCIPAL MARKET OR EXCHANGE UPON WHICH SHARES OF COMMON STOCK ARE
THEN TRADED;

16


--------------------------------------------------------------------------------


(D)          THE SHARES OF COMMON STOCK TO BE DELIVERED AS PAYMENT, IN WHOLE OR
IN PART, OF THE MAKE-WHOLE PAYMENT SHALL BE EITHER (X) REGISTERED UNDER THE
SECURITIES ACT FOR INITIAL ISSUANCE, UNLESS SUCH REGISTRATION IS NOT NECESSARY
TO PERMIT THE HOLDERS WHO RECEIVE SUCH SHARES AND WHO ARE NOT AFFILIATES OF THE
COMPANY TO PUBLICLY RESELL SUCH SHARES (FOR PURPOSES OF THIS SECTION
3.1(C)(IX)(D), RESALES SUBJECT TO THE VOLUME, MANNER OF SALE OR NOTICE
RESTRICTIONS OF RULE 144 UNDER THE SECURITIES ACT ARE DEEMED NOT TO BE “PUBLIC
RESALES”), OR (Y) REGISTERED FOR RESALE PURSUANT TO A REGISTRATION STATEMENT
WHICH SHALL PERMIT RESALES ON A DELAYED AND/OR CONTINUOUS BASIS FROM TIME TO
TIME PURSUANT TO RULE 415 UNDER THE SECURITIES ACT, THAT HAS BECOME EFFECTIVE
UNDER THE SECURITIES ACT AND THAT IS REASONABLY EXPECTED TO REMAIN EFFECTIVE AND
AVAILABLE FOR USE UNTIL AT LEAST THE 90TH DAY AFTER THE REDEMPTION DATE, UNLESS
THE SHARES MAY BE PUBLICLY SOLD WITHOUT RESTRICTION PURSUANT TO RULE 144(K)
UNDER THE SECURITIES ACT;

(E)           THE SHARES OF COMMON STOCK TO BE DELIVERED AS PAYMENT, IN WHOLE OR
IN PART, OF THE MAKE-WHOLE PAYMENT SHALL BE DULY QUALIFIED OR REGISTERED UNDER
APPLICABLE STATE SECURITIES LAWS OR SHALL BE QUALIFIED FOR AN AVAILABLE
EXEMPTION FROM SUCH QUALIFICATION AND REGISTRATION;

(F)           THE SHARES OF COMMON STOCK TO BE DELIVERED AS PAYMENT, IN WHOLE OR
IN PART, OF THE MAKE-WHOLE PAYMENT SHALL BE APPROVED FOR LISTING OR QUOTATION ON
THE PRINCIPAL TRADING MARKET THAT SHARES OF COMMON STOCK ARE THEN TRADING;

(G)           BEFORE THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE REDEMPTION DATE, THE TRUSTEE SHALL HAVE RECEIVED AN OFFICERS’
CERTIFICATE STATING:

(x)            that the conditions in clauses (A), (B), (C), (D), (E) and (F)
above have been satisfied; and

(y)           the number of shares of Common Stock to be issued for each $1,000
principal amount of Securities to be redeemed and the Volume Weighted Average
Price per share of Common Stock on each Trading Day in the period during which
the Volume Weighted Average Price is calculated pursuant to this SECTION 3.1(c);
and

(H)          BEFORE THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE REDEMPTION DATE, THE TRUSTEE SHALL HAVE RECEIVED AN OPINION OF
COUNSEL STATING THAT:

(x)            the shares of Common Stock to be issued by the Company in full or
partial payment of the Make-Whole Payment have been duly authorized and, when
issued and delivered pursuant to the terms of this Indenture in payment of the
Make-Whole Payment, will be validly issued, fully paid and non-assessable and,
to such counsel’s knowledge, free  from preemptive rights; and

(y)           the conditions specified in SECTIONS 3.1(c)(ix)(D), 3.1(c)(ix)(E)
and 3.1(c)(ix)(F) have been satisfied; provided, however, that such Opinion of
Counsel need not address whether the shelf registration statement referred to in
SECTION 3.1(c)(ix)(D) is reasonably expected to remain effective and available
for use until at least the 90th day after the Redemption Date.

If, prior to the close of business on the Redemption Date, any of the foregoing
conditions are not satisfied with respect to any Holder of Securities subject to
the Provisional Redemption, and the Company has elected, pursuant to this
SECTION 3.1(c), to pay all or a portion of the Make-Whole Payment in shares of
Common Stock, the Company shall pay the entire Make-Whole Payment for such
Securities in cash.


3.2          NOTICES TO TRUSTEE.

If the Company elects to redeem Securities pursuant to PARAGRAPH 6 of the
Securities, it shall notify the Trustee at least five Business Days prior to the
mailing, in accordance with SECTION 3.4, of the notice of Redemption (unless a
shorter notice period shall be satisfactory to the Trustee) of the Redemption
Date, the applicable provision of this Indenture pursuant to which the
Redemption is to be made and the aggregate principal amount of Securities to be
redeemed.

17


--------------------------------------------------------------------------------



3.3          SELECTION OF SECURITIES TO BE REDEEMED.


(A)           IF THE COMPANY HAS ELECTED TO REDEEM LESS THAN ALL THE SECURITIES
PURSUANT TO PARAGRAPH 6 OF THE SECURITIES, THE SECURITIES SHALL BE REDEEMED
AMONG THE HOLDERS ON A PRO RATA BASIS.  THE TRUSTEE SHALL MAKE SELECTION OF THE
SECURITIES OF EACH HOLDER TO BE REDEEMED FROM SECURITIES THEN OUTSTANDING AND
NOT ALREADY TO BE REDEEMED BY VIRTUE OF HAVING BEEN PREVIOUSLY CALLED FOR
REDEMPTION.  THE TRUSTEE MAY SELECT FOR REDEMPTION PORTIONS OF THE PRINCIPAL
AMOUNT OF SECURITIES THAT HAVE DENOMINATIONS LARGER THAN $1,000 PRINCIPAL
AMOUNT. SECURITIES AND PORTIONS OF THEM THE TRUSTEE SELECTS FOR REDEMPTION SHALL
BE IN AMOUNTS OF $1,000 PRINCIPAL AMOUNT OR INTEGRAL MULTIPLES OF $1,000
PRINCIPAL AMOUNT. THE TRUSTEE SHALL PROMPTLY NOTIFY THE COMPANY IN WRITING OF
THE SECURITIES SELECTED FOR REDEMPTION AND THE PRINCIPAL AMOUNT THEREOF TO BE
REDEEMED.


(B)           THE COMPANY, THE TRUSTEE AND THE REGISTRAR NEED NOT REGISTER THE
TRANSFER OF OR EXCHANGE ANY SECURITIES THAT HAVE BEEN SELECTED FOR REDEMPTION,
EXCEPT THE UNREDEEMED PORTION OF SECURITIES BEING REDEEMED IN PART. THE COMPANY,
THE TRUSTEE AND THE REGISTRAR NEED NOT ISSUE, AUTHENTICATE, REGISTER THE
TRANSFER OF OR EXCHANGE ANY SECURITY THAT HAS BEEN SELECTED FOR REDEMPTION.


3.4          NOTICE AND PUBLIC ANNOUNCEMENT OF REDEMPTION.


(A)           AT LEAST 30 DAYS BUT NOT MORE THAN 60 DAYS BEFORE A REDEMPTION
DATE, THE COMPANY SHALL MAIL, OR CAUSE TO BE MAILED, BY FIRST-CLASS MAIL, A
NOTICE OF REDEMPTION TO EACH HOLDER WHOSE SECURITIES ARE TO BE REDEEMED, AT THE
ADDRESS OF SUCH HOLDER APPEARING IN THE SECURITY REGISTER.


(B)           THE NOTICE SHALL IDENTIFY THE SECURITIES AND THE AGGREGATE
PRINCIPAL AMOUNT THEREOF TO BE REDEEMED PURSUANT TO A REDEMPTION AND SHALL
STATE:

(I)            THE REDEMPTION DATE;

(II)           THE AGGREGATE REDEMPTION PAYMENT AMOUNT;

(III)          THE CONVERSION PRICE;

(IV)          THE NAMES AND ADDRESSES OF THE PAYING AGENT AND THE CONVERSION
AGENT;

(V)           THAT THE RIGHT TO CONVERT THE SECURITIES CALLED FOR REDEMPTION
WILL TERMINATE AT THE CLOSE OF BUSINESS ON THE SECOND BUSINESS DAY IMMEDIATELY
PRECEDING THE REDEMPTION DATE, UNLESS THERE SHALL BE A DEFAULT IN THE PAYMENT OF
THE AGGREGATE REDEMPTION PAYMENT AMOUNT OR AN INTEREST PAYMENT DEFAULT;

(VI)          THAT HOLDERS WHO WANT TO CONVERT SECURITIES MUST SATISFY THE
REQUIREMENTS OF ARTICLE X;

(VII)         THE PARAGRAPH OF THE SECURITIES PURSUANT TO WHICH THE SECURITIES
ARE TO BE REDEEMED;

(VIII)        WHETHER THE COMPANY WILL PAY THE MAKE-WHOLE PAYMENT IN CASH OR
SHARES OF COMMON STOCK OR IN A COMBINATION THEREOF, IN EACH CASE SPECIFYING THE
PERCENTAGES OF THE MAKE-WHOLE PAYMENT IN RESPECT OF WHICH THE COMPANY WILL PAY
IN CASH OR SHARES OF COMMON STOCK;

(IX)           WHERE THE COMPANY HAS STATED IN THE NOTICE PURSUANT TO SECTION
3.4(VIII) THAT THE COMPANY WILL PAY ANY PORTION OF THE MAKE-WHOLE PAYMENT IN
SHARES OF COMMON STOCK, THAT THE COMPANY WILL PAY THE ENTIRE MAKE-WHOLE PAYMENT
IN CASH IF THE COMPANY FAILS TO SATISFY THE CONDITIONS SET FORTH IN THIS
INDENTURE FOR SUCH PAYMENT IN SHARES OF COMMON STOCK;

(X)            THAT SECURITIES (A) CALLED FOR REDEMPTION MUST BE SURRENDERED TO
THE PAYING AGENT TO COLLECT THE AGGREGATE REDEMPTION PAYMENT AMOUNT; PROVIDED,
THAT IN NO EVENT SHALL A HOLDER THAT HAS CONVERTED, IN ACCORDANCE HEREWITH, SUCH
HOLDER’S SECURITY INTO SHARES OF COMMON STOCK SUBSEQUENT TO THE DATE OF

18


--------------------------------------------------------------------------------


THE NOTICE OF REDEMPTION, WHICH SECURITY HAS BEEN CALLED FOR PROVISIONAL
REDEMPTION, BE REQUIRED TO SURRENDER ANY SUCH SHARES OF COMMON STOCK IN ORDER TO
BE ENTITLED TO RECEIVE THE MAKE-WHOLE PAYMENT WITH RESPECT TO SUCH SECURITY, AND
(B) THE MANNER IN WHICH SECURITIES SHOULD BE SURRENDERED;

(XI)           THAT, UNLESS THERE SHALL BE A DEFAULT IN THE PAYMENT OF THE
AGGREGATE REDEMPTION PAYMENT AMOUNT OR AN INTEREST PAYMENT DEFAULT, SUCH
SECURITIES WILL CEASE TO BE CONVERTIBLE AFTER THE CLOSE OF BUSINESS ON THE
SECOND BUSINESS DAY IMMEDIATELY PRECEDING THE REDEMPTION DATE, AND ALL RIGHTS OF
THE HOLDERS OF SUCH SECURITIES SHALL TERMINATE ON AND AFTER THE REDEMPTION DATE,
OTHER THAN THE RIGHT TO RECEIVE, UPON SURRENDER OF SUCH SECURITIES AND IN
ACCORDANCE WITH THE INDENTURE, THE AGGREGATE REDEMPTION PAYMENT AMOUNT;
PROVIDED, THAT, IN THE EVENT A SECURITY HAS BEEN CALLED FOR PROVISIONAL
REDEMPTION AND HAS BEEN SUBSEQUENTLY CONVERTED, IN ACCORDANCE HEREWITH, INTO
SHARES OF COMMON STOCK PRIOR TO THE REDEMPTION DATE IN ACCORDANCE WITH THE TERMS
HEREOF, THE HOLDER OF RECORD OF SUCH SECURITY AT THE CLOSE OF BUSINESS ON THE
NOTICE DATE SHALL, IN ANY EVENT AND WITHOUT ANY SURRENDER, BE ENTITLED TO
RECEIVE, ON THE REDEMPTION DATE, THE MAKE-WHOLE PAYMENT WITH RESPECT TO SUCH
SECURITY BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN ACCORDANCE WITH
PARAGRAPH 3 OF THE SECURITY, OR IN SHARES OF COMMON STOCK IN ACCORDANCE WITH
SECTION 3.1(C)(IX); AND

(XII)          THE CUSIP NUMBER OR NUMBERS, AS THE CASE MAY BE, OF THE
SECURITIES TO BE REDEEMED.

At the Company’s Request, upon reasonable prior notice agreed to by the Trustee,
the Trustee shall give or otherwise deliver the notice of Redemption in the
Company’s name and at the Company’s expense; provided, that the form and content
of such notice shall be prepared by the Company.

The Company shall publicly disseminate a press release and publish on its
website (A) contemporaneously with the mailing of the notice of Redemption, the
aggregate principal amount of Securities to be redeemed and the Redemption Date,
(B) if all or a portion of the Make-Whole Payment is to be made in shares of
Common Stock, on or before the Redemption Date, the actual number of shares to
be delivered in respect thereof and the Volume Weighted Average Price upon which
such number is based, and (C) as soon as possible after the Redemption Date, the
number of shares of Common Stock outstanding after the Redemption Date.


3.5          EFFECT OF NOTICE OF REDEMPTION.


(A)           ONCE NOTICE OF REDEMPTION IS MAILED, SECURITIES CALLED FOR
REDEMPTION BECOME DUE AND PAYABLE ON THE REDEMPTION DATE AT THE AGGREGATE
REDEMPTION PAYMENT AMOUNT AND, ON AND AFTER SUCH REDEMPTION DATE (UNLESS THERE
SHALL BE A DEFAULT IN THE PAYMENT OF THE AGGREGATE REDEMPTION PAYMENT AMOUNT OR
AN INTEREST PAYMENT DEFAULT), SUCH SECURITIES SHALL CEASE TO BEAR INTEREST, AND
ALL RIGHTS OF THE HOLDERS OF SUCH SECURITIES SHALL TERMINATE, OTHER THAN THE
RIGHT TO RECEIVE, UPON SURRENDER OF SUCH SECURITIES AND IN ACCORDANCE WITH THE
NEXT SENTENCE, THE AGGREGATE REDEMPTION PAYMENT AMOUNT; PROVIDED, THAT, IN THE
EVENT A SECURITY HAS BEEN CALLED FOR PROVISIONAL REDEMPTION AND HAS BEEN
SUBSEQUENTLY CONVERTED, IN WHOLE OR IN PART, IN ACCORDANCE HEREWITH, INTO SHARES
OF COMMON STOCK PRIOR TO THE REDEMPTION DATE, THE HOLDER OF RECORD OF SUCH
SECURITY AT THE CLOSE OF BUSINESS ON THE NOTICE DATE SHALL, IN ANY EVENT AND
WITHOUT ANY SURRENDER OF SUCH SHARES OF COMMON STOCK, BE ENTITLED TO RECEIVE, ON
THE REDEMPTION DATE, THE MAKE-WHOLE PAYMENT WITH RESPECT THE PORTION OF TO SUCH
SO CONVERTED SECURITY BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN
ACCORDANCE WITH PARAGRAPH 3 OF THE SECURITY, OR IN SHARES OF COMMON STOCK IN
ACCORDANCE WITH SECTION 3.1(C)(IX) ABOVE. UPON SURRENDER TO THE PAYING AGENT OF
A SECURITY SUBJECT TO REDEMPTION, SUCH SECURITY SHALL BE PAID, TO THE HOLDER
SURRENDERING SUCH SECURITY, AT THE AGGREGATE REDEMPTION PAYMENT AMOUNT. IF THE
REDEMPTION DATE IS AN INTEREST PAYMENT DATE, THE COMPANY SHALL PAY, ON SUCH
REDEMPTION DATE, THE ACCRUED AND UNPAID INTEREST, IF ANY, TO, BUT EXCLUDING, THE
REDEMPTION DATE TO THE HOLDER OF RECORD OF SUCH SECURITY AT THE CLOSE OF
BUSINESS ON THE RECORD DATE FOR SUCH INTEREST PAYMENT, AND SUCH ACCRUED AND
UNPAID INTEREST SHALL NOT BE PAID TO THE HOLDER SUBMITTING SUCH SECURITY FOR
REDEMPTION (UNLESS SUCH HOLDER WAS THE HOLDER OF RECORD OF SUCH SECURITY AT THE
CLOSE OF BUSINESS ON THE RECORD DATE FOR SUCH INTEREST PAYMENT).


(B)           THE RIGHT, PURSUANT TO ARTICLE X, TO CONVERT SECURITIES CALLED FOR
REDEMPTION SHALL TERMINATE AT THE CLOSE OF BUSINESS ON THE SECOND BUSINESS DAY
IMMEDIATELY PRECEDING THE REDEMPTION DATE, UNLESS THERE SHALL BE A DEFAULT IN
THE PAYMENT OF THE AGGREGATE REDEMPTION PAYMENT AMOUNT OR AN INTEREST PAYMENT
DEFAULT.

 

19


--------------------------------------------------------------------------------


 


(C)           IF ANY SECURITY SHALL NOT BE FULLY AND DULY PAID UPON SURRENDER
THEREOF FOR REDEMPTION, THE PRINCIPAL OF, AND ACCRUED AND UNPAID INTEREST ON,
SUCH SECURITY SHALL, UNTIL PAID, BEAR INTEREST FROM THE REDEMPTION DATE AT THE
RATE BORNE BY SUCH SECURITY ON THE PRINCIPAL AMOUNT OF SUCH SECURITY, AND SUCH
SECURITY SHALL CONTINUE TO BE CONVERTIBLE PURSUANT TO ARTICLE X; PROVIDED,
HOWEVER, THAT IN THE CASE OF A SECURITY THAT HAS BEEN CALLED FOR PROVISIONAL
REDEMPTION AND SUBSEQUENTLY CONVERTED, IN ACCORDANCE HEREWITH, INTO SHARES OF
COMMON STOCK PRIOR TO THE REDEMPTION DATE, ONLY THE MAKE-WHOLE PAYMENT WITH
RESPECT TO THE PORTION OF SUCH SECURITY THAT HAS BEEN CONVERTED SHALL BEAR
INTEREST AT THE RATE BORNE BY SUCH SECURITY PRIOR TO SUCH CONVERSION.


(D)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THERE SHALL BE NO
PURCHASE OF ANY SECURITIES PURSUANT TO A REDEMPTION IF THERE HAS OCCURRED (PRIOR
TO, ON OR AFTER, AS THE CASE MAY BE, THE MAILING OF THE NOTICE OF REDEMPTION
SPECIFIED IN SECTION 3.4) AND IS CONTINUING AN EVENT OF DEFAULT (OTHER THAN A
DEFAULT IN THE PAYMENT OF THE AGGREGATE REDEMPTION PAYMENT AMOUNT OR AN INTEREST
PAYMENT DEFAULT). THE PAYING AGENT WILL PROMPTLY RETURN TO THE RESPECTIVE
HOLDERS THEREOF ANY SECURITIES HELD BY IT DURING THE CONTINUANCE OF SUCH AN
EVENT OF DEFAULT.


3.6          DEPOSIT OF REDEMPTION PRICE.

Prior to 10:00 A.M., New York City time, on the Redemption Date, the Company
shall deposit with a Paying Agent (or, if the Company is acting as its own
Paying Agent, segregate and hold in trust in accordance with SECTION 2.4) money,
in funds immediately available on the Redemption Date, and, if applicable as
provided herein and in accordance herewith, shares of Common Stock, sufficient
to pay the Aggregate Redemption Payment Amount and, in the case of a Provisional
Redemption on a Redemption Date that is also an interest payment date, the
accrued and unpaid interest, if any, to, but excluding, the Redemption Date, of
all Securities to be redeemed on that date. The Paying Agent shall return to the
Company, as soon as practicable, any money not required for that purpose.


3.7          SECURITIES REDEEMED IN PART.

Any Security to be submitted for Redemption only in part shall be delivered
pursuant to SECTION 3.5 (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or its attorney
duly authorized in writing), and the Company shall execute, and the Trustee
shall authenticate and make available for delivery to the Holder of such
Security without service charge, a new Security or Securities, of any authorized
denomination as requested by such Holder, of the same tenor and in aggregate
principal amount equal to the portion of such Security not submitted for
Redemption.

If any Security selected for partial Redemption is converted in part, the
principal of such Security subject to Redemption shall be reduced by the
principal amount of such Security that is converted.


3.8          REPURCHASE AT HOLDER’S OPTION.


(A)           IN THE EVENT ANY CHANGE IN CONTROL OR TERMINATION OF TRADING
(EACH, A “REPURCHASE TRIGGERING EVENT”) SHALL OCCUR PRIOR TO THE MATURITY DATE,
EACH HOLDER OF SECURITIES SHALL HAVE THE RIGHT (THE “REPURCHASE RIGHT”), AT THE
HOLDER’S OPTION, TO REQUIRE THE COMPANY TO REPURCHASE ALL OF SUCH HOLDER’S
SECURITIES (OR PORTIONS THEREOF THAT ARE INTEGRAL MULTIPLES OF $1,000 IN
PRINCIPAL AMOUNT) (A “REPURCHASE AT HOLDER’S OPTION”), ON A DATE SELECTED BY THE
COMPANY (THE “REPURCHASE DATE”), WHICH REPURCHASE DATE SHALL BE AT LEAST 20
TRADING DAYS FOLLOWING THE DATE OF THE RIGHT OF REPURCHASE NOTICE, BUT NO LATER
THAN 45 DAYS AFTER THE OCCURRENCE OF THE REPURCHASE TRIGGERING EVENT, AT A
PRICE, PAYABLE IN CASH, EQUAL TO 105% OF THE PRINCIPAL AMOUNT OF SUCH SECURITY,
PLUS ACCRUED AND UNPAID INTEREST (INCLUDING ANY ADDITIONAL INTEREST) TO, BUT
EXCLUDING, THE REPURCHASE DATE (SUCH AMOUNT, THE “REPURCHASE PRICE”).


(B)           WITHIN 15 DAYS AFTER THE COMPANY KNOWS OR REASONABLY SHOULD KNOW
OF THE OCCURRENCE OF A REPURCHASE TRIGGERING EVENT, THE COMPANY SHALL MAIL, OR
CAUSE TO BE MAILED, TO ALL HOLDERS OF RECORD (AS OF THE DATE UPON WHICH THE
REPURCHASE TRIGGERING EVENT WAS EFFECTED OR SUCH EARLIER DATED DESIGNATED BY THE
COMPANY, WHICH DATE SHALL BE NO MORE THAN 60 DAYS PRIOR TO THE OCCURRENCE OF THE
REPURCHASE TRIGGERING EVENT) OF THE

20


--------------------------------------------------------------------------------



SECURITIES AT THEIR ADDRESSES SHOWN IN THE REGISTER OF THE REGISTRAR, AND TO
BENEFICIAL OWNERS AS REQUIRED BY APPLICABLE LAW, A NOTICE (THE “RIGHT OF
REPURCHASE NOTICE”) OF THE OCCURRENCE OF SUCH REPURCHASE TRIGGERING EVENT AND
THE REPURCHASE RIGHT ARISING AS A RESULT THEREOF. THE COMPANY SHALL DELIVER A
COPY OF THE RIGHT OF REPURCHASE NOTICE TO THE TRUSTEE.  EACH RIGHT OF REPURCHASE
NOTICE SHALL STATE:

(I)            THE EVENTS CAUSING THE REPURCHASE TRIGGERING EVENT;

(II)           THE DATE OF SUCH REPURCHASE TRIGGERING EVENT;

(III)          THE REPURCHASE DATE;

(IV)          THE REPURCHASE PRICE;

(V)           THE DATE BY WHICH THE REPURCHASE RIGHT MUST BE EXERCISED;

(VI)          THAT SECURITIES SUBMITTED FOR REPURCHASE AT HOLDER’S OPTION MAY BE
CONVERTED ONLY IF THE PURCHASE NOTICE HAS BEEN WITHDRAWN;

(VII)         THE PARAGRAPHS OF THE SECURITIES PURSUANT TO WHICH THE SECURITIES
MAY BE SUBMITTED FOR REPURCHASE AT HOLDER’S OPTION;

(VIII)        THE NAMES AND ADDRESSES OF THE PAYING AGENT AND THE CONVERSION
AGENT;

(IX)           A DESCRIPTION OF THE PROCEDURE WHICH A HOLDER MUST FOLLOW TO
EXERCISE THE REPURCHASE RIGHT;

(X)            THAT, (A) IN ORDER TO EXERCISE THE REPURCHASE RIGHT, THE
SECURITIES MUST BE SURRENDERED FOR PAYMENT, AND (B) THE MANNER IN WHICH
SECURITIES SHOULD BE SURRENDERED;

(XI)           THAT THE REPURCHASE PRICE FOR ANY SECURITY AS TO WHICH A PURCHASE
NOTICE HAS BEEN GIVEN AND NOT WITHDRAWN WILL BE PAID AS PROMPTLY AS PRACTICABLE,
BUT IN NO EVENT MORE THAN THREE BUSINESS DAYS FOLLOWING THE LATER OF THE
REPURCHASE DATE OR THE TIME OF DELIVERY OF THE SECURITY AS DESCRIBED IN (X);

(XII)          THAT, UNLESS THERE SHALL BE A DEFAULT IN THE PAYMENT OF THE
REPURCHASE PRICE OR AN INTEREST PAYMENT DEFAULT, INTEREST ON SECURITIES SUBJECT
TO REPURCHASE AT HOLDER’S OPTION WILL CEASE TO ACCRUE ON AND AFTER THE
REPURCHASE DATE AND ALL RIGHTS OF THE HOLDERS OF SUCH SECURITIES SHALL TERMINATE
ON AND AFTER THE REPURCHASE DATE, OTHER THAN THE RIGHT TO RECEIVE, UPON
SURRENDER OF SUCH SECURITIES AND IN ACCORDANCE WITH THE INDENTURE, THE
REPURCHASE PRICE;

(XIII)         THAT A HOLDER WILL BE ENTITLED TO WITHDRAW ITS ELECTION TO
EXERCISE THE REPURCHASE RIGHT IF THE COMPANY (IF ACTING AS ITS OWN PAYING AGENT)
OR THE PAYING AGENT RECEIVES, PRIOR TO THE CLOSE OF BUSINESS ON THE SECOND
BUSINESS DAY IMMEDIATELY PRECEDING THE REPURCHASE DATE, OR SUCH LONGER PERIOD AS
MAY BE REQUIRED BY LAW, A LETTER OR FACSIMILE TRANSMISSION (RECEIPT OF WHICH IS
CONFIRMED AND PROMPTLY FOLLOWED BY A LETTER) SETTING FORTH (A) THE NAME OF SUCH
HOLDER, (B) A STATEMENT THAT SUCH HOLDER IS WITHDRAWING ITS ELECTION TO HAVE
SECURITIES REPURCHASED, (C) THE PRINCIPAL AMOUNT OF THE SECURITIES OF SUCH
HOLDER TO BE SO WITHDRAWN, WHICH AMOUNT MUST BE $1,000 OR AN INTEGRAL MULTIPLE
THEREOF, (D) THE CERTIFICATE NUMBER OF SUCH SECURITIES TO BE SO WITHDRAWN, AND
(E) THE PRINCIPAL AMOUNT, IF ANY, OF THE SECURITIES OF SUCH HOLDER THAT REMAIN
SUBJECT TO THE PURCHASE NOTICE DELIVERED BY SUCH HOLDER IN ACCORDANCE WITH THIS
SECTION 3.8, WHICH AMOUNT MUST BE $1,000 OR AN INTEGRAL MULTIPLE THEREOF;

(XIV)        THE CONVERSION PRICE AS IN EFFECT IMMEDIATELY FOLLOWING THE
REPURCHASE TRIGGERING EVENT (AFTER GIVING EFFECT TO ANY ADJUSTMENTS REQUIRED BY
SECTION 10.8 BELOW);

(XV)         THAT HOLDERS WHO WANT TO CONVERT SECURITIES MUST SATISFY THE
REQUIREMENTS OF ARTICLE X;

21


--------------------------------------------------------------------------------


(XVI)        IF THE REPURCHASE TRIGGERING EVENT IS A CHANGE IN CONTROL, WHETHER
ADDITIONAL SHARES ARE ISSUABLE UPON ANY CONVERSION OF SECURITIES MADE IN
CONNECTION WITH SUCH CHANGE IN CONTROL AND, IF SO, THE NUMBER OF ADDITIONAL
SHARES ISSUABLE IN RESPECT OF EACH $1,000 PRINCIPAL AMOUNT OF CONVERTED
SECURITIES; AND

(XVII)       THE CUSIP NUMBER OR NUMBERS, AS THE CASE MAY BE, OF THE SECURITIES.

At the Company’s Request, the Trustee shall mail or otherwise deliver such Right
of Repurchase Notice in the Company’s name and at the Company’s expense;
provided, however, that, in all cases, the text of such Right of Repurchase
Notice shall be prepared by the Company.  No failure of the Company to give a
Right of Repurchase Notice shall limit any Holder’s right to exercise a
Repurchase Right.


(C)           REPURCHASE OF SECURITIES AS TO WHICH A HOLDER HAS EXERCISED HIS,
HER OR ITS REPURCHASE RIGHT SHALL OCCUR UPON:

(I)            DELIVERY TO THE COMPANY (IF IT IS ACTING AS ITS OWN PAYING
AGENT), OR TO A PAYING AGENT DESIGNATED BY THE COMPANY FOR SUCH PURPOSE IN THE
RIGHT OF REPURCHASE NOTICE, NO LATER THAN THE CLOSE OF BUSINESS ON THE BUSINESS
DAY IMMEDIATELY PRECEDING THE REPURCHASE DATE, OF A PURCHASE NOTICE, IN THE FORM
SET FORTH IN THE SECURITIES OR ANY OTHER FORM OF WRITTEN NOTICE SUBSTANTIALLY
SIMILAR THERETO, IN EACH CASE, DULY COMPLETED AND SIGNED, WITH APPROPRIATE
SIGNATURE GUARANTEE, STATING:  (A) THE CERTIFICATE NUMBER(S) OF THE SECURITIES
WHICH THE HOLDER WILL DELIVER TO BE REPURCHASED;  (B) THE PRINCIPAL AMOUNT OF
SECURITIES TO BE REPURCHASED, WHICH MUST BE $1,000 OR AN INTEGRAL MULTIPLE
THEREOF; AND  (C) THAT SUCH PRINCIPAL AMOUNT OF SECURITIES ARE TO BE REPURCHASED
PURSUANT TO THE TERMS AND CONDITIONS SPECIFIED IN PARAGRAPH 9 OF THE SECURITIES
AND IN THIS INDENTURE; AND

(II)           DELIVERY TO THE COMPANY (IF IT IS ACTING AS ITS OWN PAYING
AGENT), OR TO A PAYING AGENT DESIGNATED BY THE COMPANY FOR SUCH PURPOSE IN THE
RIGHT OF REPURCHASE NOTICE, AT ANY TIME AFTER THE DELIVERY OF SUCH PURCHASE
NOTICE, OF SUCH SECURITIES (TOGETHER WITH ALL NECESSARY ENDORSEMENTS) WITH
RESPECT TO WHICH THE REPURCHASE RIGHT IS BEING EXERCISED, SUCH DELIVERY BEING A
CONDITION TO RECEIPT BY THE HOLDER OF PAYMENT AS HEREIN PROVIDED.

If such Securities are held in book-entry form through the Depositary, the
Purchase Notice shall comply with applicable procedures of the Depositary.

Upon such delivery of Securities to the Company (if it is acting as its own
Paying Agent) or such Paying Agent, such Holder shall be entitled to receive,
upon request by such Holder, from the Company or such Paying Agent, as the case
may be, a nontransferable receipt of deposit evidencing such delivery.

Notwithstanding anything herein to the contrary, any Holder delivering the
Purchase Notice contemplated by this SECTION 3.8(c) to the Company (if it is
acting as its own Paying Agent) or to a Paying Agent designated by the Company
for such purpose in the Right of Repurchase Notice shall have the right to
withdraw such Purchase Notice by delivery, at any time prior to the close of
business on the second Business Day immediately preceding the Repurchase Date,
of a written notice of withdrawal to the Company (if acting as its own Paying
Agent) or the Paying Agent, which notice shall contain the information specified
in SECTION 3.8(b)(xiii).

The Paying Agent shall promptly notify the Company of the receipt by it of any
Purchase Notice or written notice of withdrawal thereof.


(D)           SUBJECT TO THE PROVISIONS OF THIS SECTION 3.8, THE COMPANY SHALL
PAY, OR CAUSE TO BE PAID, THE REPURCHASE PRICE WITH RESPECT TO EACH SECURITY AS
TO WHICH THE REPURCHASE RIGHT SHALL HAVE BEEN EXERCISED TO THE HOLDER THEREOF AS
PROMPTLY AS PRACTICABLE, BUT IN NO EVENT MORE THAN THREE BUSINESS DAYS,
FOLLOWING THE LATER OF THE REPURCHASE DATE AND THE TIME SUCH SECURITY IS
SURRENDERED TO THE PAYING AGENT.


(E)           PRIOR TO 10:00 A.M., NEW YORK CITY TIME ON A REPURCHASE DATE, THE
COMPANY SHALL DEPOSIT WITH A PAYING AGENT (OR, IF THE COMPANY IS ACTING AS ITS
OWN PAYING AGENT, SEGREGATE AND HOLD IN TRUST IN ACCORDANCE WITH SECTION 2.4)
MONEY, IN FUNDS IMMEDIATELY AVAILABLE ON THE REPURCHASE DATE SUFFICIENT TO PAY
THE REPURCHASE PRICE OF ALL OF THE SECURITIES THAT ARE TO BE REPURCHASED BY THE
COMPANY ON SUCH REPURCHASE DATE

22


--------------------------------------------------------------------------------



PURSUANT TO A REPURCHASE AT HOLDER’S OPTION AND, IN THE CASE THAT SUCH
REPURCHASE DATE IS ALSO AN INTEREST PAYMENT DATE, THE ACCRUED AND UNPAID
INTEREST, IF ANY, TO BUT EXCLUDING THE REPURCHASE DATE, OF ALL SECURITIES TO BE
REPURCHASED ON THAT DATE.  THE PAYING AGENT SHALL RETURN TO THE COMPANY, AS SOON
AS PRACTICABLE, ANY MONEY NOT REQUIRED FOR THAT PURPOSE.


(F)            ONCE THE RIGHT OF REPURCHASE NOTICE AND THE PURCHASE NOTICE HAVE
BEEN DULY GIVEN IN ACCORDANCE WITH THIS SECTION 3.8 (UNLESS A HOLDER TIMELY
WITHDRAWS SUCH HOLDER’S ELECTION TO EXERCISE THE REPURCHASE RIGHT OR THERE SHALL
BE A DEFAULT IN PAYMENT OF THE REPURCHASE PRICE OR AN INTEREST PAYMENT DEFAULT),
ON AND AFTER THE REPURCHASE DATE, SECURITIES TO BE REPURCHASED SHALL CEASE TO
BEAR INTEREST AND SHALL CEASE TO BE CONVERTIBLE PURSUANT TO ARTICLE X, AND ALL
RIGHTS OF THE HOLDERS OF SUCH SECURITIES SHALL TERMINATE, OTHER THAN THE RIGHT
TO RECEIVE, IN ACCORDANCE WITH THIS SECTION 3.8, THE PAYMENT HEREIN PROVIDED.


(G)           UPON SURRENDER TO THE PAYING AGENT OF A SECURITY SUBMITTED FOR
REPURCHASE AT HOLDER’S OPTION, SUCH SECURITY SHALL BE PAID, TO THE HOLDER
SUBMITTED SUCH SECURITY, AT THE REPURCHASE PRICE; PROVIDED, THAT, IF THE
REPURCHASE DATE IS AN INTEREST PAYMENT DATE, THE COMPANY SHALL PAY, ON SUCH
REPURCHASE DATE, THE ACCRUED AND UNPAID INTEREST IF ANY, TO, BUT EXCLUDING THE
REPURCHASE DATE TO THE HOLDER OF RECORD OF SUCH SECURITY AT THE CLOSE OF
BUSINESS ON THE RECORD DATE FOR SUCH INTEREST PAYMENT, AND SUCH ACCRUED AND
UNPAID INTEREST SHALL NOT BE PAID TO THE HOLDER SUBMITTING THE SECURITY FOR
REPURCHASE AT HOLDER’S OPTION (UNLESS SUCH HOLDER WAS THE HOLDER OF RECORD OF
SUCH SECURITY AT THE CLOSE OF BUSINESS ON THE RECORD DATE FOR SUCH INTEREST
PAYMENT).


(H)           THE RIGHT, PURSUANT TO ARTICLE X, TO CONVERT SECURITIES SUBMITTED
FOR REPURCHASE AT HOLDER’S OPTION SHALL TERMINATE AT THE CLOSE OF BUSINESS ON
THE SECOND BUSINESS DAY IMMEDIATELY PRECEDING THE REPURCHASE DATE, UNLESS THERE
SHALL BE A DEFAULT IN THE PAYMENT OF THE REPURCHASE PRICE OR AN INTEREST PAYMENT
DEFAULT.


(I)            ANY SECURITY WHICH IS TO BE SUBMITTED FOR REPURCHASE AT HOLDER’S
OPTION ONLY IN PART SHALL BE DELIVERED PURSUANT TO THIS SECTION 3.8 (WITH, IF
THE COMPANY OR THE TRUSTEE SO REQUIRES, DUE ENDORSEMENT BY, OR A WRITTEN
INSTRUMENT OF TRANSFER IN FORM SATISFACTORY TO THE COMPANY AND THE TRUSTEE DULY
EXECUTED BY, THE HOLDER THEREOF OR ITS ATTORNEY DULY AUTHORIZED IN WRITING), AND
THE COMPANY SHALL EXECUTE, AND THE TRUSTEE SHALL AUTHENTICATE AND MAKE AVAILABLE
FOR DELIVERY TO THE HOLDER OF SUCH SECURITY WITHOUT SERVICE CHARGE, A NEW
SECURITY OR SECURITIES, OF ANY AUTHORIZED DENOMINATION AS REQUESTED BY SUCH
HOLDER, OF THE SAME TENOR AND IN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE PORTION
OF SUCH SECURITY NOT SUBMITTED FOR REPURCHASE AT HOLDER’S OPTION.  IF ANY
SECURITY SUBMITTED FOR PARTIAL REPURCHASE AT HOLDER’S OPTION IS CONVERTED IN
PART, THE PRINCIPAL OF SUCH SECURITY SUBJECT TO REPURCHASE AT HOLDER’S OPTION
SHALL BE REDUCED BY THE PRINCIPAL AMOUNT OF SUCH SECURITY THAT IS CONVERTED.


(J)            IF  ANY SECURITY SHALL NOT BE FULLY AND DULY PAID UPON SURRENDER
THEREOF FOR REPURCHASE AT HOLDER’S OPTION UPON A CHANGE OF CONTROL, THE
PRINCIPAL OF, AND ACCRUED AND UNPAID INTEREST ON, SUCH SECURITY SHALL, UNTIL
PAID, BEAR INTEREST FROM THE REPURCHASE DATE AT THE RATE BORNE BY SUCH SECURITY
ON THE PRINCIPAL AMOUNT OF SUCH SECURITY, AND SUCH SECURITY SHALL CONTINUE TO BE
CONVERTIBLE PURSUANT TO ARTICLE X.


(K)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THERE SHALL BE NO
PURCHASE OF ANY SECURITIES PURSUANT TO THIS SECTION 3.8 IF THERE HAS OCCURRED
(PRIOR TO, ON OR AFTER, AS THE CASE MAY BE, THE GIVING, BY THE HOLDERS OF SUCH
SECURITIES, OF THE REQUIRED PURCHASE NOTICE) AND IS CONTINUING AN EVENT OF
DEFAULT (OTHER THAN A DEFAULT IN THE PAYMENT OF THE REPURCHASE PRICE OR AN
INTEREST PAYMENT DEFAULT).  THE PAYING AGENT WILL PROMPTLY RETURN TO THE
RESPECTIVE HOLDERS THEREOF ANY SECURITIES HELD BY IT DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT (OTHER THAN A DEFAULT IN THE PAYMENT OF THE REPURCHASE PRICE
OR AN INTEREST PAYMENT DEFAULT), IN WHICH CASE, UPON SUCH RETURN, THE PURCHASE
NOTICE WITH RESPECT TO THE REPURCHASE AT HOLDER’S OPTION SHALL BE DEEMED TO HAVE
BEEN WITHDRAWN.


(L)            NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF THE OPTION
GRANTED TO HOLDERS TO REQUIRE THE REPURCHASE OF THE SECURITIES UPON THE
OCCURRENCE OF A CHANGE IN CONTROL IS DETERMINED TO CONSTITUTE A TENDER OFFER,
THE COMPANY SHALL COMPLY WITH ALL APPLICABLE TENDER OFFER RULES UNDER THE
EXCHANGE ACT, INCLUDING RULE 13E-4 AND REGULATION 14E, AND WITH ALL OTHER
APPLICABLE LAWS, AND WILL FILE A SCHEDULE TO OR ANY OTHER SCHEDULES REQUIRED
UNDER THE EXCHANGE ACT OR ANY OTHER APPLICABLE LAWS.

23


--------------------------------------------------------------------------------



(M)          AS USED HEREIN AND IN THE SECURITIES, A “CHANGE IN CONTROL” SHALL
BE DEEMED TO HAVE OCCURRED AT SUCH TIME AS:

(I)            AFTER THE ISSUE DATE, ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE
USED FOR PURPOSES OF SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT) TOGETHER WITH
ANY AFFILIATES THEREOF IS OR BECOMES THE “BENEFICIAL OWNER” (AS SUCH TERM IS
USED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF MORE THAN
50% OF THE TOTAL VOTING POWER OF ALL CLASSES OF THE COMPANY’S CAPITAL STOCK
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS;

(II)           UNLESS APPROVED BY THE REQUISITE HOLDERS, ANY CHANGE IN THE SIZE
OR COMPOSITION OF THE COMPANY’S BOARD OF DIRECTORS, THE EFFECT OF WHICH IS THAT
FEWER THAN A MAJORITY OF THE MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS
FOLLOWING THE CHANGE ARE CONTINUING DIRECTORS;

(III)          THE COMPANY CONSOLIDATES WITH, OR MERGES WITH OR INTO, ANOTHER
PERSON OR ANY PERSON CONSOLIDATES WITH, OR MERGES WITH OR INTO, THE COMPANY, IN
ANY SUCH EVENT OTHER THAN PURSUANT TO A TRANSACTION WHERE THE PERSONS THAT
“BENEFICIALLY OWNED,” DIRECTLY OR INDIRECTLY, THE SHARES OF THE COMPANY’S VOTING
STOCK IMMEDIATELY PRIOR TO SUCH TRANSACTION, “BENEFICIALLY OWN,” DIRECTLY OR
INDIRECTLY, IMMEDIATELY AFTER SUCH TRANSACTION, SHARES OF THE CONTINUING,
SURVIVING OR ACQUIRING CORPORATION’S VOTING STOCK REPRESENTING AT LEAST A
MAJORITY OF THE TOTAL VOTING POWER OF ALL OUTSTANDING CLASSES OF THE VOTING
STOCK OF THE CONTINUING, SURVIVING OR ACQUIRING CORPORATION AND SUCH PERSONS
“BENEFICIALLY OWN” SUCH SHARES IN SUBSTANTIALLY THE SAME PROPORTION AS SUCH
OWNERSHIP IMMEDIATELY PRIOR TO THE TRANSACTION; OR

(IV)          THE SALE, TRANSFER, LEASE, EXCHANGE, CONVEYANCE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO ANY
“PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN SECTIONS 13(D) AND 14(D) OF THE
EXCHANGE ACT), INCLUDING ANY GROUP ACTING FOR THE PURPOSE OF ACQUIRING, HOLDING,
VOTING OR DISPOSING OF SECURITIES WITHIN THE MEANING OF RULE 13D-5(B)(1) UNDER
THE EXCHANGE ACT;

PROVIDED, THAT, A MERGER OR CONSOLIDATION SHALL NOT BE DEEMED TO CONSTITUTE A
CHANGE IN CONTROL, IF (A) AT LEAST 90% OF THE CONSIDERATION (EXCLUDING CASH
PAYMENTS FOR FRACTIONAL SHARES OR PURSUANT TO STATUTORY APPRAISAL RIGHTS) IN THE
MERGER OR CONSOLIDATION CONSISTS OF CAPITAL STOCK WHICH IS TRADED OR QUOTED ON A
TRADING MARKET (OR WHICH WILL BE SO TRADED OR QUOTED WHEN ISSUED OR EXCHANGED IN
CONNECTION WITH SUCH CHANGE IN CONTROL), AND (B) AS A RESULT OF SUCH TRANSACTION
THE OBLIGATIONS OF THE COMPANY UNDER THE SECURITIES AND THIS INDENTURE ARE
EXPRESSLY ASSUMED BY THE PERSON ISSUING SUCH CONSIDERATION, AND (C) ANY
SECURITIES SURRENDERED FOR CONVERSION WOULD BECOME CONVERTIBLE INTO SUCH
PUBLICLY TRADED CAPITAL STOCK.


3.9          NO SINKING FUND.

The Securities shall not have a sinking fund.


IV.  COVENANTS


4.1          PAYMENT OF SECURITIES.

The Company shall pay all amounts due with respect to the Securities on the
dates and in the manner provided in the Securities. All such amounts shall be
considered paid on the date due if the Paying Agent holds (or, if the Company is
acting as Paying Agent, the Company has segregated and holds in trust in
accordance with SECTION 2.4) on that date money (and, if applicable as provided
herein and in accordance herewith, shares of Common Stock) sufficient to pay the
amount then due with respect to the Securities (unless there shall be a Default
in the payment of such amounts to the respective Holder(s)). The Company shall
pay interest on any overdue amount (including, to the extent permitted by
applicable law, overdue interest) at the rate borne by the Securities.


4.2          MAINTENANCE OF OFFICE OR AGENCY.

The Company will maintain in the Borough of Manhattan, the City of New York, an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-Registrar) where

24


--------------------------------------------------------------------------------


Securities may be surrendered for registration of transfer or exchange or
conversion and where notices and demands to or upon the Company in respect of
the Securities and this Indenture may be served. The Company will give prompt
written notice to the Trustee of the location, and any change in the location,
of such office or agency. If at any time the Company shall fail to maintain any
such required office or agency or shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the Corporate Trust Office of the Trustee.

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency in the Borough of
Manhattan, the City of New York for such purposes. The Company will give prompt
written notice to the Trustee of any such designation or rescission and of any
change in the location of any such other office or agency.

The Company hereby designates the Corporate Trust Office of the Trustee as an
agency of the Company in accordance with SECTION 2.3.


4.3          RULE 144A INFORMATION AND ANNUAL REPORTS.  SO LONG AS ANY OF THE
SECURITIES REMAIN OUTSTANDING:

At any time when the Company is not subject to Sections 13 or 15(d) of the
Exchange Act, the Company shall promptly provide to the Trustee and shall, upon
request, provide to any Holder, beneficial owner or prospective purchaser of
Securities or shares of Common Stock issued upon conversion of any Securities,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act to facilitate the resale of such Securities or shares of Common
Stock pursuant to Rule 144A. The Company shall take such further action as any
Holder or beneficial holder of such Securities or shares of Common Stock may
reasonably request to the extent required from time to time to enable such
Holder or beneficial holder to sell its Securities or shares of Common Stock in
accordance with Rule 144A, as such rule may be amended from time to time.

The Company shall, in accordance with TIA §§ 314(a), deliver to the Trustee,
within 15 calendar days after the Company is required to file such annual and
quarterly reports, information, documents and other reports with the SEC, copies
of the Company’s annual and quarterly reports (which shall contain audited
financial statements of the Company) and of the information, documents and other
reports (or copies of such portions of any of the foregoing as the SEC may by
rules and regulations prescribe) which the Company is required to file with the
SEC pursuant to Section 13 or Section 15(d) of the Exchange Act; provided,
however, that the Company shall not be required to deliver to the Trustee any
material for which the Company has sought and received confidential treatment by
the SEC. In the event the Company is at any time no longer subject to the
reporting requirements of Section 13 or Section 15(d) of the Exchange Act, the
Company shall continue to provide the Trustee and to each Holder, within 30
calendar days after the Company would have been required to file such reports
with the SEC, annual and quarterly consolidated financial statements
substantially equivalent to financial statements that would have been included
in reports filed with the SEC if the Company were subject to the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act, including, with
respect to annual information only, a report thereon by the Company’s certified
independent public accountants as would be required in such reports filed with
the SEC and, in each case, together with a management’s discussion and analysis
of financial condition and results of operations which would be so required. The
Company also shall comply with the other provisions of TIA §§ 314(a).


4.4          COMPLIANCE CERTIFICATE.

The Company shall deliver to the Trustee, within 90 calendar days after the end
of each fiscal year of the Company, or, if earlier, by the date the Company is,
or would be, required to file with the SEC the Company’s annual report (whether
on Form 10-K under the Exchange Act or another appropriate form) for such fiscal
year, an Officers’ Certificate, one of the signers of which shall be the
principal executive officer, principal financial officer or principal accounting
officer of the Company, stating whether or not the signers know of any Default
or Event of Default by the Company in performing any of its obligations under
this Indenture or the Securities. If they do know of any such Default or Event
of Default, the certificate shall describe the Default or Event of Default and
its status.

25


--------------------------------------------------------------------------------



4.5          STAY, EXTENSION AND USURY LAWS.

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not, by resort to any such law, hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law has been
enacted.


4.6          CORPORATE EXISTENCE; CONDUCT OF BUSINESS.

The Company will do or cause to be done all things necessary to preserve and
keep in full force and effect (a) its corporate existence and the corporate,
partnership, limited partnership and/or limited liability company existence of
each of the Subsidiaries, and (b) the rights (charter and statutory), licenses
and franchises of the Company and each of the Subsidiaries; provided, however,
that the Company shall not be required to preserve any such right, license or
franchise, if, in the good faith judgment of the Board of Directors, the loss of
such right, license or franchise does not have a material adverse impact on the
Holders.

The Company (a) will, and will cause each of its Subsidiaries to, conduct its
business (as operated as of the Issue Date) in the ordinary course, and (b) will
not, and will not permit any of its Subsidiaries to, suspend or otherwise cease
conducting any substantial portion of its currently existing business.


4.7          INDEBTEDNESS AND LIENS.

The Company will not, and will not permit any Subsidiary to, directly or
indirectly, (a) create, incur, assume, guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except Permitted
Indebtedness, or (b) create, incur, assume or permit to exist, any Lien on or
with respect to any of its assets, of any kind, whether now owned or hereafter
acquired, except for Permitted Liens.


4.8          ACQUISITIONS AND CAPITAL EXPENDITURES.

The Company will not, and will not permit any Subsidiary to, directly or
indirectly, (a) make Capital Expenditures in any fiscal year in excess of
$10,000,000 in the aggregate, or (b) in any transaction or related series of
transactions, acquire or invest in the Capital Stock or any assets or business
of any Person (an “Acquisition”); provided, that, with respect to the fiscal
years set forth below, so long as no Default or Event of Default is then
continuing, the Company and/or one or more Subsidiaries may make Capital
Expenditures and/or Acquisitions which (i) do not, individually or in the
aggregate, exceed an amount equal to 25% of the amount, if any, by which the
Company’s EBITDA for its immediately preceding fiscal years exceeds the
corresponding threshold amount set below (which amount will be in addition to
the $10,000,000 amount referred to above in clause (a)), and (ii) will not,
individually or in the aggregate, result in a Default or Event of Default, or
result in a default with respect to, or give rise to the right of any other
Person to accelerate any the payment of, any Indebtedness of the Company or any
Subsidiary.  For purposes of the foregoing, (A) Common Stock used in making any
Capital Expenditure or Acquisition will be valued at the Volume Weighted Average
Price for the 10 Trading Days ending on and including the Trading Day
immediately preceding the date of the Capital Expenditure or Acquisition, as
applicable, (B) Common Stock Equivalents used in making any Capital Expenditure
or Acquisition will be valued by reference to the aggregate number of shares of
Common Stock issuable upon full exercise, conversion or exchange thereof and the
foregoing clause (A), and (C) other non-cash assets used in making any Capital
Expenditure or Acquisition will be valued at the fair market value thereof as
determined by the Board of Directors in good faith.  Capital Expenditures and
Acquisitions made in compliance with the foregoing are referred to as “Permitted
Capital Expenditures and Acquisitions.” 

FISCAL YEAR
ENDING APRIL 30,

 

THRESHOLD EBITDA
FOR PRIOR FISCAL YEAR

 

2008

 

$

75,000,000

 

2009

 

$

75,000,000

 

2010

 

$

100,000,000

 

2011

 

$

100,000,000

 

 

26


--------------------------------------------------------------------------------



4.9          NO SUBSIDIARIES.

Except with the prior written consent of the Requisite Holders, the Company will
not create or acquire any Subsidiary unless such Subsidiary shall become a
Guarantor.


4.10        PAYMENT OF TAXES.

The Company will cause all assessments and taxes, whether real, personal or
otherwise, due or payable by, or imposed, levied or assessed against the
Company, any Subsidiary or any of their respective assets to be paid in full
before delinquency or before the expiration of any extension period, except to
the extent that the Company or its Subsidiary, as applicable, is diligently
contesting such assessments or taxes in good faith and a reserve with respect to
such obligation is established on the books of the Company or such Subsidiary,
as applicable, in such amount as is required by GAAP.


4.11        TRANSACTIONS WITH AFFILIATES.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly, enter into any transaction or series of related transactions
(including, without limitation, the sale, purchase, exchange or lease of assets,
property or services) with or for the benefit of any Affiliate of the Company or
any Subsidiary unless such transaction or series of related transactions is
entered into in good faith and (a) such transaction or series of related
transactions is on terms that are no less favorable to the Company or such
Subsidiary, as the case may be, than those that would be available in a
comparable transaction in arm’s-length dealings with an unrelated third party,
(b) with respect to any transaction or series of related transactions involving
$1,000,000 or more in the aggregate, the Company delivers an Officers’
Certificate to the Trustee certifying that such transaction or series of related
transactions complies with clause (a) above, and (c) with respect to any
transaction or series or related transactions involving $10,000,000 or more in
the aggregate, either (i) such transaction or series of related transactions has
been approved by a majority of the disinterested members of the Company’s Board
of Directors, or (ii) the Company delivers to the Trustee a written opinion of
an investment banking firm of national standing or other recognized independent
expert with experience appraising the terms and conditions of the type of
transaction or series of related transactions for which an opinion is required
stating that the transaction or series of related transactions are fair to the
Company or such Subsidiary from a financial point of view; provided, however,
that clauses (a) through (c) above shall not apply to (A) any transactions with
an employee or director of the Company or any Subsidiary entered into in the
ordinary course of business (including compensation and employee benefit
arrangements with any officer, director or employee of the Company or any
Subsidiary, including under any stock option or stock incentive plans), or (ii)
transactions between or among the Company and/or its Subsidiaries.


4.12        DISTRIBUTIONS AND REDEMPTIONS.

The Company will not (and will not permit any of its Subsidiaries to) make any
distribution or declare or pay any dividends (in cash or other property, other
than common stock) on, or purchase, acquire, redeem, or retire any Capital Stock
of the Company or any Subsidiary of any class, or any Junior Debt, in either
case, whether now or hereafter outstanding, or pay any management or similar
fees, except for (a) distributions or the declaration and payment of dividends
by any Subsidiary to the Company, (b) dividends required pursuant to the terms
of the Company’s Series D Preferred Stock, (c) redemption of the Company’s
Series D Preferred Stock, and (d) payments made to Holders pursuant to the terms
hereof and the terms of the Securities (including Additional Interest).


4.13        SALE OF ASSETS; LIQUIDATION.

Except with the prior written consent of the Requisite Holders, the Company will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
sell, transfer, convey or otherwise dispose of any assets or property (including
the Capital Stock of a Subsidiary) except for transfers to the Company or a
Subsidiary, or

27


--------------------------------------------------------------------------------


liquidate, dissolve or wind up the Company or any Subsidiary, whether voluntary
or involuntary; provided, however, that the foregoing shall not prohibit the
sale of any assets or properties in the ordinary course of business.


4.14        NOTICE OF DEFAULT.

In the event that any Default or Event of Default shall occur, the Company will
give prompt written notice of such Default or Event of Default, and any remedial
action proposed to be taken, to the Trustee.


4.15        FURTHER INSTRUMENTS AND ACTS.

Upon request of the Trustee, the Company shall execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purposes of this Indenture.


V.  SUCCESSORS


5.1          WHEN THE COMPANY MAY MERGE, ETC.

The Company shall not consolidate with, or merge with or into, or sell,
transfer, lease, convey or otherwise dispose of all or substantially all of the
property or assets of the Company (including, without limitation, Capital Stock
of the Subsidiaries) to, another person, whether in a single transaction or
series of related transactions, unless the Company is the surviving entity in
such transaction or (a) such other person is a corporation organized under the
laws of the United States, any State thereof or the District of Columbia; (b)
such person assumes by supplemental indenture all the obligations of the Company
under the Securities and this Indenture; (c) the Capital Stock of such person is
listed or quoted for trading on a Trading Market; and (d) immediately after
giving effect to the transaction, no Default or Event of Default shall exist.

The Company shall deliver to the Trustee prior to the consummation of the
proposed transaction an Officers’ Certificate to the foregoing effect and an
Opinion of Counsel (which may rely upon such Officers’ Certificate as to the
absence of Defaults and Events of Default) stating that the proposed transaction
and such supplemental indenture will, upon consummation of the proposed
transaction, comply with this Indenture.


5.2          SUCCESSOR SUBSTITUTED.

Upon any consolidation, merger or any sale, transfer, lease, conveyance or other
disposition of all or substantially all of the property or assets of the
Company, the successor person formed by such consolidation or into which the
Company is merged or to which such sale, transfer, lease, conveyance or other
disposition is made shall succeed to, and, except in the case of a lease, be
substituted for, and may exercise every right and power of, and shall assume
every duty and obligation of, the Company under this Indenture with the same
effect as if such successor had been named as the Company herein. When the
successor assumes all obligations of the Company hereunder, except in the case
of a lease, all obligations of the predecessor shall terminate.


VI.  DEFAULTS AND REMEDIES


6.1          EVENTS OF DEFAULT.

An “Event Of Default” occurs if:


(A)           THE COMPANY FAILS TO PAY THE PRINCIPAL OF ANY SECURITY WHEN THE
SAME BECOMES DUE AND PAYABLE, WHETHER AT MATURITY, UPON REDEMPTION, ON A
REPURCHASE DATE WITH RESPECT TO A REPURCHASE AT HOLDER’S OPTION OR OTHERWISE;


(B)           THE COMPANY FAILS TO PAY INTEREST ON ANY SECURITY WHEN DUE, IF
SUCH FAILURE CONTINUES FOR FIVE BUSINESS DAYS AFTER THE DATE WHEN DUE;

28


--------------------------------------------------------------------------------



(C)           THE COMPANY FAILS TO TIMELY PROVIDE A RIGHT OF REPURCHASE NOTICE,
AS REQUIRED BY THE PROVISIONS OF THIS INDENTURE;


(D)           THE COMPANY DEFAULTS IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER
THE REGISTRATION RIGHTS AGREEMENT AND SUCH DEFAULT CONTINUES FOR 30 DAYS AFTER
WRITTEN NOTICE TO THE COMPANY BY THE TRUSTEE OR TO THE COMPANY AND THE TRUSTEE
BY THE REQUISITE HOLDERS; PROVIDED, THAT, THE COMPANY’S FAILURE TO REGISTER FOR
RESALE ALL OF THE REGISTRABLE SECURITIES (AS SUCH TERM IS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT) WITHIN 180 DAYS FOLLOWING THE ISSUE DATE SHALL,
BY ITSELF, NOT BE DEEMED A DEFAULT FOR PURPOSES OF THIS SECTION 6.1(D) IF (I)
SUCH FAILURE IS BY REASON OF A 415 REDUCTION (AS SUCH TERM IS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT), AND (II) THE COMPANY IS IN COMPLIANCE WITH
SECTION 7 OF THE REGISTRATION RIGHTS AGREEMENT;


(E)           THE COMPANY DEFAULTS IN ITS OBLIGATION TO (A) REPURCHASE ANY
SECURITY ON A REPURCHASE DATE WITH RESPECT TO A REPURCHASE AT HOLDER’S OPTION OR
OTHERWISE, OR (B) CONVERT THE SECURITIES PURSUANT TO SECTION 10.1 AND SUCH
DEFAULT CONTINUES FOR A PERIOD OF 10 DAYS;


(F)            THE COMPANY DEFAULTS IN ITS OBLIGATION TO REDEEM ANY SECURITY
AFTER EXERCISE OF ITS OPTION TO REDEEM;


(G)           THE COMPANY FAILS TO PERFORM OR OBSERVE ANY OF THE COVENANTS IN
SECTIONS 4.1, 4.5, 4.7, 4.8, 4.11, 4.12 OR 4.13;


(H)           THE COMPANY FAILS TO PERFORM OR OBSERVE ANY OF THE COVENANTS IN
SECTIONS 4.2, 4.3, 4.4, 4.6, 4.9, 4.10, 4.14, OR 4.15 FOR 30 DAYS AFTER WRITTEN
NOTICE TO THE COMPANY BY THE TRUSTEE OR TO THE COMPANY AND THE TRUSTEE BY ONE OR
MORE HOLDERS OF AT LEAST 25% IN PRINCIPAL AMOUNT OF THE THEN OUTSTANDING
SECURITIES;


(I)            THE COMPANY OR ANY OF ITS SUBSIDIARIES DEFAULTS IN THE PAYMENT
WHEN DUE AND PAYABLE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, OF
PRINCIPAL OF, OR PREMIUM, IF ANY, OR INTEREST ON, INDEBTEDNESS, IN THE AGGREGATE
PRINCIPAL AMOUNT THEN OUTSTANDING OF $10,000,000 OR MORE, OR THE ACCELERATION OF
INDEBTEDNESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IN SUCH AGGREGATE
PRINCIPAL AMOUNT OR MORE SO THAT IT BECOMES DUE AND PAYABLE PRIOR TO THE DATE ON
WHICH IT WOULD OTHERWISE BECOME DUE AND PAYABLE AND SUCH DEFAULT IS NOT CURED OR
WAIVED, OR SUCH ACCELERATION IS NOT RESCINDED, WITHIN 30 DAYS AFTER NOTICE TO
THE COMPANY BY THE TRUSTEE OR TO THE COMPANY AND THE TRUSTEE BY THE REQUISITE
HOLDERS, EACH IN ACCORDANCE WITH THIS INDENTURE;


(J)            THE COMPANY OR ANY OF ITS SUBSIDIARIES FAILS TO PAY FINAL
JUDGMENTS RENDERED AGAINST IT OR THEM, THE UNINSURED PORTION OF WHICH AGGREGATES
IN EXCESS OF $10,000,000, AND SUCH JUDGMENTS ARE NOT PAID, DISCHARGED OR STAYED
OR AN APPEAL HAS NOT BEEN FILED, WITHIN 30 DAYS; OR


(K)           THE COMPANY OR ANY OF ITS SUBSIDIARIES PURSUANT TO, OR WITHIN THE
MEANING OF, ANY BANKRUPTCY LAW, INSOLVENCY LAW OR OTHER SIMILAR LAW NOW OR
HEREAFTER IN EFFECT OR OTHERWISE:

(I)            COMMENCES A VOLUNTARY CASE;

(II)           CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF AGAINST IT IN AN
INVOLUNTARY CASE;

(III)          CONSENTS TO THE APPOINTMENT OF A CUSTODIAN OF IT OR FOR ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTY OR ASSETS; OR

(IV)          MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR

(V)           A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER
ANY BANKRUPTCY LAW THAT:

(A)          IS FOR RELIEF AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES IN AN
INVOLUNTARY CASE OR PROCEEDING, OR ADJUDICATES THE COMPANY OR ANY OF ITS
SUBSIDIARIES INSOLVENT OR BANKRUPT;

 

29


--------------------------------------------------------------------------------


(B)           APPOINTS A CUSTODIAN OF THE COMPANY OR ANY OF ITS SUBSIDIARIES FOR
ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; OR

(C)           ORDERS THE WINDING UP OR LIQUIDATION OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; AND IN THE CASE OF EACH OF THE FOREGOING CLAUSES (A), (B) AND (C)
OF THIS SECTION 6.1(K)(V), THE ORDER OR DECREE REMAINS UNSTAYED AND IN EFFECT
FOR AT LEAST 60 CONSECUTIVE DAYS.

The term “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or
State law for the relief of debtors. The term “Custodian” means any receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law.

When a Default is cured, it ceases.


6.2          ACCELERATION.

If an Event of Default, including, without limitation, an Event of Default
specified in SECTION 6.1(i), but excluding an Event of Default specified in
SECTION 6.1(k) occurs and is continuing, the Trustee by notice to the Company,
or one or more Holders of at least 25% in principal amount of the then
outstanding Securities by notice to the Company and the Trustee, may declare the
Securities to be immediately due and payable in full. Upon such declaration, the
principal of, premium, if any, and any accrued and unpaid interest on, all
Securities shall be due and payable immediately. If an Event of Default
specified in SECTION 6.1(k) occurs, the principal of, premium, if any, and any
accrued and unpaid interest on, all the Securities shall ipso facto become and
be immediately due and payable without any declaration or other act on the part
of the Trustee or any Holder. The Requisite Holders by written notice to the
Trustee may rescind or annul an acceleration and its consequences if (a) the
rescission would not conflict with any order or decree, (b) all existing Events
of Default, except the nonpayment of principal or interest that has become due
solely because of the acceleration, have been cured or waived by the Requisite
Holders, and (c) all amounts due to the Trustee under SECTION 7.7 have been
paid.


6.3          OTHER REMEDIES.

Notwithstanding any other provision of this Indenture, if an Event of Default
occurs and is continuing, the Trustee may pursue any available remedy by
proceeding at law or in equity to collect the payment of amounts due with
respect to the Securities or to enforce the performance of any provision of the
Securities or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative.


6.4          WAIVER OF DEFAULTS.

Subject to SECTIONS 6.7 and 9.2, the Requisite Holders may, by notice to the
Trustee, waive any Default or Event of Default and its consequences, other than
(a) a Default or Event of Default in the payment of the principal of, or
premium, if any, or interest or additional interest on, any Security, or in the
payment of the Redemption Price or the Repurchase Price (or accrued and unpaid
interest, if any, payable as herein provided upon Redemption or Repurchase at
Holder’s Option), (b) a Default or Event of Default arising from a failure by
the Company to convert any Securities into shares of Common Stock in accordance
with this Indenture, or (c) any Default or Event of Default in respect of any
provision of this Indenture or the Securities which, under SECTION 9.2, cannot
be modified or amended without the consent of the Holder of each outstanding
Security affected. When a Default or an Event of Default is waived, it is cured
and ceases. This SECTION 6.4 shall be in lieu of TIA §316(a)(1)(B), and TIA
§316(a)(1)(B) is hereby expressly excluded from this Indenture, as permitted by
the TIA.

30


--------------------------------------------------------------------------------



6.5          CONTROL BY MAJORITY.

The Requisite Holders may direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on it. However, the Trustee may refuse to follow any direction
that conflicts with law or this Indenture, is unduly prejudicial to the rights
of other Holders or would involve the Trustee in personal liability unless the
Trustee is offered indemnity reasonably satisfactory to it; provided, that the
Trustee may take any other action deemed proper by the Trustee which is not
inconsistent with such direction. This SECTION 6.5 shall be in lieu of TIA
§316(a)(1)(A), and TIA §316(a)(1)(A) is hereby expressly excluded from this
Indenture, as permitted by the TIA.


6.6          LIMITATION ON SUITS.

Except as provided in SECTION 6.7, a Holder may not institute any proceeding
under this Indenture, or for the appointment of a receiver or a trustee, or for
any other remedy under this Indenture unless:


(A)           THE HOLDER GIVES TO THE TRUSTEE WRITTEN NOTICE OF A CONTINUING
EVENT OF DEFAULT;


(B)           THE REQUISITE HOLDERS MAKE A WRITTEN REQUEST TO THE TRUSTEE TO
PURSUE THE REMEDY;


(C)           SUCH HOLDER OR HOLDERS OFFER AND, IF REQUESTED, PROVIDE TO THE
TRUSTEE SECURITY OR INDEMNITY REASONABLY SATISFACTORY TO THE TRUSTEE AGAINST ANY
LOSS, COST, LIABILITY OR EXPENSE;


(D)           THE TRUSTEE DOES NOT COMPLY WITH THE REQUEST WITHIN 60 DAYS AFTER
RECEIPT OF NOTICE, THE REQUEST AND THE OFFER OF INDEMNITY; AND


(E)           DURING SUCH 60-DAY PERIOD, THE REQUISITE HOLDERS DO NOT GIVE THE
TRUSTEE A DIRECTION INCONSISTENT WITH THE REQUEST.

A Securityholder may not use this Indenture to prejudice the rights of another
Holder or to obtain a preference or priority over another Holder.


6.7          RIGHTS OF HOLDERS TO RECEIVE PAYMENT.

Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of all amounts due with respect to the Securities, on or
after the respective due dates as provided herein, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of the Holder.

Notwithstanding any other provision of this Indenture, the right of any Holder
to bring suit for the enforcement of the right to convert the Security in
accordance with this Indenture shall not be impaired or affected without the
consent of the Holder.


6.8          COLLECTION SUIT BY TRUSTEE.

If an Event of Default specified in SECTION 6.1(a) or (b) occurs and is
continuing, the Trustee may recover judgment in its own name and as trustee of
an express trust against the Company for the whole amount due with respect to
the Securities, including any accrued and unpaid interest.


6.9          TRUSTEE MAY FILE PROOFS OF CLAIM.

The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee, any
predecessor Trustee and the Holders allowed in any judicial proceedings relative
to the Company or its creditors or properties.

31


--------------------------------------------------------------------------------


The Trustee may collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same, and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or similar official in any
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee and, in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
SECTION 7.7.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.


6.10        PRIORITIES.

If the Trustee collects any money pursuant to this ARTICLE VI, it shall pay out
the money in the following order:

First:  to the Trustee for amounts due under SECTION 7.7;

Second:  to Securityholders, on a pro rata basis, for all amounts due and unpaid
on the Securities, without preference or priority of any kind, according to the
amounts due and payable on the Securities; and

Third:  to the Company.

The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment by it to Securityholders pursuant to this SECTION
6.10.


6.11        UNDERTAKING FOR COSTS.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court, in its discretion, may require the filing by any party
litigant in the suit other than the Trustee of an undertaking to pay the costs
of the suit, and the court, in its discretion, may assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
the suit, having due regard to the merits and good faith of the claims or
defenses made by the party litigant. This SECTION 6.11 does not apply to a suit
by the Trustee, a suit by a Holder pursuant to SECTION 6.7 or a suit by Holders
of more than 10% in aggregate principal amount of the outstanding Securities.


VII.  TRUSTEE


7.1          DUTIES OF TRUSTEE.

If an Event of Default has occurred and is continuing, the Trustee shall
exercise such rights and powers vested in it by this Indenture, and use the same
degree of care and skill in its exercise thereof, as a prudent Person would
exercise or use under the circumstances in the conduct of such Person’s own
affairs.

Except during the continuance of an Event of Default:


(A)           THE DUTIES OF THE TRUSTEE SHALL BE DETERMINED SOLELY BY THE
EXPRESS PROVISIONS OF THIS INDENTURE AND THE TRUSTEE NEED PERFORM ONLY THOSE
DUTIES THAT ARE SPECIFICALLY SET FORTH IN THIS INDENTURE AND NO OTHERS, AND NO
IMPLIED COVENANTS OR OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AGAINST THE
TRUSTEE; AND


(B)           IN THE ABSENCE OF BAD FAITH ON ITS PART, THE TRUSTEE MAY
CONCLUSIVELY RELY, WITHOUT INVESTIGATION, AS TO THE TRUTH OR THE STATEMENTS AND
THE CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON AND STATEMENTS,
CERTIFICATES OR OPINIONS FURNISHED TO THE TRUSTEE AND CONFORMING TO THE
REQUIREMENTS OF THIS INDENTURE BUT NEED NOT VERIFY THE CONTENTS THEREOF.

32


--------------------------------------------------------------------------------


However, in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall examine the certificates and opinions to determine whether or not they
conform on their face to the requirements of this Indenture (but need not
confirm or investigate the accuracy of mathematical calculations or other facts
stated therein).

The Trustee may not be relieved from liabilities for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:

(I)            THIS PARAGRAPH DOES NOT LIMIT THE EFFECT OF PARAGRAPH (B) OF THIS
SECTION;

(II)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN
GOOD FAITH BY A RESPONSIBLE OFFICER, UNLESS IT IS PROVED THAT THE TRUSTEE WAS
NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS; AND

(III)          THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION IT
TAKES OR OMITS TO TAKE IN GOOD FAITH IN ACCORDANCE WITH A DIRECTION RECEIVED BY
IT PURSUANT TO SECTION 6.2, 6.4 OR 6.5.

The foregoing provisions shall be in furtherance of TIA § 313.  Whether or not
therein expressly so provided, every provision of this Indenture that in any way
relates to the Trustee is subject to paragraphs (i), (ii) and (iii) of this
SECTION 7.1 and SECTION 7.2.

No provision of this Indenture shall require the Trustee to expend or risk its
own funds or otherwise incur any liability. The Trustee shall be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holders pursuant to the provisions of this Indenture, including,
without limitation, SECTION 6.5, unless such Holder’s shall have offered to the
Trustee security and indemnity satisfactory to it against any loss, liability or
expense which might be incurred by it in compliance with such request or
direction.

The Trustee shall not be liable for interest on any money received by it except
as the Trustee may agree in writing with the Company. Money held in trust by the
Trustee need not be segregated from other funds except to the extent required by
law.


7.2          RIGHTS OF TRUSTEE.


(A)           THE TRUSTEE MAY CONCLUSIVELY RELY AND SHALL BE PROTECTED IN ACTING
OR REFRAINING FROM ACTING UPON ANY DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO
HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PERSON. THE TRUSTEE NEED NOT
INVESTIGATE ANY FACT OR MATTER STATED IN THE DOCUMENT.


(B)           BEFORE THE TRUSTEE ACTS OR REFRAINS FROM ACTING, IT MAY REQUIRE AN
OFFICERS’ CERTIFICATE OR AN OPINION OF COUNSEL OR BOTH. THE TRUSTEE SHALL NOT BE
LIABLE FOR ANY ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH IN RELIANCE ON
SUCH OFFICERS’ CERTIFICATE OR OPINION OF COUNSEL. THE TRUSTEE MAY CONSULT WITH
COUNSEL OF ITS OWN SELECTION AND THE ADVICE OF SUCH COUNSEL AND OPINIONS OF
COUNSEL WITH RESPECT TO LEGAL MATTERS RELATING TO THIS INDENTURE AND THE NOTES
SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION FROM LIABILITY IN
RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT HEREUNDER IN GOOD FAITH
AND IN RELIANCE THEREON.


(C)           THE TRUSTEE MAY ACT THROUGH ITS ATTORNEYS, ACCOUNTANTS, EXPERTS
AND SUCH OTHER PROFESSIONALS AS THE TRUSTEE DEEMS NECESSARY, ADVISABLE OR
APPROPRIATE AND SHALL NOT BE RESPONSIBLE FOR THE MISCONDUCT OR NEGLIGENCE OF ANY
ATTORNEY, ACCOUNTANT, EXPERT OR OTHER SUCH PROFESSIONAL APPOINTED WITH DUE CARE.


(D)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION IT TAKES OR OMITS
TO TAKE IN GOOD FAITH THAT IT BELIEVES TO BE AUTHORIZED OR WITHIN THE RIGHTS OR
POWERS CONFERRED UPON IT BY THIS INDENTURE.


(E)           UNLESS OTHERWISE SPECIFICALLY PROVIDED IN THIS INDENTURE, ANY
DEMAND, REQUEST, DIRECTION OR NOTICE FROM THE COMPANY SHALL BE SUFFICIENTLY
EVIDENCED BY A WRITTEN ORDER SIGNED BY ONE OFFICER OF THE COMPANY AND ANY
REQUEST FROM THE GUARANTORS, SHALL BE SUFFICIENTLY EVIDENCED BY A GUARANTOR
REQUEST.

33


--------------------------------------------------------------------------------



(F)            THE TRUSTEE SHALL NOT BE CHARGED WITH KNOWLEDGE OF ANY DEFAULT OR
EVENT OF DEFAULT UNDER SECTION 6.1 (OTHER THAN UNDER SECTION 6.1(A) OR SECTION
6.1(B) (SUBJECT TO THE FOLLOWING SENTENCE) UNLESS EITHER (I) A RESPONSIBLE
OFFICER SHALL HAVE ACTUAL KNOWLEDGE THEREOF, OR (II) THE TRUSTEE SHALL HAVE
RECEIVED NOTICE THEREOF IN ACCORDANCE WITH SECTION 13.2 FROM THE COMPANY OR ANY
HOLDER OF THE NOTES. THE TRUSTEE SHALL NOT BE CHARGED WITH KNOWLEDGE OF THE
COMPANY’S OBLIGATION TO PAY ADDITIONAL INTEREST, OR THE CESSATION OF SUCH
OBLIGATION, UNLESS THE TRUSTEE RECEIVES WRITTEN NOTICE THEREOF FROM THE COMPANY
OR ANY HOLDER.


(G)           THE RIGHTS, PRIVILEGES, PROTECTIONS, IMMUNITIES AND BENEFITS GIVEN
TO THE TRUSTEE, INCLUDING, WITHOUT LIMITATION, ITS RIGHT TO BE INDEMNIFIED, ARE
EXTENDED TO, AND SHALL BE ENFORCEABLE BY, THE TRUSTEE IN EACH OF ITS CAPACITIES
HEREUNDER, AND EACH AGENT, CUSTODIAN AND OTHER PERSON EMPLOYED TO ACT HEREUNDER.


(H)           IN NO EVENT SHALL THE TRUSTEE BE RESPONSIBLE OR LIABLE FOR
SPECIAL, INDIRECT, OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER
(INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFIT) IRRESPECTIVE OF WHETHER THE
TRUSTEE HAS BEEN ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS
OF THE FORM OF ACTION.


(I)            THE TRUSTEE MAY REQUEST THAT THE COMPANY DELIVER AN OFFICERS’
CERTIFICATE IN A FORM REASONABLY ACCEPTABLE TO IT SETTING FORTH THE NAMES OF
INDIVIDUALS AND/OR TITLES OF OFFICERS AUTHORIZED AT SUCH TIME TO TAKE SPECIFIED
ACTIONS PURSUANT TO THIS INDENTURE, WHICH OFFICERS’ CERTIFICATE MAY BE SIGNED BY
ANY PERSON SPECIFIED AS SO AUTHORIZED IN ANY SUCH CERTIFICATE PREVIOUSLY
DELIVERED AND NOT SUPERSEDED.


7.3          INDIVIDUAL RIGHTS OF TRUSTEE.

The Trustee may become the owner or pledgee of Securities and may otherwise deal
with the Company or any Affiliate of the Company with the same rights it would
have if it were not Trustee. However, in the event that the Trustee acquires any
conflicting interest within the meaning of the TIA it must eliminate such
conflict within 90 days, or apply (subject to the consent of the Company) to the
Commission for permission to continue as trustee or resign. Any Agent may do the
same with like rights and duties.


7.4          TRUSTEE’S DISCLAIMER.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture, the Securities, or the Guarantees, it
shall not be accountable for the Company’s use of the proceeds from the
Securities or any money paid to the Company or upon the Company’s direction
under any provision of this Indenture, it shall not be responsible for the use
or application of any money received by any Paying Agent other than the Trustee,
and it shall not be responsible for any statement or recital herein or any
statement in the Securities, the Guarantees or any other document in connection
with the sale of the Securities or pursuant to this Indenture other than its
certificate of authentication.


7.5          NOTICE OF DEFAULTS.

If a Default or Event of Default occurs and is continuing, the Trustee shall
mail to Holders of Securities a notice of the Default or Event of Default within
90 days after such Event of Default becomes known to the Trustee. Except in the
case of a Default in payment on any Security (including the failure to make a
mandatory repurchase thereof pursuant hereto), the Trustee may withhold the
notice (except notice with respect to Section 6.1(a) or 6.1(b)) if and so long
as a committee of its Responsible Officers in good faith determines that
withholding the notice is in the interests of the Holders of the Securities.


7.6          REPORTS BY TRUSTEE TO HOLDER OF THE SECURITIES.

Within 60 days after each August 16th beginning with the August 16th following
the date of this Indenture, and for so long as Securities remain outstanding,
the Trustee shall mail to the Holders of the Securities a brief report dated as
of such reporting date that complies with TIA § 313(a) (but if no event
described in TIA § 313(a) has occurred within the twelve months preceding the
reporting date, no report need be transmitted). The Trustee also shall comply
with TIA § 313(b). The Trustee shall also transmit by mail all reports as
required by TIA § 313(c).

34


--------------------------------------------------------------------------------


A copy of each report at the time of its mailing to the Holders of Securities
shall be mailed to the Company and filed with the Commission and each stock
exchange on which the Securities are listed in accordance with TIA § 313(d). The
Company shall promptly notify the Trustee in writing when the Securities are
listed on any stock exchange or of any delisting thereof.


7.7          COMPENSATION, REIMBURSEMENT AND INDEMNITY.

The Company and each of the Guarantors jointly and severally covenant and agree
to pay the Trustee from time to time such compensation for its acceptance of
this Indenture and the rendering by it of the services required hereunder as
shall be agreed upon in writing by the Company and the Trustee. The Trustee’s
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Company and each of the Guarantors jointly and severally
covenant and agree to reimburse the Trustee promptly upon request for all
reasonable disbursements, advances and expenses incurred or made by or on behalf
of it in addition to the compensation for its services. Such expenses shall
include the reasonable compensation, disbursements and expenses of the Trustee’s
attorneys, accountants, experts and such other professionals as the Trustee
deems necessary, advisable or appropriate, but in no event shall include
employees of the Trustee.

The Company and each of the Guarantors jointly and severally shall indemnify the
Trustee and any predecessor Trustee (which for purposes of this SECTION 7.7
shall include its officers, directors, employees, agents and shareholders), and
hold it harmless against, any and all losses, liabilities, claims, damages or
expenses, including taxes (other than taxes based upon, measured by or
determined by the income of the Trustee) and reasonable attorneys’ fees and
expenses, incurred by it arising out of or in connection with the acceptance or
administration of its duties under this Indenture (including its duties under
SECTION 9.6), including the costs and expenses of enforcing this Indenture
against the Company (including this SECTION 7.7) and defending itself against or
investigating any claim (whether asserted by the Company, any Holder or any
other Person) or liability in connection with the exercise or performance of any
of its powers or duties hereunder, except to the extent any such loss, damage,
claim, liability or expense shall have been determined by a court of competent
jurisdiction to have been caused by its own negligence or willful misconduct.
The Trustee shall notify the Company promptly of any claim for which it may seek
indemnity. Failure by the Trustee to so notify the Company shall not relieve the
Company of its obligations hereunder. At the Trustee’s sole discretion, the
Company shall defend any claim or threatened claim asserted against the Trustee,
with counsel reasonably satisfactory to the Trustee (which may be counsel to the
Company unless there would be a conflict in such representation), and the
Trustee shall cooperate in the defense at the Company’s expense. The Trustee may
have separate counsel and the Company shall pay the reasonable fees and expenses
of such counsel. The Company need not pay for any settlement made without its
consent, which consent shall not be unreasonably withheld.

The obligations of the Company and the Guarantors under this SECTION 7.7 shall
survive the resignation or removal of the Trustee, the satisfaction and
discharge of this Indenture and the termination of this Indenture.

To secure the Company’s and Guarantors’ payment obligations in this SECTION 7.7,
the Trustee shall have a Lien prior to the Securities on all money or property
held or collected by the Trustee, if any, except that held in trust to pay any
amount due and owing to the Holders hereunder and under the terms of the
Securities. Such Lien shall survive the resignation or removal of the Trustee,
the satisfaction and discharge of this Indenture and the termination of this
Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in SECTION 6.1(k) occurs, the expenses and the compensation for the
services (including the fees and expenses of its agents and counsel) are
intended to constitute expenses of administration under any Bankruptcy Law.


7.8          REPLACEMENT OF TRUSTEE.

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section.

35


--------------------------------------------------------------------------------


The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Company. The Requisite Holders may remove the
Trustee by so notifying the Trustee and the Company in writing. The Company may
remove the Trustee if:


(A)           THE TRUSTEE FAILS TO COMPLY WITH SECTION 7.10;


(B)           THE TRUSTEE IS ADJUDGED A BANKRUPT OR AN INSOLVENT OR AN ORDER FOR
RELIEF IS ENTERED WITH RESPECT TO THE TRUSTEE UNDER ANY BANKRUPTCY LAW;


(C)           A CUSTODIAN, RECEIVER OR PUBLIC OFFICER TAKES CHARGE OF THE
TRUSTEE OR ITS PROPERTY FOR THE PURPOSE OF REHABILITATION, CONSERVATION OR
LIQUIDATION; OR


(D)           THE TRUSTEE BECOMES INCAPABLE OF ACTING.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
Within one year after the date on which the successor Trustee takes office, the
Requisite Holders may appoint a successor Trustee to replace the successor
Trustee appointed by the Company.

If a successor Trustee does not take office within 30 days after the retiring
trustee resigns or is removed, the retiring Trustee, the Company, or the Holders
of at least 10% in principal amount of the then outstanding Notes may petition
any court of competent jurisdiction, at the expense of the Company, for the
appointment of a successor Trustee.

If the Trustee, after written request by any Holder of a Security who has been a
bona fide holder of a Security or Securities for at least six months, fails to
comply with SECTION 7.10, such Holder of a Security may petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
Company shall mail (or cause to be mailed at its expense) a notice of such
succession to each Holder of a Security. The retiring Trustee shall promptly
transfer all property held by it as Trustee to the successor Trustee; provided
all sums owing to the Trustee hereunder have been paid and subject to the Lien
provided for in SECTION 7.7. Notwithstanding replacement of the Trustee pursuant
to this SECTION 7.8, the Company’s obligations under SECTION 7.7 shall continue
for the benefit of the retiring Trustee.


7.9          SUCCESSOR TRUSTEE BY MERGER, ETC.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation that
is eligible under SECTION 7.10, the successor corporation, without any further
act, shall be the successor Trustee.


7.10        ELIGIBILITY; DISQUALIFICATION.

There shall at all times be a Trustee hereunder that is a corporation or banking
association organized and doing business under the laws of the United States of
America or of any state thereof or the District of Columbia that is authorized
under such laws to exercise corporate trust power, that is subject to
supervision or examination by Federal or state authorities and that has (or, in
the case of a corporation or banking association included in a bank holding
company system, the related bank holding company shall have) a combined capital
and surplus of at least $50,000,000 million as set forth in its (or its related
bank holding company’s) most recent published annual report of condition.

36


--------------------------------------------------------------------------------


This Indenture shall always have a Trustee who satisfies the requirements of TIA
§§ 310(a)(1), (2) and (5). The Trustee is subject to TIA § 310(b).


7.11        PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY.

The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.


VIII.  DISCHARGE OF INDENTURE


8.1          TERMINATION OF THE OBLIGATIONS OF THE COMPANY.

This Indenture shall cease to be of further effect if (a) either (i) all
outstanding Securities (other than Securities replaced pursuant to SECTION 2.7
hereof) have been delivered to the Trustee for cancellation, or (ii) all
outstanding Securities have become due and payable at their scheduled maturity
or upon Redemption or Repurchase at Holder’s Option, and in any such case the
Company irrevocably deposits, prior to the applicable due date, with the Trustee
or the Paying Agent (if the Paying Agent is not the Company or any of its
Affiliates) cash sufficient to pay all amounts due and owing on all outstanding
Securities (other than Securities replaced pursuant to SECTION 2.7 hereof) on
the Maturity Date, Redemption Date or Repurchase Date, as the case may be; (b)
the Company pays to the Trustee all other sums payable hereunder by the Company
and the Company has otherwise satisfied in full all of its obligations under
this Indenture; (c) no Default or Event of Default with respect to the
Securities shall exist on the date of such deposit; (d) such deposit will not
result in a breach or violation of, or constitute a Default or Event of Default
under, this Indenture or any other agreement or instrument to which the Company
is a party or by which it is bound; and (e) the Company has delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
all conditions precedent provided for herein relating to the satisfaction and
discharge of this Indenture have been complied with; provided, however, that
SECTIONS 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.15, 2.16, 2.17, 3.5, 3.8, 4.1,
4.2, 4.5, 7.7 and 7.8 and ARTICLES VIII, X, XII and XIII shall survive any
discharge of this Indenture until such time as the Securities have been paid in
full and there are no Securities outstanding.


8.2          APPLICATION OF TRUST MONEY.

The Trustee shall hold in trust money deposited with it pursuant to SECTION 8.1.
It shall apply the deposited money through the Paying Agent and in accordance
with this Indenture to the payment of the principal of, premium, if any, and any
unpaid and accrued interest on, the Securities (including, if applicable, the
Redemption Price, the Make-Whole Payment or the Repurchase Price.


8.3          REPAYMENT TO COMPANY AND/OR THE GUARANTORS (AS APPLICABLE).

The Trustee and the Paying Agent shall promptly notify the Company and/or the
Guarantors of, and pay to the Company and/or the Guarantors upon the request of
the Company and/or the Guarantors, any excess money held by them at any time.
Subject to applicable unclaimed property laws, the Trustee and the Paying Agent
shall pay to the Company and/or the Guarantors upon the written request of the
Company and/or the Guarantors any money held by them for the payment of the
principal of, premium, if any, or any accrued and unpaid interest or additional
interest on, any Securities that remain unclaimed for two years. After payment
to the Company and/or Guarantors, Holders entitled to such money must look to
the Company and/or Guarantors for payment as general creditors, subject to
applicable law, and all liability of the Trustee and the Paying Agent with
respect to such money and payment shall, subject to applicable law, cease.


8.4          REINSTATEMENT.

If the Trustee or Paying Agent is unable to apply any money in accordance with
SECTIONS 8.1 and 8.2 by reason of any legal proceeding or by reason of any order
or judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the obligations of the Company under
this Indenture and the Securities shall be revived and reinstated as though no
deposit had occurred pursuant to

37


--------------------------------------------------------------------------------


SECTIONS 8.1 and 8.2 until such time as the Trustee or Paying Agent is permitted
to apply all such money in accordance with SECTIONS 8.1 and 8.2; provided,
however, that if the Company has made any payment of amounts due with respect to
any Securities because of the reinstatement of its obligations, the Company
shall be subrogated to the rights of the Holders of such Securities to receive
such payment from the money held by the Trustee or Paying Agent.


IX.  AMENDMENTS


9.1          WITHOUT CONSENT OF HOLDERS.

The Company and the Guarantors, with the consent of the Trustee, may modify,
amend or supplement this Indenture or the Securities without notice to or the
consent of any Holder:


(A)           TO EVIDENCE THE ASSUMPTION OF THE COMPANY’S OR ANY OF THE
GUARANTOR’S OBLIGATIONS BY A SUCCESSOR;


(B)           TO EVIDENCE THE ACCEPTANCE OF APPOINTMENT BY A SUCCESSOR TRUSTEE;


(C)           TO MAKE ANY CHANGES OR MODIFICATIONS TO THIS INDENTURE NECESSARY
TO CURE ANY AMBIGUITY OR CORRECT ANY ERROR IN THIS INDENTURE, SO LONG AS SUCH
ACTION WILL NOT ADVERSELY AFFECT THE INTERESTS OF THE HOLDERS;


(D)           TO COMPLY WITH THE PROVISIONS OF, AND TO QUALIFY OR MAINTAIN THE
QUALIFICATION OF THIS INDENTURE UNDER, THE TIA;


(E)           TO SECURE THE OBLIGATIONS OF THE COMPANY IN RESPECT OF THE
SECURITIES;


(F)            TO ESTABLISH THE FORMS OR TERMS OF THE SECURITIES;


(G)           TO ADD TO THE COVENANTS OF THE COMPANY OR ANY OF THE GUARANTORS
DESCRIBED IN THIS INDENTURE FOR THE BENEFIT OF SECURITYHOLDERS OR TO SURRENDER
ANY RIGHT OR POWER HEREIN CONFERRED UPON THE COMPANY OF ANY OF THE GUARANTORS;


(H)           TO REFLECT THE ADDITION OF A GUARANTOR AS CONTEMPLATED BY SECTION
4.9 OR THE RELEASE OF A GUARANTOR PURSUANT TO SECTION 12.4 ; OR


(I)            TO MAKE OTHER CHANGES TO THIS INDENTURE OR FORMS OR TERMS OF THE
SECURITIES, PROVIDED NO SUCH CHANGE INDIVIDUALLY OR IN THE AGGREGATE WITH ALL
OTHER SUCH CHANGES HAS OR WILL HAVE A MATERIAL ADVERSE EFFECT ON THE INTERESTS
OF THE HOLDERS.


9.2          WITH CONSENT OF HOLDERS.

The Company, with the consent of the Trustee, may modify, amend or supplement
this Indenture or the Securities without notice to any Holder but with the
written consent of the Requisite Holders.  Subject to SECTIONS 6.4 and 6.7,
Requisite Holders may, by notice to the Trustee, waive compliance by the Company
with any provision of this Indenture or the Securities without notice to any
other Holder. Notwithstanding anything herein to the contrary, without the
consent of each Holder of each outstanding Security affected, a modification,
amendment, supplement or waiver, including a waiver pursuant to SECTION 6.4, may
not:


(A)           EXTEND THE MATURITY DATE OF THE PRINCIPAL OF, OR THE PAYMENT DATE
OF ANY INSTALLMENT OF INTEREST ON, ANY SECURITY;


(B)           REDUCE THE PRINCIPAL AMOUNT OF, OR ANY PREMIUM, INTEREST OR
ADDITIONAL INTEREST ON, ANY SECURITY;


(C)           CHANGE THE CURRENCY IN WHICH ANY SECURITY IS PAYABLE;

38


--------------------------------------------------------------------------------



(D)           IMPAIR THE RIGHT TO INSTITUTE SUIT FOR THE ENFORCEMENT OF ANY
PAYMENT ON, OR WITH RESPECT TO, ANY SECURITY;


(E)           REDUCE ANY AMOUNT PAYABLE UPON REDEMPTION OR REPURCHASE OF ANY
SECURITY;


(F)            CHANGE THE COMPANY’S OBLIGATION TO MAINTAIN AN OFFICE OR AGENCY
IN THE PLACES AND FOR THE PURPOSES SPECIFIED IN THIS INDENTURE;


(G)           AFFECT THE COMPANY’S OBLIGATION TO REDEEM ANY SECURITIES ON A
REDEMPTION DATE IN A MANNER ADVERSE TO THE HOLDERS;


(H)           AFFECT THE COMPANY’S OBLIGATION TO REPURCHASE ANY SECURITIES UPON
A CHANGE IN CONTROL IN A MANNER ADVERSE TO THE HOLDERS;


(I)            IMPAIR THE RIGHT OF HOLDERS TO CONVERT SECURITIES OR REDUCE THE
NUMBER OF SHARES OF COMMON STOCK, THE AMOUNT OF CASH OR THE AMOUNT OF ANY OTHER
PROPERTY RECEIVABLE UPON CONVERSION;


(J)            REDUCE THE PERCENTAGE OF THE AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES WHOSE HOLDERS MUST CONSENT TO A MODIFICATION TO OR
AMENDMENT OF ANY PROVISION OF THIS INDENTURE;


(K)           REDUCE THE QUORUM OR VOTING REQUIREMENTS UNDER THIS INDENTURE;


(L)            MODIFY THE PROVISIONS OF THIS INDENTURE RELATING TO THE RANKING
OF THE NOTES VIS-À-VIS OTHER INDEBTEDNESS;


(M)          REDUCE THE PERCENTAGE OF THE AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES WHOSE HOLDERS MUST CONSENT TO A WAIVER OF COMPLIANCE WITH
ANY PROVISION OF THIS INDENTURE OR A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT;


(N)           MODIFY THE PROVISIONS OF THIS INDENTURE RELATING TO THE GUARANTEES
IN A MANNER ADVERSE TO THE HOLDERS OF THE SECURITIES; OR


(O)           MODIFY THE PROVISIONS OF THIS INDENTURE WITH RESPECT TO
MODIFICATION AND WAIVER (INCLUDING WAIVER OF A DEFAULT OR AN EVENT OF DEFAULT),
EXCEPT TO INCREASE THE PERCENTAGE REQUIRED FOR MODIFICATION OR WAIVER OR TO
PROVIDE FOR CONSENT OF EACH AFFECTED HOLDER.

Promptly after a modification, amendment, supplement or waiver under SECTION 9.1
or this SECTION 9.2 becomes effective, the Company shall mail, or cause to be
mailed, to Holders a notice briefly describing such modification, amendment,
supplement or waiver. Any failure of the Company to mail such notice shall not
in any way impair or affect the validity of such modification, amendment,
supplement or waiver.

It shall not be necessary for the consent of the Holders under this SECTION 9.2
to approve the particular form of any proposed modification, amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.


9.3          COMPLIANCE WITH TRUST INDENTURE ACT.

Every modification, amendment, waiver or supplement to this Indenture or the
Securities shall comply with the TIA as then in effect.


9.4          REVOCATION AND EFFECT OF CONSENTS.

Until a modification, amendment, supplement or waiver becomes effective, a
consent to it by a Holder is a continuing consent by the Holder and every
subsequent Holder of a Security or portion of a Security that evidences the same
debt as the consenting Holder’s Security, even if notation of the consent is not
made on any

39


--------------------------------------------------------------------------------


Security. However, any such Holder or subsequent Holder may revoke the consent
as to its Security or portion of a Security if the Trustee receives the notice
of revocation before the date the modification, amendment, supplement or waiver
becomes effective. A modification, amendment, supplement or waiver becomes
effective in accordance with its terms and thereafter binds every Holder.

After a modification, amendment, supplement or waiver becomes effective with
respect to the Securities, it shall bind every Holder unless it makes a change
that requires, pursuant to SECTION 9.2, the consent of each Holder affected. In
that case, the modification, amendment, supplement or waiver shall bind each
Holder of a Security who has consented to it and, provided that notice of such
modification, amendment, supplement or waiver is reflected on a Security that
evidences the same debt as the consenting Holder’s Security, every subsequent
Holder of a Security or portion of a Security that evidences the same debt as
the consenting Holder’s Security.


9.5          NOTATION ON OR EXCHANGE OF SECURITIES.

If a modification, amendment, supplement or waiver changes the terms of a
Security, the Trustee may require the Holder of the Security to deliver it to
the Trustee. The Trustee may place an appropriate notation on the Security as
directed and prepared by the Company about the changed terms and return it to
the Holder. Alternatively, if the Company so determines, the Company, in
exchange for the Security, shall issue and the Trustee shall authenticate a new
Security that reflects the changed terms.


9.6          TRUSTEE PROTECTED.

The Trustee shall sign any modified, amended or supplemental indenture
authorized pursuant to this ARTICLE IX if the modification, amendment or
supplement does not affect the rights, duties, liabilities or immunities of the
Trustee.  The Company may not sign a modified, amended or supplemental indenture
until the Board of Directors approves such modified, amended or supplemental
indenture.  In executing any modified, amended or supplemental indenture, the
Trustee shall be provided with an Opinion of Counsel and an Officers’
Certificate, and, subject to SECTION 7.1, shall be fully protected in relying
upon such documents.


X.  CONVERSION


10.1        CONVERSION PRIVILEGE.


(A)           SUBJECT TO THE PROVISIONS OF SECTIONS 3.4, 3.5, 3.7, AND 3.8, THE
SECURITIES SHALL BE CONVERTIBLE INTO SHARES OF COMMON STOCK AT ANY TIME PRIOR TO
THE CLOSE OF BUSINESS ON THE TRADING DAY IMMEDIATELY PRECEDING THE MATURITY
DATE, IN ACCORDANCE WITH THIS ARTICLE X AND AS SET FORTH BELOW.


(B)           A SECURITY, OR PORTION OF A SECURITY, WHICH HAS BEEN CALLED FOR
REDEMPTION PURSUANT TO PARAGRAPH 6 OF THE SECURITIES MAY BE SURRENDERED FOR
CONVERSION INTO SHARES OF COMMON STOCK; PROVIDED, HOWEVER, THAT SUCH SECURITY OR
PORTION THEREOF MAY BE SURRENDERED FOR CONVERSION PURSUANT TO THIS PARAGRAPH
ONLY UNTIL THE CLOSE OF BUSINESS ON THE SECOND BUSINESS DAY IMMEDIATELY
PRECEDING THE REDEMPTION DATE.


(C)           A SECURITY, OR PORTION OF A SECURITY, WHICH IS SUBJECT TO A
REPURCHASE AT HOLDER’S OPTION MAY NOT BE SURRENDERED FOR CONVERSION INTO SHARES
OF COMMON STOCK UNLESS THE PURCHASE NOTICE RELATING THERETO IS FIRST WITHDRAWN
IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 3.8 ABOVE.


(D)           THE PRINCIPAL AMOUNT OF A SECURITY (OR PORTION OF A SECURITY)
SHALL BE CONVERTIBLE INTO SUCH NUMBER OF SHARES OF COMMON STOCK AS SHALL BE
DETERMINED BY DIVIDING SUCH PRINCIPAL AMOUNT BY THE CONVERSION PRICE AS IN
EFFECT ON THE CONVERSION DATE.  THE INITIAL CONVERSION PRICE SHALL BE $2.25(1)
PER SHARE OF COMMON STOCK. THE CONVERSION PRICE SHALL BE SUBJECT TO ADJUSTMENT
IN ACCORDANCE WITH SECTION 10.8 BELOW.

--------------------------------------------------------------------------------

(1) 10% premium to the closing sale price on the Trading Day immediately
preceding the Issue Date.

40


--------------------------------------------------------------------------------



(E)           A HOLDER MAY CONVERT A PORTION OF THE PRINCIPAL OF SUCH SECURITY
IF THE PORTION IS $1,000 PRINCIPAL AMOUNT OR AN INTEGRAL MULTIPLE OF $1,000
PRINCIPAL AMOUNT. PROVISIONS OF THIS INDENTURE THAT APPLY TO CONVERSION OF ALL
OF A SECURITY ALSO APPLY TO CONVERSION OF A PORTION OF IT.


10.2        LIMITATIONS ON CONVERSION.


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, AT ANY
TIME THAT ANY OF THE COMPANY’S EQUITY SECURITIES ARE REGISTERED UNDER SECTION 12
OF THE EXCHANGE ACT, THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ACQUIRED
BY THE HOLDER UPON ANY CONVERSION OF A SECURITY (OR OTHERWISE IN RESPECT OF A
SECURITY) SHALL BE LIMITED TO THE EXTENT NECESSARY TO ENSURE THAT, FOLLOWING
SUCH CONVERSION (OR OTHER ISSUANCE), THE TOTAL NUMBER OF SHARES OF COMMON STOCK
THEN BENEFICIALLY OWNED BY SUCH HOLDER AND ITS AFFILIATES AND ANY OTHER PERSONS
WHOSE BENEFICIAL OWNERSHIP OF COMMON STOCK WOULD BE AGGREGATED WITH THE HOLDER’S
FOR PURPOSES OF SECTION 13(D) OF THE EXCHANGE ACT, DOES NOT EXCEED 4.999% (THE
“5% MAXIMUM PERCENTAGE”) OF THE TOTAL NUMBER OF ISSUED AND OUTSTANDING SHARES OF
COMMON STOCK (INCLUDING FOR SUCH PURPOSE THE SHARES OF COMMON STOCK ISSUABLE
UPON SUCH CONVERSION OR OTHER ISSUANCE).  FOR SUCH PURPOSES, BENEFICIAL
OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE
ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER. THE COMPANY SHALL,
INSTEAD OF ISSUING SHARES OF COMMON STOCK IN EXCESS OF THE 5% MAXIMUM
PERCENTAGE, SUSPEND ITS OBLIGATION TO ISSUE SHARES IN EXCESS OF THE FOREGOING
LIMITATION UNTIL SUCH TIME, IF ANY, AS SUCH SHARES OF COMMON STOCK MAY BE ISSUED
IN COMPLIANCE WITH SUCH LIMITATION.  ADDITIONALLY, BY WRITTEN NOTICE TO THE
COMPANY AND THE TRUSTEE, A HOLDER MAY WAIVE THE PROVISIONS OF THIS SECTION
10.2(A) OR INCREASE OR DECREASE THE 5% MAXIMUM PERCENTAGE TO ANY OTHER
PERCENTAGE SPECIFIED IN SUCH NOTICE; PROVIDED, THAT (I) ANY SUCH WAIVER OR
INCREASE OR DECREASE WILL NOT BE EFFECTIVE UNTIL THE 61ST DAY AFTER SUCH NOTICE
IS DELIVERED TO THE COMPANY AND THE TRUSTEE, AND (II) ANY SUCH WAIVER OR
INCREASE OR DECREASE WILL APPLY ONLY TO SUCH HOLDER AND NOT TO ANY OTHER HOLDER
OF SECURITIES.


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN AND
REGARDLESS OF WHETHER THE RESTRICTIONS CONTAINED IN SECTION 10.2(A) ARE WAIVED
AS PROVIDED THEREIN, THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ACQUIRED
BY A HOLDER UPON ANY CONVERSION OF SECURITIES (OR OTHERWISE IN RESPECT OF A
SECURITY) SHALL BE LIMITED TO THE EXTENT NECESSARY TO ENSURE THAT, FOLLOWING
SUCH CONVERSION (OR OTHER ISSUANCE), THE TOTAL NUMBER OF SHARES OF COMMON STOCK
THEN BENEFICIALLY OWNED BY SUCH HOLDER AND ITS AFFILIATES AND ANY OTHER PERSONS
WHOSE BENEFICIAL OWNERSHIP OF COMMON STOCK WOULD BE AGGREGATED WITH THE HOLDER’S
FOR PURPOSES OF SECTION 13(D) OF THE EXCHANGE ACT, DOES NOT EXCEED 9.999% (THE
“10% MAXIMUM PERCENTAGE”) OF THE TOTAL NUMBER OF ISSUED AND OUTSTANDING SHARES
OF COMMON STOCK (INCLUDING FOR SUCH PURPOSE THE SHARES OF COMMON STOCK ISSUABLE
UPON SUCH EXERCISE).  FOR SUCH PURPOSES, BENEFICIAL OWNERSHIP SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE ACT AND THE RULES
AND REGULATIONS PROMULGATED THEREUNDER. THE COMPANY SHALL, INSTEAD OF ISSUING
SHARES OF COMMON STOCK IN EXCESS OF THE 10% MAXIMUM PERCENTAGE, SUSPEND ITS
OBLIGATION TO ISSUE SHARES IN EXCESS OF THE FOREGOING LIMITATION UNTIL SUCH
TIME, IF ANY, AS SUCH SHARES OF COMMON STOCK MAY BE ISSUED IN COMPLIANCE WITH
SUCH LIMITATION.  THE PROVISIONS OF THIS SECTION 10.2(B) MAY NOT BE WAIVED.


10.3        RESTRICTIVE LEGENDS.

Any shares of Common Stock issued upon conversion of a Security shall bear the
Private Placement Legend until such shares are sold pursuant to an effective
registration statement or until after the second anniversary of the later of the
Issue Date and the last date on which the Company or any Affiliate was the owner
of such shares or the Security (or any predecessor security) from which such
shares were converted (or such shorter period of time as permitted by Rule
144(k) under the Securities Act or any successor provision thereunder) (or such
longer period of time as may be required under the Securities Act or applicable
state securities laws, as set forth in an Opinion of Counsel, unless otherwise
agreed by the Company and the Holder thereof).


10.4        CONVERSION PROCEDURE.

To convert a Security (or any portion thereof), a Holder must satisfy the
requirements of PARAGRAPH 9 of the Securities. As soon as practicable (and in no
event later than three Trading Days) following the date (the “Conversion Date”)
on which the Holder satisfies all those requirements, the Company shall deliver
to the Holder through the Conversion Agent a certificate for the number of full
shares of Common Stock issuable upon the conversion, as provided in PARAGRAPH 9
of the Securities, and, a check or wire transfer of immediately available funds
for payment of accrued and unpaid interest (including Additional Interest) on
the principal amount

41


--------------------------------------------------------------------------------


of Securities being converted to but excluding the Conversion Date. On and after
the Conversion Date, the person in whose name such certificate is to be
registered shall be treated as a shareholder of record of the Company, and all
rights of the Holder of the Security to be converted shall terminate, other than
the right to receive the shares of Common Stock and cash deliverable as provided
in the preceding sentence. A Holder of Securities is not entitled to any rights
of a holder of Common Stock until such Holder has converted its Securities into
shares of Common Stock, or is deemed to be a shareholder of record of the
Company, as provided in this paragraph, and then only to the extent such
Securities are deemed to have been so converted or such Holder is so deemed to
be a shareholder of record.

If the Company fails to issue and deliver, or cause to be issued and delivered
though the Conversion Agent, to a Holder (or such Holder’s nominee or nominee),
certificates for the number of full shares of Common Stock to which such Holder
shall be entitled upon conversion of any Securities on or prior to the date
which is three Trading Days after the Conversion Date, and if on or after such
date such Holder is required by its broker to purchase (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Holder of the shares of Common Stock which such Holder anticipated
receiving upon conversion, then the Company shall, within three Business Days
after such Holder’s request therefore, (a) pay in cash to such Holder the amount
by which (i) the Holder’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased exceeds (ii) the amount
obtained by multiplying (x) the number of shares of Common Stock required to be
issued and delivered upon such conversion, by (y) the price at which the sell
order giving rise to such purchase obligation was executed, and (b) at the
option of such Holder, either reinstate the Security (or portion thereof) and
equivalent number of shares of Common Stock for which such conversion was not
timely honored, or deliver to the Holder the number of shares of Common Stock
that should have been issued and delivered upon conversion as required by the
terms hereof.

If a Holder converts more than one Security at the same time, the number of full
shares of Common Stock issuable upon such conversion shall be based on the total
principal amount of all Securities converted. Upon surrender of a Security that
is converted in part, the Trustee shall authenticate for the Holder a new
Security equal in principal amount to the unconverted portion of the Security
surrendered.

If the last day on which a Security may be converted is a Legal Holiday in a
place where a Conversion Agent is located, the Security may be surrendered to
that Conversion Agent on the next succeeding day that is not a Legal Holiday.


10.5        FRACTIONAL SHARES.

The Company will not issue fractional shares of Common Stock upon conversion of
Securities and will  round up the nearest whole number of shares of Common
Stock.


10.6        TAXES ON CONVERSION.

If a Holder converts its Security, the Company shall pay any documentary, stamp
or similar issue or transfer tax or duty due on the issue, if any, of shares of
Common Stock upon the conversion. However, such Holder shall pay any such tax or
duty which is due because such shares are issued in a name other than such
Holder’s name. The Conversion Agent may refuse to deliver a certificate
representing the shares of Common Stock to be issued in a name other than such
Holder’s name until the Conversion Agent receives a sum sufficient to pay any
tax or duty which will be due because such shares are to be issued in a name
other than such Holder’s name. Nothing herein shall preclude any tax withholding
required by law or regulation.


10.7        COMPANY TO PROVIDE STOCK.

The Company shall at all times reserve out of its authorized but unissued Common
Stock or Common Stock held in its treasury enough shares of Common Stock to
permit the conversion of all of the Securities into shares of Common Stock.

42


--------------------------------------------------------------------------------


All shares of Common Stock which may be issued upon conversion of the Securities
shall be validly issued, fully paid and non-assessable and shall be free of
preemptive or similar rights and free of any Lien or adverse claim.

The Company shall comply with all securities laws regulating the offer and
delivery of shares of Common Stock upon conversion of Securities and shall list
such shares on each Trading Market on which the Common Stock is listed.


10.8        ADJUSTMENT OF CONVERSION PRICE.

The Conversion Price shall be subject to adjustment from time to time as
follows:


(A)           IN CASE THE COMPANY PAYS ANY CASH DIVIDEND (INCLUDING REGULARLY
SCHEDULED CASH DIVIDENDS) OR OTHER CASH DISTRIBUTION TO HOLDERS OF ITS COMMON
STOCK, THEN ON AND AFTER THE RECORD DATE FOR THE DETERMINATION OF HOLDERS OF
COMMON STOCK ENTITLED TO SUCH DIVIDEND OR DISTRIBUTION, THE CONVERSION PRICE
SHALL BE DECREASED BY MULTIPLYING THE CONVERSION PRICE IN EFFECT IMMEDIATELY
PRIOR TO SUCH RECORD DATE BY A FRACTION OF WHICH (I) THE NUMERATOR SHALL BE (A)
THE CURRENT MARKET PRICE OF THE COMMON STOCK IN EFFECT AT THE CLOSE OF BUSINESS
ON SUCH RECORD DATE, LESS (B) THE PER SHARE AMOUNT OF SUCH DIVIDEND OR OTHER
DISTRIBUTION, AND (II) THE DENOMINATOR SHALL BE THE CURRENT MARKET PRICE OF THE
COMMON STOCK IN EFFECT AT THE CLOSE OF BUSINESS ON SUCH RECORD DATE.  SUCH
DECREASE SHALL BECOME EFFECTIVE IMMEDIATELY PRIOR TO THE OPENING OF BUSINESS ON
THE DAY FOLLOWING SUCH RECORD DATE.


(B)           IN CASE THE COMPANY SHALL (I) PAY A DIVIDEND IN SHARES OF COMMON
STOCK TO ALL HOLDERS OF COMMON STOCK, (II) MAKE A DISTRIBUTION IN SHARES OF
COMMON STOCK TO ALL HOLDERS OF COMMON STOCK, (III) SUBDIVIDE THE OUTSTANDING
SHARES OF COMMON STOCK INTO A GREATER NUMBER OF SHARES OF COMMON STOCK, OR (IV)
COMBINE THE OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF SHARES
OF COMMON STOCK, THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ACTION
SHALL BE ADJUSTED SO THAT THE HOLDER OF ANY SECURITY THEREAFTER SURRENDERED FOR
CONVERSION SHALL BE ENTITLED TO RECEIVE THE NUMBER OF SHARES OF COMMON STOCK
WHICH SUCH HOLDER WOULD HAVE OWNED IMMEDIATELY FOLLOWING SUCH ACTION HAD SUCH
SECURITIES BEEN CONVERTED IMMEDIATELY PRIOR THERETO. ANY ADJUSTMENT MADE
PURSUANT TO THIS SECTION 10.8(B) SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE
RECORD DATE IN THE CASE OF A DIVIDEND OR DISTRIBUTION AND SHALL BECOME EFFECTIVE
IMMEDIATELY AFTER THE EFFECTIVE DATE IN THE CASE OF A SUBDIVISION OR
COMBINATION.  IF ANY DIVIDEND OR DISTRIBUTION OF THE TYPE DESCRIBED IN THIS
SECTION 10.8(B) IS DECLARED BUT NOT SO PAID OR MADE, THE CONVERSION PRICE SHALL
AGAIN BE ADJUSTED TO THE CONVERSION PRICE WHICH WOULD THEN BE IN EFFECT IF SUCH
DIVIDEND OR DISTRIBUTION HAD NOT BEEN DECLARED.


(C)           IN CASE THE COMPANY SHALL DIVIDEND OR DISTRIBUTE TO ALL HOLDERS OF
COMMON STOCK SHARES OF CAPITAL STOCK OF THE COMPANY (OTHER THAN COMMON STOCK),
EVIDENCES OF INDEBTEDNESS OR OTHER ASSETS (OTHER THAN CASH DIVIDENDS OR
DISTRIBUTIONS COVERED BY SECTION 10.8(A)), OR SHALL DIVIDEND OR DISTRIBUTE TO
ALL HOLDERS OF COMMON STOCK WARRANTS, OPTIONS OR RIGHTS TO SUBSCRIBE FOR OR
PURCHASE SECURITIES, THEN, IN EACH SUCH CASE, UNLESS SUCH DIVIDEND OR
DISTRIBUTION IS MADE IN CONNECTION WITH A SPIN-OFF (IN WHICH EVENT SECTION 10.14
SHALL APPLY), THE CONVERSION PRICE SHALL BE DECREASED BY MULTIPLYING THE
CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE
RECORD DATE FOR THE DETERMINATION OF HOLDERS OF COMMON STOCK ENTITLED TO SUCH
DIVIDEND OR DISTRIBUTION BY A FRACTION OF WHICH (I) THE NUMERATOR SHALL BE AN
AMOUNT EQUAL TO (A) THE CURRENT MARKET PRICE OF COMMON STOCK, LESS (B) THE FAIR
MARKET VALUE (AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS, WHOSE
DETERMINATION SHALL BE CONCLUSIVE AND DESCRIBED IN A BOARD RESOLUTION), ON SUCH
RECORD DATE, OF THE PORTION OF THE SHARES OF CAPITAL STOCK, EVIDENCES OF
INDEBTEDNESS, ASSETS, WARRANTS, OPTIONS OR RIGHTS TO BE DIVIDENDED OR
DISTRIBUTED APPLICABLE TO ONE SHARE OF COMMON STOCK, AND (II) THE DENOMINATOR
SHALL BE SUCH MARKET PRICE, SUCH DECREASE TO BECOME EFFECTIVE IMMEDIATELY PRIOR
TO THE OPENING OF BUSINESS ON THE DAY FOLLOWING SUCH RECORD DATE; PROVIDED,
HOWEVER, THAT IF SUCH DENOMINATOR IS EQUAL TO OR LESS THAN ONE, THEN, IN LIEU OF
THE FOREGOING ADJUSTMENT TO THE CONVERSION PRICE, ADEQUATE PROVISION SHALL BE
MADE SO THAT EACH HOLDER SHALL HAVE THE RIGHT TO RECEIVE UPON CONVERSION OF ITS
SECURITIES, IN ADDITION TO THE SHARES OF COMMON STOCK ISSUABLE (AND CASH, IF
ANY, PAYABLE) UPON SUCH CONVERSION, AN AMOUNT OF SHARES OF CAPITAL STOCK,
EVIDENCES OF INDEBTEDNESS, ASSETS, OPTIONS, WARRANTS OR RIGHTS THAT SUCH HOLDER
WOULD HAVE RECEIVED HAD SUCH HOLDER CONVERTED ALL OF ITS SECURITIES ON SUCH
RECORD DATE. IN THE EVENT THAT SUCH DIVIDEND OR DISTRIBUTION IS NOT SO PAID OR
MADE, THE CONVERSION PRICE SHALL AGAIN BE ADJUSTED TO BE THE CONVERSION PRICE
WHICH WOULD THEN BE IN EFFECT IF SUCH DIVIDEND OR DISTRIBUTION HAD NOT BEEN
DECLARED.

43


--------------------------------------------------------------------------------



(D)           IN CASE THE COMPANY SHALL ISSUE OR SELL SHARES OF COMMON STOCK OR
COMMON STOCK EQUIVALENTS (OTHER THAN EXCLUDED SECURITIES), AT A PRICE PER SHARE
LOWER THAN THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ISSUANCE OR
SALE, THEN THE CONVERSION PRICE SHALL BE REDUCED ON THE DATE OF SUCH ISSUANCE TO
THE LOWEST PRICE PER SHARE AT WHICH ANY SUCH SHARES OF COMMON STOCK OR COMMON
STOCK EQUIVALENTS HAVE BEEN ISSUED OR SOLD.  IN CONNECTION WITH THE ADJUSTMENTS
CONTEMPLATED BY THIS SECTION 10.8(D), THE FOLLOWING PROVISIONS SHALL APPLY:

(I)            NO ADJUSTMENT OF ANY CONVERSION PRICE PURSUANT TO THIS SECTION
10.8(D) SHALL HAVE THE EFFECT OF INCREASING SUCH CONVERSION PRICE ABOVE THE
CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT.

(II)           IN THE CASE OF THE ISSUANCE OF COMMON STOCK OR COMMON STOCK
EQUIVALENTS FOR CASH, THE CONSIDERATION SHALL BE DEEMED TO BE THE AMOUNT OF CASH
PAID, EXCLUDING AMOUNTS PAID OR PAYABLE FOR ACCRUED INTEREST.

(III)          IN THE CASE OF THE ISSUANCE OF COMMON STOCK OR COMMON STOCK
EQUIVALENTS FOR A CONSIDERATION IN WHOLE OR IN PART OTHER THAN CASH, THE
CONSIDERATION OTHER THAN CASH SHALL BE DEEMED TO BE THE FAIR VALUE THEREOF AS
DETERMINED IN GOOD FAITH BY THE BOARD.

(IV)          THE DISPOSITION OF  TREASURY SHARES SHALL BE CONSIDERED AN
ISSUANCE OF COMMON STOCK OR COMMON STOCK EQUIVALENTS.

(V)           IF ANY COMMON STOCK OR COMMON STOCK EQUIVALENTS ARE ISSUED TO THE
OWNERS OF THE NON-SURVIVING ENTITY IN CONNECTION WITH ANY MERGER IN WHICH THE
COMPANY IS THE SURVIVING CORPORATION, THE AMOUNT OF CONSIDERATION THEREFORE
SHALL BE DEEMED TO BE THE FAIR VALUE OF THE PORTION OF THE NET ASSETS OF THE
NON-SURVIVING ENTITY THAT IS ATTRIBUTABLE TO SUCH COMMON STOCK OR COMMON STOCK
EQUIVALENTS.  THE FAIR VALUE OF ANY CONSIDERATION OR NET ASSETS OTHER THAN CASH
AND SECURITIES (AND, IF APPLICABLE, THE PORTIONS THEREOF ATTRIBUTABLE TO ANY
SUCH STOCK OR SECURITIES) SHALL BE DETERMINED IN GOOD FAITH BY THE BOARD.

(VI)          COMMON STOCK EQUIVALENTS SHALL BE DEEMED ISSUED FOR THE
CONSIDERATION, IF ANY, RECEIVED BY THE COMPANY UPON THE ISSUANCE OF SUCH COMMON
STOCK EQUIVALENTS (EXCLUDING ANY CASH RECEIVED OR RECEIVABLE ON ACCOUNT OF
ACCRUED INTEREST OR ACCRUED DIVIDENDS), PLUS THE ADDITIONAL CONSIDERATION, IF
ANY, TO BE RECEIVED BY THE COMPANY UPON THE FULL EXERCISE, CONVERSION OR
EXCHANGE OF SUCH COMMON STOCK EQUIVALENTS.

(VII)         ALL COMMON STOCK OR COMMON STOCK EQUIVALENTS DEEMED ISSUED
PURSUANT TO THIS SECTION 10.8(D) SHALL BE CONSIDERED ISSUED ONLY AT THE TIME OF
ITS DEEMED ISSUANCE AND ANY ACTUAL ISSUANCE OF SUCH STOCK SHALL NOT BE AN ACTUAL
ISSUANCE OR A DEEMED ISSUANCE OF COMMON STOCK OR COMMON STOCK EQUIVALENTS UNDER
THE PROVISIONS OF THIS SECTION 10.8(D).


(E)           IF THE VOLUME WEIGHTED AVERAGE PRICE FOR THE 20 TRADING DAYS
ENDING ON AND INCLUDING THE TRADING DAY IMMEDIATELY PRECEDING THE SECOND YEAR
ANNIVERSARY OF THE ISSUE DATE (THE “CONVERSION PRICE RESET DATE”) IS LESS THEN
THE CONVERSION PRICE THEN IN EFFECT, THEN EFFECTIVE AS OF THE CONVERSION PRICE
RESET DATE, THE CONVERSION PRICE SHALL BE REDUCED TO AN AMOUNT EQUAL TO 110% OF
SUCH VOLUME WEIGHTED AVERAGE PRICE; PROVIDED, THAT (I) THE CONVERSION PRICE
SHALL NOT BE REDUCED TO AN AMOUNT LESS THAN 67.7% OF THE CONVERSION PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT, AND (II) UNDER NO CIRCUMSTANCES
SHALL THE CONVERSION PRICE BE INCREASED.


(F)            IN ADDITION TO THE FOREGOING ADJUSTMENTS, THE COMPANY, FROM TIME
TO TIME AND TO THE EXTENT PERMITTED BY LAW, MAY DECREASE THE CONVERSION PRICE BY
ANY AMOUNT FOR A PERIOD OF AT LEAST 20 DAYS OR SUCH LONGER PERIOD AS MAY BE
REQUIRED BY LAW, IF THE BOARD OF DIRECTORS HAS MADE A DETERMINATION, WHICH
DETERMINATION SHALL BE CONCLUSIVE, THAT SUCH DECREASE WOULD BE IN THE BEST
INTERESTS OF THE COMPANY. SUCH CONVERSION PRICE DECREASE SHALL BE IRREVOCABLE
DURING SUCH PERIOD. THE COMPANY SHALL GIVE NOTICE TO THE TRUSTEE AND CAUSE
NOTICE OF SUCH DECREASE TO BE MAILED TO EACH HOLDER OF SECURITIES AT SUCH
HOLDER’S ADDRESS AS THE SAME APPEARS ON THE REGISTRY BOOKS OF THE REGISTRAR, AT
LEAST 15 DAYS PRIOR TO THE DATE ON WHICH SUCH DECREASE COMMENCES.

44


--------------------------------------------------------------------------------



(G)           THE COMPANY MAY MAKE SUCH DECREASES IN THE CONVERSION PRICE, IN
ADDITION TO THOSE REQUIRED BY SECTION 10.8 HEREOF, AS IT DETERMINES TO BE
ADVISABLE IN ORDER THAT ANY STOCK DIVIDEND, SUBDIVISION OF SHARES, DISTRIBUTION
OR RIGHTS TO PURCHASE STOCK OR SECURITIES OR DISTRIBUTION OF SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR STOCK MADE BY THE COMPANY OR TO ITS
STOCKHOLDERS WILL NOT BE TAXABLE TO THE RECIPIENTS THEREOF.


(H)           THE COMPUTATION OF ANY ADJUSTMENT TO BE MADE PURSUANT TO SECTIONS
10.8(A), (B) OR (C) ABOVE SHALL BE SUBJECT TO THE FOLLOWING:

(I)            IF THE “EX” DATE FOR ANY EVENT (OTHER THAN THE EVENT REQUIRING
SUCH COMPUTATION) THAT REQUIRES AN ADJUSTMENT TO THE CONVERSION PRICE PURSUANT
TO SECTIONS 10.8(A), (B) OR (C) OCCURS ON OR AFTER THE TENTH TRADING DAY PRIOR
TO THE APPLICABLE DETERMINATION DATE, AND PRIOR TO THE “EX” DATE FOR THE
ISSUANCE OR DISTRIBUTION REQUIRING SUCH COMPUTATION, THE VOLUME WEIGHTED AVERAGE
PRICE FOR EACH TRADING DAY PRIOR TO THE “EX” DATE FOR SUCH OTHER EVENT SHALL BE
ADJUSTED BY MULTIPLYING SUCH VOLUME WEIGHTED AVERAGE PRICE BY THE RECIPROCAL OF
THE FRACTION BY WHICH THE CONVERSION PRICE IS SO REQUIRED TO BE ADJUSTED AS A
RESULT OF SUCH OTHER EVENT;

(II)           IF THE “EX” DATE FOR ANY EVENT (OTHER THAN THE EVENT REQUIRING
SUCH COMPUTATION) THAT REQUIRES AN ADJUSTMENT TO THE CONVERSION PRICE PURSUANT
TO SECTIONS 10.8(A), (B) OR (C), ABOVE OCCURS ON OR AFTER THE “EX” DATE FOR THE
ISSUANCE OR DISTRIBUTION REQUIRING SUCH COMPUTATION AND ON OR PRIOR TO THE
APPLICABLE DETERMINATION DATE, THE VOLUME WEIGHTED AVERAGE PRICE FOR EACH
TRADING DAY ON AND AFTER THE “EX” DATE FOR SUCH OTHER EVENT SHALL BE ADJUSTED BY
MULTIPLYING SUCH VOLUME WEIGHTED AVERAGE PRICE BY THE SAME FRACTION BY WHICH THE
CONVERSION PRICE IS SO REQUIRED TO BE ADJUSTED AS A RESULT OF SUCH OTHER EVENT;
AND

(III)          IF THE “EX” DATE FOR THE EVENT REQUIRING SUCH COMPUTATION IS ON
OR PRIOR TO THE APPLICABLE DETERMINATION DATE, AFTER TAKING INTO ACCOUNT ANY
ADJUSTMENT REQUIRED PURSUANT TO CLAUSE (I) OR (II) ABOVE, THE VOLUME WEIGHTED
AVERAGE PRICE FOR EACH TRADING DAY ON AND AFTER SUCH “EX” DATE SHALL BE ADJUSTED
BY ADDING THERETO THE AMOUNT OF ANY CASH AND THE FAIR MARKET VALUE (AS
DETERMINED IN GOOD FAITH BY THE COMPANY’S BOARD OF DIRECTORS) OF THE EVIDENCES
OF INDEBTEDNESS, SHARES OF CAPITAL STOCK OR OTHER SECURITIES OR ASSETS OR CASH
BEING DISTRIBUTED (IN THE EVENT REQUIRING SUCH COMPUTATION) APPLICABLE TO ONE
SHARE OF COMMON STOCK AS OF THE CLOSE OF BUSINESS ON THE DAY BEFORE SUCH “EX”
DATE.

For purposes of this subsection, the term “ex” date, (A) when used with respect
to any issuance or distribution, means the first date on which the Common Stock
trades the regular way on the relevant Trading Market from which the Volume
Weighted Average Price was obtained without the right to receive such issuance
or distribution, (B) when used with respect to any subdivision or combination of
shares of Common Stock, means the first date on which the Common Stock trades
the regular way on such exchange or in such Trading Market after the time at
which such subdivision or combination becomes effective, and (C) when used with
respect to any tender offer or exchange offer means the first date on which the
Common Stock trades the regular way on such Trading Market after the expiration
time of such tender offer or exchange offer (as it may be amended or extended).


10.9        NO ADJUSTMENT.

No adjustment in the Conversion Price shall be required (a) for a change in the
par value or no par value of the Common Stock, or (b) for accrued and unpaid
interest.  No adjustment in the Conversion Price shall be required unless the
adjustment would require an increase or decrease of at least $0.01; provided,
however, that any adjustments which by reason of this SECTION 10.8 are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment. All calculations under this ARTICLE X shall be made to
the nearest cent or to the nearest one-tenth of a share, as the case may be.


10.10      CERTIFICATE OF ADJUSTMENT.

Whenever the Conversion Price is adjusted, the Company shall promptly mail to
Holders at the addresses appearing on the Registrar’s books a notice of the
adjustment and file with the Trustee an Officers’ Certificate briefly stating
the facts requiring the adjustment and the manner of computing it. The
certificate shall be conclusive evidence of the correctness of such adjustment
absent manifest error.  At the Company’s Request, upon reasonable prior notice
agreed to by the Trustee, the Trustee shall, in the Company’s name and at the
Company’s

45


--------------------------------------------------------------------------------


expense, mail to Holders at the addresses appearing on the Registrar’s books
such notice of adjustment required by this SECTION 10.10; provided, that the
form and content of such notice shall be prepared by the Company.


10.11      CONVERSION IN CONNECTION WITH A CHANGE IN CONTROL.


(A)           IF A HOLDER CONVERTS HIS, HER OR ITS SECURITIES IN CONNECTION WITH
A CHANGE IN CONTROL, SUCH HOLDER SHALL BE ENTITLED TO RECEIVE, IN ADDITION TO
THE SHARES OF COMMON STOCK DETERMINED PURSUANT TO SECTION 10.1(D) ABOVE,
ADDITIONAL SHARES (“ADDITIONAL SHARES”) OF COMMON STOCK.  FOR PURPOSES OF THE
FOREGOING, A HOLDER WILL BE DEEMED TO CONVERT HIS, HER OR ITS SECURITIES “IN
CONNECTION WITH A CHANGE IN CONTROL” IF THE APPLICABLE CONVERSION DATE IS
SUBSEQUENT TO THE DATE OF THE RIGHT OF REPURCHASE NOTICE BUT PRIOR TO OR ON THE
REPURCHASE DATE.  UPON ANY SUCH CONVERSION, A HOLDER SHALL BE ENTITLED TO
RECEIVE, IN RESPECT OF EACH $1,000 PRINCIPAL AMOUNT OF CONVERTED SECURITIES,
SUCH NUMBER OF ADDITIONAL SHARES AS SHALL BE DETERMINED BY REFERENCE TO (I) THE
TABLE BELOW, AND (II) THE EFFECTIVE DATE OF THE CHANGE IN CONTROL (THE
“EFFECTIVE DATE”) AND THE PRICE (THE “STOCK PRICE”) PAID PER SHARE OF COMMON
STOCK IN SUCH CHANGE IN CONTROL.

Effective Date

 

Stock Price

 

 

 

$

2.00

 

$

3.00

 

$

4.00

 

$

5.00

 

$

6.00

 

$

7.00

 

$

8.00

 

$

9.00

 

$

10.00

 

$

11.00

 

$

12.00

 

$

20.00

 

February 16, 2007

 

192.72

 

115.49

 

81.32

 

62.51

 

50.71

 

42.66

 

36.83

 

32.41

 

28.95

 

26.17

 

23.88

 

0

 

February 16, 2008

 

190.89

 

110.66

 

76.49

 

58.17

 

46.91

 

39.33

 

33.89

 

29.79

 

26.60

 

24.04

 

21.93

 

0

 

February 16, 2009

 

173.91

 

94.56

 

63.01

 

46.97

 

37.47

 

31.24

 

26.84

 

23.57

 

21.03

 

19.00

 

17.34

 

0

 

February 16, 2010

 

150.96

 

72.72

 

45.26

 

32.64

 

25.67

 

21.28

 

18.27

 

16.05

 

14.34

 

12.98

 

11.86

 

0

 

February 16, 2011

 

118.55

 

41.62

 

21.72

 

14.76

 

11.50

 

9.60

 

8.31

 

7.35

 

6.60

 

5.99

 

5.49

 

0

 

February 16, 2012

 

61.26

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0.00

 

0

 

 

The above table is intended to be illustrative of the possible Effective Dates,
Stock Prices and Additional Shares.  If the Stock Price is:

(I)            BETWEEN TWO STOCK PRICE AMOUNTS ON THE TABLE, OR THE EFFECTIVE
DATE IS BETWEEN TWO DATES ON THE TABLE, THEN THE NUMBER OF ADDITIONAL SHARES
WILL BE DETERMINED BY STRAIGHT-LINE INTERPOLATION BETWEEN THE NUMBER OF
ADDITIONAL SHARES SET FORTH FOR THE HIGHER AND LOWER STOCK PRICE AMOUNTS AND THE
TWO DATES, AS APPLICABLE, BASED ON A 360-DAY YEAR;

(II)           IN EXCESS OF $20.00 PER SHARE (SUBJECT TO ADJUSTMENT), NO
ADDITIONAL SHARES WILL BE ISSUED UPON CONVERSION; AND

(III)          LESS THAN $2.00 PER SHARE (SUBJECT TO ADJUSTMENT), NO ADDITIONAL
SHARES WILL BE ISSUED UPON CONVERSION.

NOTWITHSTANDING THE FOREGOING, IN NO EVENT WILL THE TOTAL NUMBER OF SHARES OF
COMMON STOCK (INCLUDING ADDITIONAL SHARES) ISSUABLE UPON CONVERSION IN
CONNECTION WITH A CHANGE OF CONTROL EXCEED 637.164 PER $1,000 PRINCIPAL AMOUNT
OF SECURITIES (SUBJECT TO ADJUSTMENT).


(B)           IF HOLDERS OF COMMON STOCK RECEIVE ONLY CASH IN SUCH TRANSACTION,
THE STOCK PRICE WILL BE THE CASH AMOUNT PAID PER SHARE.  OTHERWISE, THE STOCK
PRICE WILL BE DEEMED TO BE THE VOLUME WEIGHTED AVERAGE PRICE FOR THE 20
CONSECUTIVE TRADING DAYS ENDING ON AND INCLUDING THE TRADING DAY IMMEDIATELY
PRECEDING THE EFFECTIVE DATE.


(C)           SIMULTANEOUSLY WITH ANY ADJUSTMENT TO THE CONVERSION PRICE
PURSUANT TO SECTION 10.8 (INCLUDING AN ADJUSTMENT BY REASON OF A CHANGE IN
CONTROL, IF APPLICABLE), THE ILLUSTRATIVE STOCK PRICES AND ADDITIONAL SHARE
NUMBERS SET FORTH IN THE TABLE ABOVE SHALL BE DEEMED AUTOMATICALLY AND
PROPORTIONALLY ADJUSTED BY MULTIPLYING EACH SUCH NUMBER BY A FRACTION, THE
NUMERATOR OF WHICH SHALL BE THE CONVERSION PRICE IN EFFECT IMMEDIATELY AFTER
SUCH ADJUSTMENT, AND THE DENOMINATOR OF WHICH SHALL BE THE CONVERSION PRICE IN
EFFECT

46


--------------------------------------------------------------------------------



IMMEDIATELY PRIOR TO SUCH ADJUSTMENT.  ADDITIONAL SHARES SHALL BE DEEMED SHARES
OF COMMON STOCK ISSUED UPON CONVERSION OF A SECURITY FOR PURPOSES OF SECTION
10.2, 10.3, 10.4, 10.5, 10.6, 10.7, 10.13 AND 10.14.


10.12      NOTICE OF CERTAIN TRANSACTIONS.

In the event that:


(A)           THE COMPANY TAKES ANY ACTION, OR BECOMES AWARE OF ANY EVENT, WHICH
WOULD REQUIRE AN ADJUSTMENT IN THE CONVERSION PRICE;


(B)           THE COMPANY TAKES ANY ACTION THAT WOULD REQUIRE A SUPPLEMENTAL
INDENTURE PURSUANT TO SECTION 10.13; OR


(C)           THERE IS A DISSOLUTION OR LIQUIDATION OF THE COMPANY,

the Company shall mail to Holders at the addresses appearing on the Registrar’s
books and the Trustee a written notice stating the proposed record, effective or
expiration date, as the case may be, of any transaction referred to in CLAUSE
(a), (b) or (c) of this SECTION 10.12. The Company shall mail such notice at
least 10 days before such date; however, failure to mail such notice or any
defect therein shall not affect the validity of any transaction referred to in
CLAUSE (a), (b) or (c) of this SECTION 10.12. At the Company’s Request, upon
reasonable prior notice agreed to by the Trustee, the Trustee shall, in the
Company’s name and at the Company’s expense, mail to Holders at the addresses
appearing on the Registrar’s books such written notice required by this SECTION
10.12; provided, that the form and content of such notice shall be prepared by
the Company.


10.13      EFFECT OF RECLASSIFICATIONS, CONSOLIDATIONS, MERGERS, BINDING SHARE
EXCHANGES OR SALES ON CONVERSION PRIVILEGE.

If any of the following shall occur, namely: (a) any reclassification or change
in the Common Stock issuable upon conversion of Securities (other than a change
in par value, or from par value to no par value, or from no par value to par
value, or as a result of a subdivision or combination), (b) any consolidation,
merger or binding share exchange to which the Company is a party other than a
merger in which the Company is the continuing Person and which does not result
in any reclassification of, or change (other than a change in name, or par
value, or from par value to no par value, or from no par value to par value or
as a result of a subdivision or combination) in, the Common Stock, or (c) any
sale, transfer, lease, conveyance or other disposition of all or substantially
all of the property or assets of the Company (a “Fundamental Transaction”), then
the Company or such successor or purchasing Person, as the case may be, shall,
as a condition precedent to such Fundamental Transaction, execute and deliver to
the Trustee a supplemental indenture in form reasonably satisfactory to the
Trustee providing that, at and after the effective time of such Fundamental
Transaction, the Holder of each Security then outstanding shall have the right
to convert such Security into the kind and amount of shares of stock and other
securities and property (including cash) receivable upon such Fundamental
Transaction by a holder of the number of shares of Common Stock deliverable upon
conversion of such Security immediately prior to such Fundamental Transaction,
plus, if such Fundamental Transaction is a Change in Control, such number of
Additional Shares which would have been issued under Section 10.11 above in
connection  with a conversion of such Security in connection therewith, assuming
that such Holder would not have exercised any rights of election that such
Holder would have had as a holder of Common Stock to select a particular type of
consideration. Such supplemental indenture shall provide for adjustments of the
Conversion Price which shall be as nearly equivalent as may be practicable to
the adjustments of the Conversion Price provided for in this ARTICLE X
(including, but not limited to, adjustments for any cash dividends or
distributions made by the successor or purchasing Person). If, in the case of
any such Fundamental Transaction, the stock or other securities and property
(including cash) receivable thereupon by a holder of Common Stock includes
shares of stock or other securities and property of a Person other than the
successor or purchasing Person, as the case may be, in such Fundamental
Transaction, then such supplemental indenture shall also be executed by such
other Person and shall contain such additional provisions to protect the
interests of the Holders of the Securities as the Board of Directors in good
faith shall reasonably determine necessary by reason of the foregoing (which
determination shall be described in a Board Resolution). The provisions of this
SECTION 10.13 shall similarly apply to successive Fundamental Transaction.

47


--------------------------------------------------------------------------------


In the event a supplemental indenture shall have been executed pursuant to this
SECTION 10.13, the Company shall promptly file with the Trustee an Officers’
Certificate briefly stating the reasons therefor, the kind or amount of shares
of stock or securities or property (including cash) receivable by Holders of the
Securities upon the conversion of their Securities after any such Fundamental
Transaction and any adjustment to be made with respect thereto.


10.14      TRUSTEE’S DISCLAIMER.

The Trustee has no duty to determine when an adjustment under this ARTICLE X
should be made, how it should be made or what such adjustment should be, but may
accept as conclusive evidence of the correctness of any such adjustment, and
shall be protected in relying upon, the Officers’ Certificate with respect
thereto which the Company is obligated to file with the Trustee pursuant to
SECTION 10.10 hereof. The Trustee makes no representation as to the validity or
value of any securities or assets issued upon conversion of Securities, and the
Trustee shall not be responsible for the failure by the Company to comply with
any provisions of this ARTICLE X.

The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
SECTION 10.13, but may accept as conclusive evidence of the correctness thereof,
and shall be protected in relying upon, the Officers’ Certificate with respect
thereto which the Company is obligated to file with the Trustee pursuant to
SECTION 10.13 hereof.


XI.  SUBORDINATION


11.1        AGREEMENT OF SUBORDINATION.

The Company agrees, and each Holder of Securities by accepting the same agrees,
that the Indebtedness evidenced by the Securities is subordinated in right of
payment (to the extent and in the manner provided in this Article XI) to the
prior payment in full in cash or payment satisfactory to holders of Designated
Secured Indebtedness of all Designated Secured Indebtedness, and that the
subordination is for the benefit of the holders of Designated Secured
Indebtedness.


11.2        LIQUIDATION; DISSOLUTION; BANKRUPTCY.

Upon any distribution to creditors of the Company in a liquidation or
dissolution of the Company or in a bankruptcy, reorganization, insolvency,
receivership or similar proceeding relating to the Company or its property, in
an assignment for the benefit of creditors or any marshaling of the Company’s
assets and liabilities:


(A)           HOLDERS OF DESIGNATED SECURED INDEBTEDNESS SHALL BE ENTITLED TO
RECEIVE PAYMENT IN FULL OF ALL OBLIGATIONS DUE IN RESPECT OF SUCH DESIGNATED
SECURED INDEBTEDNESS (INCLUDING INTEREST AFTER THE COMMENCEMENT OF ANY SUCH
PROCEEDING AT THE RATE SPECIFIED IN THE APPLICABLE DESIGNATED SECURED
INDEBTEDNESS) IN CASH OR OTHER PAYMENT SATISFACTORY TO THE HOLDERS OF THE
DESIGNATED SECURED INDEBTEDNESS BEFORE HOLDERS OF THE SECURITIES SHALL BE
ENTITLED TO RECEIVE ANY PAYMENT WITH RESPECT TO THE SECURITIES; AND


(B)           UNTIL ALL OBLIGATIONS DUE IN RESPECT OF SUCH DESIGNATED SECURED
INDEBTEDNESS IS PAID IN FULL IN CASH OR OTHER PAYMENT SATISFACTORY TO THE
HOLDERS OF THE DESIGNATED SECURED INDEBTEDNESS, ANY DISTRIBUTION TO WHICH
HOLDERS OF THE SECURITIES WOULD BE ENTITLED BUT FOR THIS ARTICLE XI SHALL BE
MADE TO HOLDERS OF DESIGNATED SECURED INDEBTEDNESS, AS THEIR INTERESTS MAY
APPEAR.


11.3        DEFAULT ON DESIGNATED SECURED INDEBTEDNESS.

Anything in this Indenture to the contrary notwithstanding, no payment of
Principal Amount, plus any accrued and unpaid interest (including any Additional
Interest) on or other amounts due on the Securities, and no Redemption,
repurchase or other acquisition of the Securities, shall be made by or on behalf
of the Company unless:

48


--------------------------------------------------------------------------------



(A)           FULL PAYMENT OF ALL AMOUNTS THEN DUE FOR PRINCIPAL OF AND INTEREST
ON, AND OF ALL OTHER AMOUNTS THEN DUE ON, ALL DESIGNATED SECURED INDEBTEDNESS
HAS BEEN MADE OR DULY PROVIDED FOR PURSUANT TO THE TERMS OF THE INSTRUMENTS
GOVERNING SUCH DESIGNATED SECURED INDEBTEDNESS; AND


(B)           AT THE TIME FOR, AND IMMEDIATELY AFTER GIVING EFFECT TO, ANY SUCH
PAYMENT, REDEMPTION, REPURCHASE OR OTHER ACQUISITION, THERE SHALL NOT EXIST
UNDER ANY DESIGNATED SECURED INDEBTEDNESS, OR ANY AGREEMENT PURSUANT TO WHICH
ANY DESIGNATED SECURED INDEBTEDNESS IS ISSUED, ANY DEFAULT WHICH SHALL NOT HAVE
BEEN CURED OR WAIVED AND WHICH DEFAULT SHALL HAVE RESULTED IN THE FULL AMOUNT OF
SUCH DESIGNATED SECURED INDEBTEDNESS BEING DECLARED DUE AND PAYABLE.


11.4        ACCELERATION OF SECURITIES.

In the event of the acceleration of the Securities because of an Event of
Default, the Company may not make any payment or distribution to the Trustee or
any holder of Securities in respect of Obligations with respect to the
Securities and may not acquire or purchase from the Trustee or any holder of
Securities any Securities until all Designated Secured Indebtedness has been
paid in full in cash or other payment satisfactory to the holders of Designated
Secured Indebtedness or such acceleration is rescinded in accordance with the
terms of this Indenture.

If payment of the Securities is accelerated because of an Event of Default, the
Company shall promptly notify holders of Designated Secured Indebtedness or
trustees of such Designated Secured Indebtedness of the acceleration.


11.5        WHEN DISTRIBUTION MUST BE PAID OVER.

In the event that the Trustee, any holder of Securities or any other person
receives any payment or distributions of assets of the Company of any kind with
respect to the Securities in contravention of any subordination terms contained
in this Indenture, whether in cash, property or securities, including, without
limitation, by way of set-off or otherwise, then such payment shall be held by
the recipient in trust for the benefit of holders of Designated Secured
Indebtedness, and shall be immediately paid over and delivered to the holders of
Designated Secured Indebtedness or their representative, to the extent necessary
to make payment in full of all Obligations due in respect of Designated Secured
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution or provision therefor, to or for the holders of Designated Secured
Indebtedness; provided, however, that the foregoing shall apply to the Trustee
only if a Responsible Officer of the Trustee has actual knowledge (as determined
in accordance with SECTION 11.11) that such payment or distribution is
prohibited by this Indenture.

With respect to the holders of Designated Secured Indebtedness, the Trustee
undertakes to perform only such obligations on the part of the Trustee as are
specifically set forth in this Article XI, and no implied covenants or
obligations with respect to the holders of Designated Secured Indebtedness shall
be read into this Indenture against the Trustee.  The Trustee shall not be
deemed to owe any fiduciary duty to the holders of Designated Secured
Indebtedness, and shall not be liable to any such holders if the Trustee shall
in good faith mistakenly pay over or distribute to or on behalf of holders of
Securities or the Company or any other person money or assets to which any
holders of Designated Secured Indebtedness shall be entitled by virtue of this
Article XI.


11.6        NOTICE BY COMPANY.

The Company shall promptly notify the Trustee of any facts known to the Company
that would cause a payment of any Obligations with respect to the Securities or
the purchase of any Securities by the Company to violate this Article XI, but
failure to give such notice shall not affect the subordination of the Securities
to the Designated Secured Indebtedness as provided in this Article XI.


11.7        SUBROGATION.

After all Obligations due in respect of Designated Secured Indebtedness are paid
in full and until the Securities are paid in full, holders of Securities shall
be subrogated (equally and ratably with all other

49


--------------------------------------------------------------------------------


indebtedness pari passu with the Securities) to the rights of holders of
Designated Secured Indebtedness to receive distributions applicable to
Designated Secured Indebtedness to the extent that distributions otherwise
payable to the holders of Securities have been applied to the payment of
Designated Secured Indebtedness.  A distribution made under this Article XI to
holders of Designated Secured Indebtedness that otherwise would have been made
to holders of Securities is not, as between the Company and holders of
Securities, a payment by the Company on the Securities.


11.8        RELATIVE RIGHTS.

This Article XI defines the relative rights of holders of Securities and holders
of Designated Secured Indebtedness.  Nothing in this Indenture shall:


(A)           IMPAIR, AS BETWEEN THE COMPANY AND HOLDERS OF SECURITIES, THE
OBLIGATION OF THE COMPANY, WHICH IS ABSOLUTE AND UNCONDITIONAL, TO PAY THE
PRINCIPAL AMOUNT AND INTEREST (INCLUDING ANY ADDITIONAL INTEREST) ON THE
SECURITIES IN ACCORDANCE WITH THEIR TERMS;


(B)           AFFECT THE RELATIVE RIGHTS OF HOLDERS OF SECURITIES AND CREDITORS
(OTHER THAN WITH RESPECT TO DESIGNATED SECURED INDEBTEDNESS) OF THE COMPANY,
OTHER THAN THEIR RIGHTS IN RELATION TO HOLDERS OF DESIGNATED SECURED
INDEBTEDNESS; OR


(C)           PREVENT THE TRUSTEE OR ANY HOLDER OF SECURITIES FROM EXERCISING
ITS AVAILABLE REMEDIES UPON A DEFAULT OR EVENT OF DEFAULT, SUBJECT TO THE RIGHTS
OF HOLDERS AND OWNERS OF DESIGNATED SECURED INDEBTEDNESS TO RECEIVE
DISTRIBUTIONS AND PAYMENTS OTHERWISE PAYABLE TO HOLDERS OF SECURITIES.

If the Company fails because of this Article XI to pay the Principal Amount,
plus any accrued and unpaid interest (including any Additional Interest), on a
Security on the due date, the failure is still a Default or Event of Default.


11.9        SUBORDINATION MAY NOT BE IMPAIRED BY COMPANY.

No right of any holder of Designated Secured Indebtedness to enforce the
subordination of the indebtedness evidenced by the Securities shall be impaired
by any act or failure to act by the Company or any Holder of Securities or by
the failure of the Company or any such Holder to comply with this Indenture.


11.10      DISTRIBUTION OR NOTICE TO REPRESENTATIVE.

Whenever a distribution is to be made or a notice given to holders of Designated
Secured Indebtedness, the distribution may be made and the notice given to their
representative.

Upon any payment or distribution of assets of the Company referred to in this
Article XI, the Trustee and the holders of Securities shall be entitled to rely
upon any order or decree made by any court of competent jurisdiction or upon any
certificate of such representative or of the liquidating trustee or agent or
other person making any distribution to the Trustee or to the holders of
Securities for the purpose of ascertaining the persons entitled to participate
in such distribution, the holders of the Designated Secured Indebtedness and
other indebtedness of the Company, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Article XI.


11.11      RIGHTS OF TRUSTEE.

Notwithstanding the provisions of this Article XI or any other provision of this
Indenture, the Trustee shall not be charged with knowledge of the existence of
any facts that would prohibit the making of any payment or distribution by the
Trustee, and the Trustee may continue to make payments on the Securities, unless
a Responsible Officer shall have received at least two Business Days prior to
the date of such payment or distribution written notice of facts that would
cause such payment or distribution with respect to the Securities to violate
this Article XI.  Only the Company may give such notice.

50


--------------------------------------------------------------------------------


Nothing in this Article XI shall impair the claims of, or payments to, the
Trustee under or pursuant to SECTION 7.7 hereof.

The Trustee in its individual or any other capacity may hold Designated Secured
Indebtedness with the same rights it would have if it were not Trustee.


11.12      AUTHORIZATION TO EFFECT SUBORDINATION.

Each Holder of a Security by the Holder’s acceptance thereof authorizes and
directs the Trustee on the Holder’s behalf to take such action as may be
necessary or appropriate to effectuate the subordination as provided in this
Article XI, and appoints the Trustee to act as the Holder’s attorney-in-fact for
any and all such purposes.  If the Trustee does not file a proper proof of claim
or proof of debt in the form required in any proceeding referred to in SECTION
6.9 hereof at least 30 days before the expiration of the time to file such
claim, the Holders of any Designated Secured Indebtedness or their
representatives are hereby authorized to file an appropriate claim for and on
behalf of the Holders of the Securities.


11.13      ARTICLE APPLICABLE TO PAYING AGENTS.

In case at any time any Paying Agent other than the Trustee shall have been
appointed by the Company and be then acting hereunder, the term “Trustee” as
used in this Article XI shall in such case (unless the context otherwise
requires) be construed as extending to and including such Paying Agent within
its meaning as fully for all intents and purposes as if such Paying Agent were
named in this Article XI in addition to or in place of the Trustee; provided,
however, that the second and third paragraphs of Section 11.11 shall not apply
to the Company or any Subsidiary of the Company if it or such Subsidiary acts as
Paying Agent.


11.14      DESIGNATED SECURED INDEBTEDNESS ENTITLED TO RELY.

The holders of Designated Secured Indebtedness shall have the right to rely upon
this Article XI, and no amendment or modification of the provisions contained
herein shall diminish the rights of such holders unless the holders affected
thereby shall have agreed in writing thereto.


11.15      PERMITTED PAYMENTS.

Notwithstanding anything to the contrary in this Article XI, the Holders of
Securities may receive and retain at any time on or prior to the Maturity Date
(i) securities that are subordinated to at least the same extent as the
Securities to (a) Designated Secured Indebtedness, (b) any securities issued in
exchange for Designated Secured Indebtedness, and (c) shares of Common Stock,
and (ii) payments and other distributions made from any trust created pursuant
to SECTION 8.1.


XII.  GUARANTEE


12.1        GUARANTEE.


(A)           EACH OF THE GUARANTORS, FOR CONSIDERATION RECEIVED, JOINTLY AND
SEVERALLY, FULLY, UNCONDITIONALLY AND IRREVOCABLY GUARANTEES TO EACH HOLDER OF
SECURITIES, AND TO THE TRUSTEE ON BEHALF OF EACH SUCH HOLDER, (I) THE DUE AND
PUNCTUAL PAYMENT OF PRINCIPAL AND INTEREST (INCLUDING ADDITIONAL INTEREST),
REDEMPTION PRICE, REPURCHASE PRICE, MAKE-WHOLE PAYMENT (INCLUDING INTEREST
ACCRUING ON OR AFTER FILING OF ANY PETITION IN BANKRUPTCY OR REORGANIZATION
WHETHER OR NOT A CLAIM FOR POST-FILING INTEREST IS ALLOWED IN SUCH PROCEEDING),
AND OTHER AMOUNTS, IF ANY, IN RESPECT OF SUCH SECURITIES WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, ACCORDING TO THE TERMS THEREOF AND OF THIS
INDENTURE, (II) THE DUE AND PUNCTUAL PERFORMANCE OF ALL OTHER OBLIGATION,
COVENANTS AND AGREEMENTS OF THE COMPANY CONTAINED IN THE SECURITIES AND THIS
INDENTURE, ALL IN ACCORDANCE WITH THE TERMS OF SUCH SECURITIES AND OF THIS
INDENTURE, AND (III) IN THE CASE OF ANY EXTENSION OF TIME OF PAYMENT OR RENEWAL
OF ANY SECURITIES OR ANY OF SUCH OTHER OBLIGATIONS, THAT THE SAME WILL BE
PROMPTLY PAID IN FULL WHEN DUE OR PERFORMED IN ACCORDANCE WITH THE TERMS OF THE
EXTENSION OR RENEWAL, AT STATED MATURITY, AT REDEMPTION, BY ACCELERATION OR
OTHERWISE, TO BE PAID BY SUCH GUARANTOR OR THROUGH THE OTHER GUARANTORS AS
PROVIDED BELOW.

51


--------------------------------------------------------------------------------



(B)           IN ALL RESPECTS, EACH GUARANTOR HEREBY AGREES THAT ITS OBLIGATIONS
HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF THE IDENTITY OF
THE COMPANY, AND SHALL BE UNAFFECTED BY, ANY INVALIDITY, IRREGULARITY OR
UNENFORCEABILITY OF ANY SUCH SECURITY OR THIS INDENTURE, ANY FAILURE TO ENFORCE
THE PROVISIONS OF ANY SUCH SECURITY OR THIS INDENTURE, ANY WAIVER, MODIFICATION
OR INDULGENCE GRANTED TO THE COMPANY WITH RESPECT THERETO, BY THE HOLDER OF SUCH
SECURITY OR THE TRUSTEE, OR ANY OTHER CIRCUMSTANCES WHICH MAY OTHERWISE
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF A SURETY OR GUARANTOR.


(C)           EACH GUARANTOR HEREBY WAIVES DILIGENCE, PRESENTMENT, DEMANDS OF
PAYMENT, FILING OF CLAIMS WITH A COURT IN THE EVENT OF MERGER OR BANKRUPTCY OF
THE COMPANY, ANY RIGHT TO REQUIRE A PROCEEDING FIRST AGAINST THE COMPANY, THE
BENEFIT OF DISCUSSION, PROTEST OR NOTICE WITH RESPECT TO ANY SUCH SECURITY OR
THE INDEBTEDNESS EVIDENCED THEREBY AND ALL DEMANDS WHATSOEVER, AND COVENANTS
THAT THIS GUARANTEE WILL NOT BE DISCHARGED AS TO ANY SUCH SECURITY OR THE
TRUSTEE EXCEPT BY PAYMENT IN FULL OF THE PRINCIPAL THEREOF, PREMIUM, IF ANY, AND
INTEREST THEREON, AND ALL OTHER AMOUNTS PAYABLE IN RESPECT THEREOF, ALL AS
PROVIDED IN SUCH SECURITY AND IN THIS INDENTURE. IF THE TRUSTEE OR ANY HOLDER IS
REQUIRED BY ANY COURT OR OTHERWISE TO RETURN TO THE COMPANY OR THE GUARANTORS,
OR ANY CUSTODIAN, RECEIVER, LIQUIDATOR, TRUSTEE OR OTHER SIMILAR OFFICIAL ACTING
IN RELATION TO THE COMPANY OR THE GUARANTORS, ANY AMOUNT PAID TO THE TRUSTEE OR
SUCH HOLDER IN RESPECT OF ANY SECURITY, THIS GUARANTEE, TO THE EXTENT
THERETOFORE DISCHARGED BY THE PAYMENT OF SUCH AMOUNT, SHALL BE REINSTATED IN
FULL FORCE AND EFFECT.


(D)           EACH GUARANTOR FURTHER AGREES, TO THE FULLEST EXTENT THAT THEY MAY
LAWFULLY DO SO, THAT, AS BETWEEN THE GUARANTORS, ON THE ONE HAND, AND THE
HOLDERS AND THE TRUSTEE, ON THE OTHER HAND, (I) THE MATURITY OF THE OBLIGATIONS
GUARANTEED HEREBY MAY BE ACCELERATED AS PROVIDED IN SECTION 6.2  HEREOF FOR THE
PURPOSES OF THIS GUARANTEE, NOTWITHSTANDING ANY STAY, INJUNCTION OR OTHER
PROHIBITION EXTANT UNDER ANY APPLICABLE BANKRUPTCY LAW PREVENTING SUCH
ACCELERATION IN RESPECT OF THE OBLIGATIONS GUARANTEED HEREBY, AND (II) IN THE
EVENT OF ANY DECLARATION OF ACCELERATION OF SUCH OBLIGATIONS AS PROVIDED IN
SECTION 6.2 HEREOF, SUCH OBLIGATIONS (WHETHER OR NOT DUE ANY PAYABLE) SHALL
FORTHWITH BECOME DUE AND PAYABLE BY EACH GUARANTOR FOR THE PURPOSE OF THIS
GUARANTEE. THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER SHALL BE JOINT AND
SEVERAL.


(E)           FOR PURPOSES OF THIS ARTICLE XII, THE LIABILITY OF EACH GUARANTOR,
SHALL BE THAT AMOUNT FROM TIME TO TIME EQUAL TO THE AGGREGATE LIABILITY OF SUCH
GUARANTOR HEREUNDER, BUT SHALL BE LIMITED TO THE LEAST OF (I) THE AGGREGATE
AMOUNT OF THE OBLIGATION AS STATED IN THE FIRST SENTENCE OF THIS SECTION 12.1
WITH RESPECT TO THE SECURITIES GUARANTEED PURSUANT TO THIS ARTICLE XII ISSUED
PURSUANT TO THIS INDENTURE, OR (II) THE AMOUNT, IF ANY, WHICH WOULD NOT HAVE (A)
RENDERED SUCH GUARANTOR “INSOLVENT” (AS SUCH TERM IS DEFINED IN SECTION 101 (29)
OF THE FEDERAL BANKRUPTCY CODE AND IN SECTION 271 OF THE DEBTOR AND CREDITOR LAW
OF THE STATE OF NEW YORK, AS EACH IS IN EFFECT AT THE DATE OF THIS INDENTURE),
OR (B) LEFT IT WITH UNREASONABLY SMALL CAPITAL AT THE TIME ITS GUARANTEE OF THE
SECURITIES WAS ENTERED INTO, AFTER GIVING EFFECT TO THE INCURRENCE OF EXISTING
INDEBTEDNESS IMMEDIATELY PRIOR TO SUCH TIME, PROVIDED, THAT IT SHALL BE A
PRESUMPTION IN ANY LAWSUIT OR OTHER PROCEEDING IN WHICH A GUARANTOR IS A PARTY
THAT THE AMOUNT GUARANTEED IS THE AMOUNT SET FORTH IN (I) ABOVE UNLESS A
CREDITOR, OR REPRESENTATIVE OF CREDITORS, OF SUCH GUARANTOR OR A TRUSTEE IN
BANKRUPTCY OF SUCH GUARANTOR, AS DEBTOR IN POSSESSION, OTHERWISE PROVES IN SUCH
A LAWSUIT THAT THE AGGREGATE LIABILITY OF THE GUARANTOR IS LIMITED TO THE AMOUNT
SET FORTH IN (II). IN MAKING ANY DETERMINATION AS TO THE SOLVENCY OR SUFFICIENCY
OF CAPITAL OF A GUARANTOR IN ACCORDANCE WITH THE SECOND PRECEDING SENTENCE, THE
RIGHT OF SUCH GUARANTOR TO CONTRIBUTION FROM OTHER GUARANTORS, TO SUBROGATION
PURSUANT TO SECTION 12.1(F) AND ANY OTHER RIGHTS SUCH GUARANTOR MAY HAVE,
CONTRACTUAL OR OTHERWISE, SHALL BE TAKEN INTO ACCOUNT.


(F)            EACH GUARANTOR SHALL BE SUBROGATED TO ALL RIGHTS OF THE HOLDER OF
ANY SECURITIES AND THE TRUSTEE AGAINST THE COMPANY OR ANY OF THE OTHER
GUARANTORS PURSUANT TO THE PROVISIONS OF THIS GUARANTEE; PROVIDED, HOWEVER, THAT
UNTIL THE PAYMENT IN FULL OF ALL OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER
THIS GUARANTEE, THE GUARANTORS HEREBY IRREVOCABLY WAIVE ANY CLAIM OR OTHER
RIGHTS WHICH THEY EACH MAY NOW OR HEREAFTER ACQUIRE AGAINST THE COMPANY OR ANY
OF THE OTHER GUARANTORS THAT ARISE FROM THE EXISTENCE, PAYMENT, PERFORMANCE OR
ENFORCEMENT OF THE GUARANTORS’ OBLIGATIONS UNDER THIS GUARANTEE, INCLUDING,
WITHOUT LIMITATION, ANY RIGHT OF SUBROGATION, REIMBURSEMENT, EXONERATION,
CONTRIBUTION, INDEMNIFICATION, ANY RIGHT TO PARTICIPATE IN ANY CLAIM OR REMEDY
OF ANY HOLDER AND THE TRUSTEE ON BEHALF OF SUCH HOLDER AGAINST THE COMPANY OR
ANY OF THE OTHER GUARANTORS OR ANY COLLATERAL WHICH ANY SUCH HOLDER OR THE
TRUSTEE ON BEHALF OF SUCH HOLDER HEREAFTER ACQUIRES, WHETHER OR NOT SUCH CLAIM,
REMEDY OR RIGHT ARISES IN EQUITY, OR UNDER CONTRACT, STATUTE OR COMMON LAW,
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO TAKE OR RECEIVE FROM THE COMPANY OR
ANY OF THE OTHER GUARANTORS, DIRECTLY OR INDIRECTLY, IN CASH OR OTHER PROPERTY
OR BY SET-OFF OR IN ANY OTHER MANNER, PAYMENT OR SECURITY ON ACCOUNT OF SUCH
CLAIM OR OTHER RIGHTS. IF ANY AMOUNT SHALL BE PAID TO THE GUARANTORS IN
VIOLATION OF THE PRECEDING SENTENCE AT ANY TIME PRIOR TO THE PAYMENT IN FULL

52


--------------------------------------------------------------------------------



OF ALL OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THIS GUARANTEE, SUCH
AMOUNT SHALL BE DEEMED TO HAVE BEEN PAID TO THE GUARANTORS FOR THE BENEFIT OF,
AND HELD IN TRUST FOR THE BENEFIT OF SUCH HOLDER AND THE TRUSTEE ON BEHALF OF
SUCH HOLDER, AND SHALL FORTHWITH BE PAID TO THE TRUSTEE FOR THE BENEFIT OF SUCH
HOLDER TO BE CREDITED AND APPLIED UPON SUCH GUARANTEED OBLIGATIONS, WHETHER
MATURED OR UNMATURED, IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE. THE
GUARANTORS ACKNOWLEDGE THAT THE WAIVER SET FORTH IN THIS SECTION 12.1(F) IS
KNOWINGLY MADE.


(G)           THE GUARANTEE SET FORTH IN THIS SECTION 12.1 SHALL NOT BE VALID OR
BECOME OBLIGATORY FOR ANY PURPOSE WITH RESPECT TO A SECURITY UNTIL THE
CERTIFICATE OF AUTHENTICATION ON SUCH SECURITY SHALL HAVE BEEN SIGNED BY OR ON
BEHALF OF THE TRUSTEE.


12.2        OBLIGATIONS OF GUARANTEES UNCONDITIONAL.

Nothing contained in this ARTICLE XII or elsewhere in this Indenture or in any
Security is intended to or shall impair, as between the Guarantors and the
Holders and the Trustee, the obligation of each Guarantor, which is absolute and
unconditional, to pay to the Holders and the Trustee the principal of, premium,
if any, interest and all other amounts payable on the Securities (and to the
Trustee amounts due under SECTION 7.7) as and when the same shall become due and
payable in accordance with the provisions of this Guarantee, nor shall anything
herein or therein prevent the Trustee or any Holder from exercising all remedies
otherwise permitted by applicable law upon Default under this Indenture.


12.3        EXECUTION OF GUARANTEES.

To evidence their guarantee to the Holders of Securities as specified in SECTION
12.1, each Guarantor hereby agrees to execute a notation relating to the
Guarantee on each such Security authenticated and made available for delivery by
the Trustee.  Each Guarantor agrees that execution of this Indenture shall
evidence its Guarantee of the expenses of the Trustee as specified in SECTION
7.7 and its Guarantee to the Holders as specified in SECTION 12.1.  Each
Guarantor hereby agrees that its Guarantee set forth in SECTION 12.1 shall
remain in full force and effect whether or not any endorsement of the Guarantee
is contained on any Security.  Each such Guarantee shall be signed on behalf of
each Guarantor by its Chairman of the Board, President or a Vice President, or
an Office, or Person authorized by power of attorney to act on behalf of such
Guarantor prior to the authentication of the Security on which it is endorsed,
and being made available for delivery of such Security by the Trustee, after the
authentication thereof hereunder, shall constitute due delivery of such
Guarantee on behalf of such Guarantor.  Such signatures upon the Guarantee may
be manual or facsimile signatures of the present, past or future such Officers
and may be imprinted or otherwise reproduced on the Guarantee, and in case any
such Officer who shall have signed the Guarantee shall cease to be such Officer
before the Security on which such Guarantee is endorsed shall have been
authenticated and made available for delivery by the Trustee or disposed of by
the Company, such Security nevertheless may be authenticated and made available
for delivery or disposed of as though the person who signed the Guarantee had
not ceased to be such Officer of the Guarantor.


12.4        RELEASE OF A GUARANTOR.

Upon the sale or disposition (by merger or otherwise) of a Guarantor to an
entity which is not a Subsidiary of the Company with the consent of the
Requisite Holders, such Guarantor shall be deemed released from all obligations
under its Guarantee without any further action required on the part of the
Trustee or any Holder of Securities. Any Guarantor not so released remains
liable for the full amount of principal or premium, if any, interest and all
other amounts, if any, payable on the Securities and the payment obligations to
the Trustee pursuant to SECTION 7.7 of the Indenture as provided in the
Guarantee. The Trustee shall make available for delivery an appropriate
instrument evidencing such release upon receipt of a request of the Company
accompanied by an Officers’ Certificate certifying as to the compliance with
this Indenture.


12.5        WITHHOLDING.

All payments made by a Guarantor, other than a  Guarantor that is organized in
or whose residence is the United States, with respect to the Guarantees will be
made without withholding or deduction for, or on account of, any present or
future taxes, duties, assessments or governmental charges of whatever nature
imposed or levied by

53


--------------------------------------------------------------------------------


or on behalf of any country of residence of a Guarantor (other than a Guarantor
that is organized in or whose residence is the United States) or any political
subdivision thereof or any authority therein or thereof, having power to tax,
unless the withholding or deduction of such taxes, duties, assessments or
governmental charges is then required by law. In the event that any country of
residence of a Guarantor (other than a Guarantor that is organized in or whose
residence is the United States or any political subdivision thereof) imposes any
such withholding or deduction on any payments made by a Guarantor with respect
to the Guarantees, such Guarantor will pay such additional amounts (the
“Additional Amounts”) as may be necessary in order that the net amounts received
in respect of such payments or sale or exchange by the Holders of the Securities
or the Trustee, as the case may be, after such withholding or deduction shall
equal the respective amounts which would have been received in respect of such
payments or sale or exchange in the absence of such withholding or deduction;
except that no such Additional Amounts shall be payable with respect to any
Security held by or on behalf of a Holder who is liable for such taxes, duties,
assessments or governmental charges in respect of such Security by reason of his
being a citizen or resident of, or carrying on a business in the country of
residence of any Guarantor. Notwithstanding the foregoing, a Guarantor making a
payment on the Securities pursuant to the Guarantee shall not be required to pay
any Additional Amounts if (a) the beneficial holder of a Security is sent by
certified mail return receipt requested (i) written notice no less than 60 days
in advance of making such payment and (ii) the appropriate forms or instructions
necessary to enable such beneficial holder to certify or document the
availability of an exemption from, or reduction of, the withholding or deduction
of such taxes under applicable law, which instructions shall clearly specify
that Additional Amounts hereunder may not be paid if such forms are not
completed by such beneficial holder, and (b) the Guarantor that would otherwise
have to pay such Additional Amounts establishes to the satisfaction of the
Trustee that the obligation to pay such Additional Amounts would not have arisen
but for the failure of such beneficial holder to (i) duly complete such forms as
were actually sent by such beneficial holder or respond to such instructions and
(ii) provide to such Guarantor such duly completed forms or responses to
instructions.


XIII.  MISCELLANEOUS


13.1        TRUST INDENTURE ACT CONTROLS.

If any provision of this Indenture limits, qualifies or conflicts with another
provision which is required to be included in this Indenture by the TIA, the
required provision of the TIA shall control.


13.2        NOTICES.

Any notice or communication by the Company, a Guarantor or the Trustee to the
other is duly given if in writing and delivered in person, sent by confirmed
facsimile transmission (provided that such notice or communication is also given
by another means permitted hereby), mailed by first-class mail or by overnight
delivery to the other party’s address stated in this SECTION 13.2.  The Company
or the Trustee by notice to the other may designate additional or different
addresses for subsequent notices or communications.

Any notice or communication to a Holder shall be mailed to its address shown on
the register kept by the Registrar. Failure to mail a notice or communication to
a Holder or any defect in it shall not affect its sufficiency with respect to
other Holders.

If a notice or communication is mailed or delivered in the manner provided
above, it is duly given when so mailed or delivered, whether or not the
addressee receives it.

If the Company or a Guarantor mails a notice or communication to Holders, it
shall mail a copy to the Trustee and each Security Agent at the same time.

All notices or communications shall be in writing.

54


--------------------------------------------------------------------------------


 

 

The Company’s address is:

 

Charys Holding Company, Inc.

 

 

 

 

1117 Perimeter Center West, Suite N-415

 

 

 

 

Atlanta, Georgia 30338

 

 

 

 

Attention: Mr. Billy V. Ray, Jr., Chief Executive Officer

 

 

 

 

Facsimile: (678) 443-2320

 

 

 

 

 

 

 

Each Guarantor’s address is::

 

c/o Charys Holding Company, Inc.

 

 

 

 

1117 Perimeter Center West, Suite N-415

 

 

 

 

Atlanta, Georgia 30338

 

 

 

 

Attention: Mr. Billy V. Ray, Jr., Chief Executive Officer

 

 

 

 

Facsimile: (678) 443-2320

 

 

 

 

 

 

 

The Trustee’s address is:

 

The Bank of New York Trust Company, N.A.

 

 

 

 

DM-GEO

 

 

 

 

101 Barclay Street

 

 

 

 

New York, New York 10286

 

 

 

 

Attention: Corporate Trust Administration — Atlanta

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

The Bank of New York Trust Company, N.A.

 

 

 

 

100 Ashford center North, Suite 520

 

 

 

 

Atlanta, Georgia 30338

 

 

 

 

Attention: Corporate Trust Department


 


13.3        COMMUNICATION BY HOLDERS WITH OTHER HOLDERS.

Holders may communicate pursuant to TIA Section 312(b) with other Holders with
respect to their rights under this Indenture or the Securities. The Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA Section
312(c).


13.4        CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT.

Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:


(A)           AN OFFICERS’ CERTIFICATE STATING THAT, IN THE OPINION OF THE
SIGNERS, ALL CONDITIONS PRECEDENT, IF ANY, PROVIDED FOR IN THIS INDENTURE
RELATING TO THE PROPOSED ACTION HAVE BEEN COMPLIED WITH; AND


(B)           AN OPINION OF COUNSEL STATING THAT, IN THE OPINION OF SUCH
COUNSEL, ALL SUCH CONDITIONS PRECEDENT HAVE BEEN COMPLIED WITH.

Each signer of an Officers’ Certificate or an Opinion of Counsel may (if so
stated) rely, effectively, upon an Opinion of Counsel as to legal matters and an
Officers’ Certificate or certificates of public officials as to factual matters
if such signer reasonably and in good faith believes in the accuracy of the
document relied upon.


13.5        STATEMENTS REQUIRED IN CERTIFICATE OR OPINION.

Each Officers’ Certificate or Opinion of Counsel with respect to compliance with
a condition or covenant provided for in this Indenture shall include:


(A)           A STATEMENT THAT THE PERSON MAKING SUCH CERTIFICATE OR OPINION HAS
READ SUCH COVENANT OR CONDITION;

55


--------------------------------------------------------------------------------



(B)           A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION OR
INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH
CERTIFICATE OR OPINION ARE BASED;


(C)           A STATEMENT THAT, IN THE OPINION OF SUCH PERSON, HE OR SHE HAS
MADE SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM OR HER TO
EXPRESS AN INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT OR CONDITION HAS
BEEN COMPLIED WITH; AND


(D)           A STATEMENT AS TO WHETHER OR NOT, IN THE OPINION OF SUCH PERSON,
SUCH CONDITION OR COVENANT HAS BEEN COMPLIED WITH.


13.6        RULES BY TRUSTEE AND AGENTS.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar, Paying Agent or Conversion Agent may make reasonable rules and
set reasonable requirements for their respective functions.


13.7        LEGAL HOLIDAYS.

A “Legal Holiday” is a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the City of New York, in the State
of New York. If a payment date is a Legal Holiday at a place of payment, payment
may be made at that place on the next succeeding day that is not a Legal
Holiday, and no interest shall accrue on that payment for the intervening
period.

A “Business Day” is a day other than a Legal Holiday.


13.8        DUPLICATE ORIGINALS.

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.
Delivery of an executed counterpart by facsimile shall be effective as delivery
of a manually executed counterpart thereof.


13.9        GOVERNING LAW; SUBMISSION TO JURISDICTION.

The laws of the State of New York, without regard to principles of conflicts of
law, shall govern this Indenture, the Securities and the Guarantees.  The
Company and the Guarantors submit to the non-exclusive jurisdiction of the
courts of the State of New York and the courts of the United States of America,
in each case located in the Borough of Manhattan, New York, New York, over any
suit, action or proceeding arising under or in connection with this Indenture or
the transactions contemplated hereby or the Securities or the Guarantees.  The
Company and the Guarantors waive any objection that they may have to the venue
of any suit, action or proceeding arising under or in connection with this
Indenture or the transactions contemplated hereby or the Securities or the
Guarantees in the courts of the State of New York or the courts of the United
States of America, in each case located in the Borough of Manhattan, New York,
New York, or that such suit, action or proceeding brought in the courts of the
State of New York or the courts of the United States of America, in each case
located in the Borough of Manhattan, New York, New York, was brought in an
inconvenient court and agrees not to plead or claim the same.  By the execution
and delivery of this Indenture, each Guarantor irrevocably designates and
appoints the Company as such Guarantor’s authorized agent upon which process may
be served in any such suit or proceeding and to provide written notice of such
service to such Guarantor at such Guarantor’s principal office.


13.10      NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS.

This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Company or any of its Subsidiaries. Any such indenture, loan or
debt agreement may not be used to interpret this Indenture.

56


--------------------------------------------------------------------------------



13.11      SUCCESSORS.

All agreements of the Company and the Guarantors in this Indenture and the
Securities shall bind their respective successors. All agreements of the Trustee
in this Indenture shall bind its successors.


13.12      SEPARABILITY.

In case any provision in this Indenture or in the Securities or Guarantees shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired thereby
and a Holder shall have no claim therefor against any party hereto.


13.13      TABLE OF CONTENTS, HEADINGS, ETC.

The Table of Contents, Cross-Reference Table and headings of the Articles and
SECTIONS of this Indenture have been inserted for convenience of reference only,
are not to be considered a part hereof and shall in no way modify or restrict
any of the terms or provisions hereof.


13.14      CALCULATIONS IN RESPECT OF THE SECURITIES.

The Company and its agents shall make all calculations under this Indenture and
the Securities in good faith. In the absence of manifest error, such
calculations shall be final and binding on all Holders. The Company shall
provide a copy of such calculations to the Trustee and the Conversion Agent as
required hereunder, and, absent such manifest error, the Trustee shall be
entitled to rely on the accuracy of any such calculation without independent
verification.  The Trustee will forward such calculations to any Holder upon
request of the Holder.


13.15      FORCE MAJEURE.

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

***THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS***

57


--------------------------------------------------------------------------------


 

[COMPANY COUNTERPART TO INDENTURE]

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

 

 

CHARYS HOLDING COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Billy V. Ray, Jr.

 

 

 

 

Billy V. Ray, Jr., Chief Executive Officer


--------------------------------------------------------------------------------


 

[TRUSTEE COUNTERPART TO INDENTURE]

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

 

 

BANK OF NEW YORK TRUST COMPANY,

 

 

 

N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Karen Z. Kelly

 

 

 

 

Karen Z. Kelly, Vice President


--------------------------------------------------------------------------------


 

[GUARANTORS COUNTERPART TO INDENTURE]

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

CROCHET & BOREL SERVICES, INC.

 

 

COTTON HOLDINGS 1, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Billy V. Ray, Jr.

 

 

By:

/s/ Billy V. Ray, Jr.

 

Name: Billy V. Ray, Jr.

 

 

 

Name: Billy V. Ray, Jr.

 

Title: Chairman

 

 

 

Title: Chairman

 

 

 

 

 

 

C&B HOLDINGS, INC.

 

 

AYIN HOLDING COMPANY INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Billy V. Ray, Jr.

 

 

By:

/s/ Billy V. Ray, Jr.

 

Name: Billy V. Ray, Jr.

 

 

 

Name: Billy V. Ray, Jr.

 

Title: Chairman

 

 

 

Title: Chairman

 

 

 

 

 

 

COMPLETE TOWER SOURCES INC.

 

 

MITCHELL SITE ACQUISITION, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Billy V. Ray, Jr.

 

 

By:

/s/ Billy V. Ray, Jr.

 

Name: Billy V. Ray, Jr.

 

 

 

Name: Billy V. Ray, Jr.

 

Title: Chairman

 

 

 

Title: Chairman

 

 

 

 

 

 

LFC, INC.

 

 

VIASYS NETWORK SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Billy V. Ray, Jr.

 

 

By:

/s/ Billy V. Ray, Jr.

 

Name: Billy V. Ray, Jr.

 

 

 

Name: Billy V. Ray, Jr.

 

Title: Chairman

 

 

 

Title: Chairman

 

 

 

 

 

 

VIASYS SERVICES, INC.

 

 

AYIN TOWER MANAGEMENT SERVICES,

 

 

 

 

INC.

 

 

 

 

 

 

By:

/s/ Billy V. Ray, Jr.

 

 

By:

/s/ Billy V. Ray, Jr.

 

Name: Billy V. Ray, Jr.

 

 

 

Name: Billy V. Ray, Jr.

 

Title: Chairman

 

 

 

Title: Chairman

 

 

 

 

 

 

COTTON COMMERCIAL USA, L.P.

 

 

COTTON RESTORATION OF CENTRAL

By: Cotton USA GP, LLC, its General Partner

 

 

TEXAS, LP

 

 

 

 

By: CCI-GP, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Billy V. Ray, Jr.

 

 

By:

/s/ Billy V. Ray, Jr.

 

Name: Billy V. Ray, Jr.

 

 

 

Name: Billy V. Ray, Jr.

 

Title: Chairman

 

 

 

Title: Chairman

 


--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF GLOBAL SECURITY

[INTENTIONALLY OMITTED]

 

A-1


--------------------------------------------------------------------------------


 

EXHIBIT B-1

FORM OF PRIVATE PLACEMENT LEGEND

THIS SECURITY, THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY AND
THE GUARANTEE ATTACHED TO THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST
HEREIN, THE ACQUIRER (1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS
ACTING IS A “QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A
UNDER THE SECURITIES ACT) OR THAT IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR”
(AS DEFINED IN RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE
SECURITIES ACT) AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
EACH SUCH ACCOUNT, AND (2) AGREES THAT IT WILL NOT DIRECTLY OR INDIRECTLY ENGAGE
IN ANY HEDGING TRANSACTIONS INVOLVING THIS SECURITY OR THE COMMON STOCK ISSUABLE
UPON CONVERSION OF THIS SECURITY UNLESS IN COMPLIANCE WITH THE SECURITIES ACT,
AND (3) AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL,
PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN
PRIOR TO THE DATE THAT IS THE LATER OF (X) TWO YEARS AFTER THE LATER OF THE
ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE COMPANY OR ANY
AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF
THIS SECURITY) OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(K) UNDER
THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER
DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT ONLY (A) TO THE
COMPANY OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO A REGISTRATION STATEMENT
WHICH HAS BECOME EFFECTIVE UNDER THE SECURITIES ACT, (C) TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT OR
THAT IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(A)(1),
(2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT), OR (D) PURSUANT TO AN
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT OR ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (3)(C) ABOVE, A
DULY COMPLETED AND SIGNED CERTIFICATE (THE FORM OF WHICH MAY BE OBTAINED FROM
THE TRUSTEE) MUST BE DELIVERED TO THE TRUSTEE. PRIOR TO THE REGISTRATION OF ANY
TRANSFER IN ACCORDANCE WITH (3)(D) ABOVE, THE COMPANY AND THE TRUSTEE RESERVE
THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR
OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE
PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE
AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT OR ANY STATE SECURITIES LAWS.

 

B-1-1


--------------------------------------------------------------------------------


 

EXHIBIT B-2

FORM OF LEGEND FOR GLOBAL SECURITY

Any Global Security authenticated and delivered hereunder shall bear a legend
(which would be in addition to any other legends required in the case of a
Restricted Security) in substantially the following form:

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE OF A DEPOSITARY OR A SUCCESSOR DEPOSITARY. THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITARY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A
NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.16 OF THE INDENTURE.

 

B-2-1


--------------------------------------------------------------------------------


 

EXHIBIT B-3

FORM OF LEGEND REGARDING REGISTRATION RIGHTS AGREEMENT

THIS SECURITY SHALL BE ENTITLED TO THE BENEFITS OF THAT CERTAIN REGISTRATION
RIGHTS AGREEMENT, DATED FEBRUARY 16, 2007, AMONG CHARYS HOLDING COMPANY, INC.,
MCMAHAN SECURITIES CO. L.P. AND THE PARTIES IN INTEREST THERETO.

 

B-3-1


--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

Charys Holding Company, Inc.
1117 Perimeter Center West, Suite N-415
Atlanta, Georgia  30338
Attention:  Mr. Billy V. Ray, Jr., Chief Executive Officer

The Bank of New York Trust Company, N.A.
DM-GEO
101 Barclay Street
New York, New York  10286
Attention:  Corporate Trust Administration - Atlanta

The Bank of New York Trust Company, N.A.
100 Ashford center North, Suite 520
Atlanta, Georgia 30338
Attention:  Corporate Trust Department

Re:                               Charys Holding Company, Inc. (the “Company”)
8.75% Senior Convertible Securities due 2012 (the “Securities”)

Ladies and Gentlemen:

Please be advised that                     has transferred $            
aggregate principal amount of the Securities (including the Guarantee endorsed
thereon) and                  shares of the Common Stock, par value $0.01 per
share, of the Company issued upon conversion of the Securities (“Stock”)
pursuant to an effective Registration Statement on Form          (File No.
333-                ).

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933 as amended, have been satisfied with respect to the
transfer described above and that the above-named beneficial owner of the
Securities or Stock is named as a “Selling Security Holder” in the Prospectus
dated                   , or in amendments or supplements thereto, and that the
aggregate principal amount of the Securities and the number of shares of Stock
transferred are [a portion of] the Securities (including the Guarantee endorsed
thereon) and Stock listed in such Prospectus, as amended or supplemented,
opposite such owner’s name.

Very truly yours,



 

 

 

 

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

C-1


--------------------------------------------------------------------------------